Exhibit 10.1





--------------------------------------------------------------------------------

GOLUB CAPITAL INVESTMENT CORPORATION
as Borrower



--------------------------------------------------------------------------------

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
SUMITOMO MITSUI BANKING CORPORATION
as Administrative Agent, Sole Lead Arranger and Sole Manager



--------------------------------------------------------------------------------

Date of Credit Agreement: May 17, 2018
Closing Date: May 17, 2018









--------------------------------------------------------------------------------






Table of Contents
Page
1.
DEFINITIONS..................................................................................................................................    1

1.01
Defined
Terms......................................................................................................................    1

1.02
Other Definitional
Provisions............................................................................................    24

1.03
Times of Day;
Rates...........................................................................................................    25

1.04
Accounting
Terms..............................................................................................................    25

1.05
Letter of Credit
Amounts...................................................................................................    25

2.
LOANS AND LETTERS OF
CREDIT..........................................................................................    26

2.01
Revolving Credit
Commitment..........................................................................................    26

2.02
Borrowings, Conversions and Continuations of
Loans.....................................................    26

2.03
Minimum Loan
Amounts...................................................................................................    27

2.04
Funding..............................................................................................................................    27

2.05
Interest................................................................................................................................    27

2.06
Determination of
Rate........................................................................................................    28

2.07
Letters of Credit.
...............................................................................................................    28

2.08
Payment of Borrower
Guaranties.......................................................................................    35

2.09
Use of Proceeds and Letters of
Credit...............................................................................    36

2.10
Unused Commitment
Fee..................................................................................................    36

2.11
Administrative Agent and Arranger
Fees...........................................................................    36

2.12
Letter of Credit
Fees..........................................................................................................    36

2.13
Computation of Interest and
Fees......................................................................................    37

2.14
[Reserved]..........................................................................................................................    37

2.15
Extension of Stated Maturity
Date.....................................................................................    37

2.16
Cash
Collateral...................................................................................................................    37

2.17
Defaulting
Lenders.............................................................................................................    39

3.
PAYMENT OF
OBLIGATIONS.....................................................................................................    41

3.01
Evidence of
Debt................................................................................................................    41

3.02
Payment of
Interest............................................................................................................    41

3.03
Payments of
Obligation......................................................................................................    42

3.04
Mandatory
Prepayment......................................................................................................    44

3.05
Voluntary
Prepayments......................................................................................................    44

3.06
Reduction or Early Termination of
Commitments.............................................................    44

3.07
Lending
Office...................................................................................................................    45

4.
TAXES; CHANGE IN
CIRCUMSTANCES..................................................................................    45

4.01
Taxes..................................................................................................................................    45

4.02
Illegality.............................................................................................................................    50

4.03
Inability to Determine
Rates..............................................................................................    50

4.04
Increased Costs
Generally..................................................................................................    51

4.05
Compensation for
Losses...................................................................................................    53

4.06
Mitigation Obligations; Replacement of
Lenders..............................................................    53

5.
SECURITY......................................................................................................................................    54

5.01
Liens and Security
Interest.................................................................................................    54

5.02
Collateral Accounts; Capital
Calls.....................................................................................    54

5.03
Subordination of
Claims....................................................................................................    55

6.
[RESERVED]..................................................................................................................................    56





i



--------------------------------------------------------------------------------





7.
CONDITIONS PRECEDENT TO CREDIT
EXTENSIONS.........................................................    56

7.01
Conditions to Initial Credit
Extension...............................................................................    56

7.02
All Loans and Letters of
Credit.........................................................................................    59

7.03
Qualified Borrower Loans and Letters of
Credit...............................................................    59

8.
REPRESENTATIONS AND
WARRANTIES................................................................................    60

8.01
Organization and Good Standing of
Borrower..................................................................    60

8.02
Organization and Good Standing of
Adviser.....................................................................    60

8.03
Qualification of Borrower
as.............................................................................................    61

8.04
Authorization and
Power....................................................................................................    61

8.05
No Conflicts or
Consents...................................................................................................    61

8.06
Enforceable
Obligations.....................................................................................................    61

8.07
Priority of
Liens.................................................................................................................    61

8.08
Financial
Condition............................................................................................................    61

8.09
Full
Disclosure...................................................................................................................    62

8.10
No
Default..........................................................................................................................    62

8.11
No
Litigation......................................................................................................................    62

8.12
Taxes..................................................................................................................................    62

8.13
Principal
Office..................................................................................................................    62

8.14
ERISA
Compliance............................................................................................................    62

8.15
Compliance with
Law........................................................................................................    62

8.16
Hazardous
Substances........................................................................................................    63

8.17
Corporate
Structure............................................................................................................    63

8.18
Capital Commitments and
Contributions...........................................................................    63

8.19
Fiscal
Year..........................................................................................................................    63

8.20
Investment Company
Act...................................................................................................    63

8.21
Margin
Stock......................................................................................................................    63

8.22
OFAC.................................................................................................................................    63

8.23
Subscription Agreements and Side
Letters........................................................................    63

9.
AFFIRMATIVE
COVENANTS.....................................................................................................    64

9.01
Financial Statements, Reports and
Notices........................................................................    64

9.02
Electronic
Delivery............................................................................................................    66

9.03
[Reserved]..........................................................................................................................    66

9.04
Payment of
Taxes...............................................................................................................    66

9.05
Maintenance of Existence and
Rights................................................................................    66

9.06
Notice of
Default................................................................................................................    66

9.07
Other
Notices.....................................................................................................................    67

9.08
Compliance with Loan Documents and Constituent
Documents......................................    67

9.09
Books and Records;
Access...............................................................................................    67

9.10
Compliance with
Law........................................................................................................    68

9.11
Insurance............................................................................................................................    68

9.12
Authorizations and
Approvals............................................................................................    68

9.13
Maintenance of
Liens.........................................................................................................    68

9.14
Further
Assurances.............................................................................................................    68

9.15
Investor Financial and Rating
Information........................................................................    68

9.16
Covenants of Qualified
Borrowers....................................................................................    68

9.17
Subscription Agreements and Side
Letters........................................................................    68

10.
NEGATIVE
COVENANTS............................................................................................................    69

10.01
Mergers;
Dissolution..........................................................................................................    69

10.02
Negative
Pledge.................................................................................................................    69



ii



--------------------------------------------------------------------------------





10.03
Fiscal Year and Accounting
Method..................................................................................    69

10.04
Constituent
Documents......................................................................................................    69

10.05
Transfer by, or Admission of,
Investors.............................................................................    70

10.06
Capital
Commitments........................................................................................................    71

10.07
ERISA
Compliance............................................................................................................    71

10.08
Environmental
Matters.......................................................................................................    71

10.09
Limitations on Dividends and
Distributions......................................................................    71

10.10
Limitation on
Debt.............................................................................................................    72

10.11
[Reserved]..........................................................................................................................    72

10.12
[Reserved]..........................................................................................................................    72

10.13
Sanctions............................................................................................................................    72

11.
EVENTS OF
DEFAULT.................................................................................................................    72

11.01
Events of
Default...............................................................................................................    72

11.02
Remedies Upon Event of
Default......................................................................................    74

11.03
Performance by Administrative
Agent...............................................................................    74

11.04
Application of
Funds..........................................................................................................    75

12.
ADMINISTRATIVE
AGENT.........................................................................................................    76

12.01
Appointment and
Authority................................................................................................    76

12.02
Rights as a
Lender..............................................................................................................    76

12.03
Exculpatory
Provisions......................................................................................................    76

12.04
Reliance..............................................................................................................................    77

12.05
Delegation of
Duties..........................................................................................................    77

12.06
Resignation of Administrative
Agent.................................................................................    77

12.07
Non-Reliance on Administrative Agent and Other
Lenders..............................................    79

12.08
No Other Duties,
Etc..........................................................................................................    79

12.09
Administrative Agent May File Proofs of
Claim...............................................................    79

12.10
Collateral
Matters...............................................................................................................    80

13.
MISCELLANEOUS.......................................................................................................................    80

13.01
Amendments......................................................................................................................    80

13.02
Right of
Setoff....................................................................................................................    82

13.03
Sharing of Payments by
Lenders.......................................................................................    83

13.04
Payments Set
Aside............................................................................................................    83

13.05
No Waiver; Cumulative Remedies;
Enforcement..............................................................    84

13.06
Expenses; Indemnity; Damage
Waiver..............................................................................    84

13.07
Notices...............................................................................................................................    86

13.08
Governing
Law...................................................................................................................    88

13.09
WAIVER OF JURY
TRIAL..............................................................................................    89

13.10
Invalid
Provisions..............................................................................................................    89

13.11
Successors and
Assigns......................................................................................................    90

13.12
Replacement of
Lenders....................................................................................................    94

13.13
Maximum
Interest..............................................................................................................    95

13.14
Headings............................................................................................................................    95

13.15
Survival of Representations and
Warranties......................................................................    95

13.16
Limited Liability of
Investors............................................................................................    95

13.17
Confidentiality....................................................................................................................    95

13.18
USA Patriot Act
Notice......................................................................................................    96

13.19
No Advisory or Fiduciary
Responsibility..........................................................................    96

13.20
Electronic Execution of Assignments and Certain Other
Documents...............................    97

13.21
Counterparts; Integration;
Effectiveness...........................................................................    97



iii



--------------------------------------------------------------------------------







SCHEDULES
SCHEDULE 1.01:
Commitments
SCHEDULE 7.01:
Investors
SCHEDULE 13.07:
Addresses

EXHIBITS
EXHIBIT A:
Schedule of Investors
EXHIBIT B:
Revolving Credit Note
EXHIBIT C:
Loan Notice
EXHIBIT D:
Request for Letter of Credit
EXHIBIT E:
Qualified Borrower Promissory Note
EXHIBIT F:
Qualified Borrower Letter of Credit Promissory Note
EXHIBIT G:
Borrower Guaranty
EXHIBIT H:
Security Agreement
EXHIBIT I:
Assignment of Collateral Account
EXHIBIT J:
[Reserved]
EXHIBIT K:
[Reserved]
EXHIBIT L:
Assignment and Assumption
EXHIBIT M:
Compliance Certificate
EXHIBIT N:
[Reserved]
EXHIBIT O:
Facility Extension Request
EXHIBIT P:
Forms of U.S. Tax Compliance Certificates







iv



--------------------------------------------------------------------------------






AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
THIS AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT is dated as of May 17, 2018
by and among GOLUB CAPITAL INVESTMENT CORPORATION, a Maryland corporation
(“Borrower”), and SUMITOMO MITSUI BANKING CORPORATION, a foreign banking
corporation organized under the laws of Japan (in its individual capacity,
“SMBC”), as Administrative Agent for the Lenders (as each term is hereinafter
defined), and the Lenders.
RECITALS
A.    The Borrower, Administrative Agent (hereinafter defined) and other parties
thereto had entered into that certain Revolving Credit Agreement dated as of May
17, 2016 (the “Original Credit Agreement”);
B.    The parties hereto desire to amend and restate the Original Credit
Agreement in full; and
C.    Lenders are willing to amend and restate the Original Credit Agreement
upon the terms and subject to the conditions set forth in this Credit Agreement
(hereinafter defined).
NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Original Credit Agreement is hereby amended and restated in
its entirety as follows:
1.DEFINITIONS.
1.01    Defined Terms. For the purposes of this Credit Agreement, unless
otherwise expressly defined, the following terms shall have the respective
meanings assigned to them in this Section 1 or in the Section or recital
referred to:
“1940 Act” is defined in Section 8.03.
“Adequately Capitalized” means compliance with the capital standards for bank
holding companies as described in the Bank Holding Company Act of 1956, as
amended, and regulations promulgated thereunder.
“Administration Agreement” means that certain Administration Agreement by and
between the Borrower and the Administrator, substantially in the form attached
to the Subscription Agreements as Appendix E, as amended, restated and/or
supplemented from time to time.
“Administrative Agent” means SMBC in its capacity as administrative agent under
this Credit Agreement and the other Loan Documents until the appointment of a
successor administrative agent pursuant to the terms of this Credit Agreement
and, thereafter, shall mean such successor administrative agent.
“Administrative Agent’s Office” means Administrative Agent’s address as set
forth on Schedule 13.07, or such other address or, as appropriate, account as
Administrative Agent may from time to time notify Borrower and the Lenders.
“Administrator” means Golub Capital LLC, a Delaware limited liability company,
in its capacity as Borrower’s administrator.





--------------------------------------------------------------------------------





“Adviser” means GC Advisors LLC, a Delaware limited liability company, the sole
investment adviser of Borrower.
“Affiliate” of any Person means a specified Person that, directly or indirectly,
Controls or is Controlled By, or is Under Common Control With, such Person.
“Applicable Margin” means, with respect to interest rate spreads and letter of
credit fees, the Applicable Margin set forth in the table below that corresponds
to the applicable Type of Loan or Letter of Credit:
 
Applicable Margin
LIBOR Rate Loan
1.5%
Letter of Credit
1.5%

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Maximum Commitment
represented by the amount of such Lender’s Commitment at such time, subject to
adjustment as provided in Section 2.17. If the Commitment of each Lender to make
Loans and the obligation of the Letter of Credit Issuer to make L/C Credit
Extensions has been terminated pursuant to Section 11.02 or if the Commitments
have expired, then the Applicable Percentage of each Lender shall be determined
based on the Applicable Percentage of such Lender most recently in effect,
giving effect to any subsequent assignments. The initial Applicable Percentage
of each Lender is set forth opposite the name of such Lender on Schedule 1.01
(or a replacement Schedule 1.01 issued by Administrative Agent from time to time
to the extent new Lenders become party hereto or the Commitments of Lenders
change) or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
“Applicable Requirement” means, for any Included Investor that is (or whose
Credit Provider, if applicable, is):  (a) a Bank Holding Company, Adequately
Capitalized status or better and a Rating of BBB/Baa2 or higher; (b) an
insurance company, a Rating by A.M. Best Company of A- or higher and a Rating of
BBB/Baa2 or higher; (c) an ERISA Investor, or the trustee or nominee of an ERISA
Investor, in addition to the Sponsor’s Rating of BBB/Baa2 or higher, a minimum
Funding Ratio for the pension fund based on the Rating of the Sponsor of the
pension fund as follows:
Sponsor Rating
Minimum Funding Ratio
A-/A3 or higher
No minimum
BBB/Baa2
90%

(d)    a Governmental Plan Investor, or the Responsible Party with respect to
such Governmental Plan Investor, in addition to the Responsible Party’s Rating
of BBB/Baa2 or higher, a minimum Funding Ratio for the pension fund based on the
Rating of the Responsible Party as follows:
Responsible Party Rating
Minimum Funding Ratio
A-/A3 or higher
No minimum
BBB/Baa2
90%

and (e) otherwise a Rated Investor, a Rating of BBB/Baa2 or higher.
The first Rating indicated in each case above is the S&P Rating and the second
Rating indicated in each case above is the Moody’s Rating. In the event that the
Ratings are not equivalent, the Applicable


2



--------------------------------------------------------------------------------





Requirement shall be based on the lower of the Ratings. If any Person has only
one Rating, then that Rating shall apply.
“Approved Fund” means any Person (other than a natural Person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business,
that is administered or managed by:  (a) a Lender; (b) an Affiliate of a Lender;
or (c) an entity or an Affiliate of an entity that administers or manages a
Lender.
“Arranger” means SMBC, in its capacity as sole lead arranger and sole manager.
“Assignee” is defined in Section 13.11(b).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.11(b)(iii)), and accepted by Administrative Agent,
substantially in the form of Exhibit L or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
Administrative Agent.
“Assignment of Account” means an assignment of the Collateral Account
substantially in the form of Exhibit I attached hereto.
“Attributable Indebtedness” means, on any date:  (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP;
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.
“Availability Period” means the period commencing on the Original Credit
Agreement Closing Date and ending on the Maturity Date.
“Available Loan Amount” means, at any time, the lesser of:  (a) the Maximum
Commitment; or (b) ninety percent (90%) of the Unfunded Commitments of the
Included Investors.
“Bank Holding Company” means a “bank holding company” as defined in Section 2(a)
of the Bank Holding Company Act of 1956, as amended, or a non-bank subsidiary of
such bank holding company.
“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of: (a) the Federal Funds Rate plus 50 basis points (0.50%); (b) the
Prime Rate for such day; or (c) the LIBOR Rate for a term of one month
commencing that day plus the Applicable Margin.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Borrower” is defined in the preamble hereto.
“Borrower Guaranty” means an unconditional guaranty of payment in the form of
Exhibit G attached hereto, enforceable against Borrower for the payment of a
Qualified Borrower’s debt or obligation to Lenders; and “Borrower Guaranties”
means such guaranties, collectively.




3



--------------------------------------------------------------------------------





“Borrower Parties” means Borrower and each Qualified Borrower, and “Borrower
Party” means any one of them.
“Borrower Party Materials” is defined in Section 13.07(e).
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
of Loan and, in the case of LIBOR Rate Loans, having the same Interest Period,
made by each of the Lenders.
“Borrowing Base Certificate” means the certification and worksheet/spreadsheet
setting forth a calculation showing that the Principal Obligation does not
exceed the Available Loan Amount in the form of the borrowing base calculation
and certification as contained in Schedule I of Exhibit C.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located and, if such
day relates to any Loan for which reference to the LIBOR Rate is applicable,
means a London Banking Day.
“Capital Call” means a call upon all or any of the Investors for payment of all
or any portion of their Unfunded Commitments.
“Capital Call Notice” means any notice constituting a “Drawdown Notice” under
the Subscription Agreements sent to an Investor for the purpose of making a
Capital Call.
“Capital Commitment” means, for any Investor, its “Capital Commitment” as
defined in its Subscription Agreement.
“Capital Contribution” means, for any Investor, any contribution of capital
constituting payment of the “Drawdown Purchase Price” under its Subscription
Agreement made to Borrower in response to a Capital Call.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person and the amount of such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.
“Cash Collateral” shall have a meaning correlative to the definition of “Cash
Collateralize” below and shall include the proceeds of such Cash Collateral and
other credit support.
“Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of one or more of the Letter of Credit
Issuer and the Lenders, as collateral for the Letter of Credit Obligations or
obligations of Lenders to fund participations in respect of Letters of Credit,
cash or deposit account balances, or, if Administrative Agent and the Letter of
Credit Issuer shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory
to:  (a) Administrative Agent; and (b) the Letter of Credit Issuer.
“Cash Control Event” shall occur if, on any date of determination, (a) an Event
of Default has occurred and is continuing; (b) a Potential Default under (i)
Section 11.01(a) upon notice to the Borrower or the Borrower or Adviser
otherwise obtaining knowledge thereof or (ii) Sections 11.01(g) or 11.01(h) has
occurred and is continuing; or (c) a mandatory prepayment has been triggered
pursuant to Section 3.04 of this Credit Agreement.


4



--------------------------------------------------------------------------------





 
“Change in Law” means the occurrence, after the date of this Credit Agreement,
of any of the following:  (a) the adoption or taking effect of any Law, rule,
regulation or treaty; (b) any change in any Law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority; or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary:  (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith; and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a Change in Law, regardless of the date enacted,
adopted or issued.
“Closing Date” means the date on which all of the conditions precedent set forth
in Section 7.01 are satisfied or waived.
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Collateral” is defined in Section 5.01.
“Collateral Account” is defined in Section 5.02(a).
“Collateral Documents” means the security agreements, financing statements,
assignments, and other documents and instruments from time to time executed and
delivered pursuant to this Credit Agreement and any documents or instruments
amending or supplementing the same, including, without limitation, the Security
Agreement and the Assignment of Account.
“Commitment” means, as to each Lender, its obligation to:  (a) make Loans to
Borrower pursuant to Section 2.01; and (b) purchase risk participations in
Letters of Credit in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 1.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Credit Agreement.
“Compliance Certificate” is defined in Section 9.01(c).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Constituent Documents” means, for any entity, its constituent or organizational
documents, including:  (a) in the case of any partnership, joint venture, trust
or other form of business entity, the partnership, joint venture or other
applicable agreement of formation and any agreement, instrument, filing or
notice with respect thereto filed in connection with its formation with the
secretary of state or other department in the state of its formation, in each
case as amended from time to time; (b) in the case of any limited liability
company, its articles or certificate of formation and its operating agreement or
limited liability company agreement; and (c) in the case of a corporation, its
certificate or articles of incorporation and its bylaws; provided, however, with
respect to the Borrower, for the purpose of this Credit Agreement, its
“Constituent Documents” shall include the Subscription Agreements, its articles
of incorporation, its Confidential Private Placement Memorandum, its bylaws,
substantially in the form attached to the Subscription Agreements as Appendix B,
the articles of amendment and restatement of the Borrower, substantially in the
form attached to the Subscription Agreements as Appendix C, the Investment
Advisory


5



--------------------------------------------------------------------------------





Agreement and the Administration Agreement, with each such document as amended,
restated and/or supplemented from time to time.
“Control” and the correlative meanings of the terms “Controlled By” and “Under
Common Control With” mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting shares or partnership interests, or of
the ability to exercise voting power by contract or otherwise.
“Credit Agreement” means this Amended and Restated Revolving Credit Agreement,
of which this Section 1 forms a part, together with all amendments,
modifications, and restatements hereof, and supplements and attachments hereto.
“Credit Extension” means each of the following:  (a) a Borrowing (including any
conversion or continuation of any Borrowing); and (b) an L/C Credit Extension.
“Credit Provider” means a Person providing a guaranty or other credit support,
in form and substance reasonably acceptable to Administrative Agent, of the
obligations of an Included Investor to make Capital Contributions to Borrower,
to Administrative Agent for the benefit of the Lenders (such guaranty or other
credit support, the “Credit Support Document”).
“Debtor Relief Laws” means any applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, fraudulent conveyance,
reorganization, or similar Laws affecting the rights, remedies, or recourse of
creditors generally, including without limitation the United States Bankruptcy
Code and all amendments thereto, as are in effect from time to time during the
term of the Loans.
“Default Rate” means on any day the lesser of:  (a) the Base Rate in effect on
such day, plus the Applicable Margin for Base Rate Loans, plus two percent (2%);
or (b) the Maximum Rate.
“Defaulting Investor” is defined in the definition of “Exclusion Event” herein.
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that:  (a) has
failed to:  (i) fund all or any portion of its Loans within two (2) Business
Days of the date such Loans were required to be funded hereunder, or (ii) pay to
Administrative Agent, the Letter of Credit Issuer or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two (2) Business Days of the date
when due; (b) has notified Borrower, Administrative Agent or the Letter of
Credit Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect, (c) has
failed, within three (3) Business Days after written request by Administrative
Agent or Borrower, to confirm in writing to Administrative Agent and Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by Administrative Agent and
Borrower), or (d) has, or has a direct or indirect parent company that
has:  (i) become the subject of a proceeding under any Debtor Relief Law; or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with


6



--------------------------------------------------------------------------------





such Lender. Any determination by Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(b)) as of the date established therefor by
Administrative Agent in a written notice of such determination, which shall be
delivered by Administrative Agent to Borrower, the Letter of Credit Issuer and
each other Lender promptly following such determination.
“Deposit Account Control Agreement” means a Deposit Account Control Agreement or
Depository Acknowledgement, by and among Borrower, Administrative Agent and
Depository Bank with respect to the Collateral Account, as the same may be
amended, supplemented or modified from time to time in accordance with the terms
of this Credit Agreement.
“Depository Bank” means SMBC, in its capacity as the depository bank with
respect to the Collateral Account, and its successors and assigns.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Dollars” and the sign “$” mean lawful currency of the United States of America.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 13.11(b)(v) (subject to such consents, if any, as may be
required under Section 13.11(b)(iii)).
“Eligible Institution” means any depository institution, organized under the
laws of the United States or any state, having capital and surplus in excess of
$200,000,000, the deposits of which are insured by the Federal Deposit Insurance
Corporation to the fullest extent permitted by applicable Laws and which is
subject to supervision and examination by federal or state banking authorities;
provided that such institution also must have a short-term unsecured debt rating
of at least P-1 from Moody’s and at least A-1 from S&P. If such depository
institution publishes reports of condition at least annually, pursuant to law or
to the requirements of the aforesaid supervising or examining authority, then
the combined capital and surplus of such corporation shall be deemed to be its
combined capital and surplus as set forth in its most recent report of condition
so published.


“Environmental Complaint” means any complaint, order, demand, citation or notice
threatened or issued in writing to any Borrower Party by any Person with regard
to air emissions, water discharges, Releases, or disposal of any Hazardous
Material, noise emissions or any other environmental, health or safety matter
affecting any Borrower Party or any of a Borrower Party’s Properties.
“Environmental Laws” means:  (a) the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended by the Superfund Amendments
and Re-authorization Act of 1986, 42 U.S.C. §9601 et seq.; (b) the Resource
Conservation and Recovery Act of 1976, as amended by the Hazardous and Solid
Waste Amendments of 1984, 42 U.S.C. §6901 et seq.; (c) the Clean Air Act, 42
U.S.C. §7401 et seq., as amended by the Clean Air Act Amendments of 1990;
(d) the Clean Water Act of 1977, 33 U.S.C. §1251 et seq.; (e) the Toxic
Substances Control Act, 15 U.S.C.A. §2601 et seq.; (f) all other federal, state
and local Laws, ordinances, regulations or policies relating to pollution or
protection of human health or the environment including without limitation, air
pollution, water pollution, noise control, or the use, handling, discharge,
disposal or Release or recovery of on-site or off-site Hazardous Materials, as
each of the foregoing may be amended from time to time, applicable to any
Borrower Party; and (g) any and all regulations promulgated under or pursuant to
any of the foregoing statutes.


7



--------------------------------------------------------------------------------





“Environmental Liability” means any written claim, demand, obligation, cause of
action, accusation or allegation, or any order, violation, damage (including,
without limitation, to any Person, property or natural resources), injury,
judgment, penalty or fine, cost of enforcement, cost of remedial action,
clean-up, restoration or any other cost or expense whatsoever, including
reasonable attorneys’ fees and disbursements resulting from the violation or
alleged violation of any Environmental Law or the imposition of any
Environmental Lien or otherwise arising under any Environmental Law or resulting
from any common law cause of action asserted by any Person.
“Environmental Lien” means a Lien in favor of any Governmental
Authority:  (a) under any Environmental Law; or (b) for any liability or damages
arising from, or costs incurred by, any Governmental Authority in response to
the Release or threatened Release of any Hazardous Material.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder by any Governmental
Authority, as from time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower Party within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).
“ERISA Investor” means an Investor that is:  (a) an “employee benefit plan” (as
such term is defined in Section 3(3) of ERISA) subject to Title I of ERISA,
(b) any “plan” defined in and subject to Section 4975 of the Code, or (c) a
partnership or commingled account of a fund, or any other entity, whose assets
include or are deemed to include the assets of one or more such employee benefit
plans or plans in accordance with the Plan Assets Regulations or otherwise.
“Event of Default” is defined in Section 11.01.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to or for
the account of a Recipient:  (a) Taxes imposed on or measured by net income
(however denominated), franchise Taxes, and branch profits Taxes, in each
case:  (i) imposed as a result of such Recipient being organized under the Laws
of, or having its principal office or, in the case of any Recipient, its Lending
Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof); or (ii) that are Other Connection Taxes; (b) in the case
of a Recipient, any U.S. federal withholding Taxes imposed on amounts payable to
or for the account of such Recipient with respect to an applicable interest in a
Loan or Commitment pursuant to a Law in effect on the date on which:  (i) such
Recipient acquires such interest in the Loan or Commitment (other than pursuant
to an assignment requested by the Borrower under Section 13.12); or (ii) such
Recipient changes its Lending Office, except in each case to the extent that,
pursuant to Section 4.01(a)(ii) or Section 4.01(c), amounts with respect to such
Taxes were payable either to such Recipients assignor immediately before such
Recipient became a party hereto or to such Recipient immediately before it
changed its Lending Office; (c) Taxes


8



--------------------------------------------------------------------------------





attributable to such Recipient’s failure to comply with Section 4.01(e)(ii); and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.
“Exclusion Event” means the occurrence, with respect to any Included Investor
or, if applicable, the Sponsor, Responsible Party, or Credit Provider of such
Included Investor (such Investor hereinafter referred to as a “Defaulting
Investor”), of any of the following events:
(i)upon the earlier of Borrower’s receipt of notice from the Administrative
Agent or Borrower’s otherwise obtaining knowledge of the fact that such Included
Investor (or its Sponsor, Responsible Party or Credit Provider, as applicable)
shall:  (A) apply for or consent to the appointment of a receiver, trustee,
custodian, intervenor, or liquidator of itself or of all or a substantial part
of its assets; (B) file a voluntary petition as debtor in bankruptcy or admit in
writing that it is unable to pay its debts as they become due; (C) make a
general assignment for the benefit of creditors; (D) file a petition or answer
seeking reorganization or an arrangement with creditors or take advantage of any
Debtor Relief Laws; (E) file an answer admitting the material allegations of, or
consent to, or default in answering, a petition filed against it in any
bankruptcy, reorganization, or insolvency proceeding; or (F) take any personal,
partnership, limited liability company, corporate or trust action, as
applicable, for the purpose of effecting any of the foregoing;
(ii)    upon the earlier of Borrower’s receipt of notice from the Administrative
Agent or Borrower’s otherwise obtaining knowledge of the commencement of any
proceeding under any Debtor Relief Laws relating to such Included Investor (or
its Sponsor, Responsible Party or Credit Provider, as applicable) or all or any
material part of its respective property is instituted without the consent of
such Person and continues undismissed or unstayed for a period of sixty (60)
days; or an order, judgment, or decree shall be entered by any court of
competent jurisdiction or other competent authority approving a petition seeking
such Included Investor’s (or its Sponsor’s, Responsible Party’s or Credit
Provider’s, as applicable) reorganization or liquidation, or appointing a
receiver, custodian, trustee, intervenor, liquidator, administrator or similar
entity, of such Person or of all or substantially all of its assets;
(iii)    upon the earlier of Borrower’s receipt of notice from the
Administrative Agent or Borrower’s otherwise obtaining knowledge of any final
judgment(s) for the payment of money which in the aggregate exceed fifteen
percent (15%) of the net worth of such Included Investor (or its Sponsor,
Responsible Party or Credit Provider, as applicable) shall be rendered against
such Person, and such judgment or judgments shall not be satisfied or discharged
at least ten (10) days prior to the date on which any of its assets could be
lawfully sold to satisfy such judgment;
(iv)    such Included Investor shall repudiate, challenge, or declare
unenforceable its obligation to make contributions to the capital of Borrower
pursuant to its Capital Commitment or a Capital Call Notice (collectively, the
“Contribution Obligations”); shall otherwise disaffirm any material provision of
its Subscription Agreement related to its Contribution Obligations; or its
Contribution Obligations under any document shall be or become unenforceable;
(v)    such Included Investor shall fail to make a contribution to the capital
of Borrower when required pursuant to a Capital Call Notice, subject to any
applicable notice or cure periods, or shall otherwise be in material default
under its Subscription Agreement with respect to its Contribution Obligations;
(vi)    any representation or warranty material to the Investor’s inclusion as
an Included Investor (in the discretion of the Administrative Agent) made under
its Subscription Agreement shall


9



--------------------------------------------------------------------------------





prove to be untrue or inaccurate in any material respect, as of the date on
which such representation or warranty is made, and such Person shall fail to
cure the adverse effect of the failure of such representation or warranty within
thirty (30) days after written notice thereof is delivered by Administrative
Agent to Borrower and to such Person;
(vii)    such Included Investor shall transfer, redeem or withdraw its
Shareholder Interest in Borrower, provided that if less than all of such
Investor’s Shareholder Interest is transferred, assigned, redeemed or withdrawn,
only such portion as is transferred, assigned, redeemed or withdrawn shall be
subject to exclusion from the calculation of Available Loan Amount;
(viii)    default shall occur in the performance by such Included Investor of
any of the covenants or agreements material to the Investor’s inclusion as an
Included Investor (in the discretion of the Administrative Agent) contained in
its Subscription Agreement (except, in each case, as otherwise specifically
addressed in this definition of Exclusion Event, in which case no grace period
beyond any provided for herein shall apply), and such default shall continue
uncured to the satisfaction of Administrative Agent for a period of thirty (30)
days after written notice thereof has been given by Administrative Agent to
Borrower and to such Included Investor;
(ix)    in the case of each Rated Investor (or its Sponsor, Responsible Party or
Credit Provider, as applicable), upon the earlier of Borrower’s receipt of
notice from the Administrative Agent or Borrower’s otherwise obtaining knowledge
of the fact that such Investor shall fail to maintain its Applicable Requirement
as required in the definition of Applicable Requirement hereof;
(x)    in the case of each Non-Rated Included Investor (or its Sponsor,
Responsible Party or Credit Provider, as applicable), notice by the
Administrative Agent to the Borrower or Borrower’s otherwise obtaining knowledge
of the occurrence of any circumstance or event which:  (A) could reasonably be
expected to have a material and adverse effect on the ability of such Included
Investor (or its Sponsor, Responsible Party or Credit Provider, as applicable)
to satisfy its Contribution Obligations; or (B) could reasonably be expected to
impair, impede, or jeopardize the obligation and the liability of such Included
Investor to fulfill its Contribution Obligations;
(xi)    in the case of each Non-Rated Included Investor, upon the earlier of
Borrower’s receipt of notice from the Administrative Agent or Borrower’s
otherwise obtaining knowledge of the fact that such Investor shall fail to
maintain a net worth (determined in accordance with GAAP), measured at the end
of each fiscal year of such Included Investor, of at least 75% of the net worth
of such Included Investor as of:  (A) the fiscal year which ended on or
immediately prior to the Closing Date, if the Investor was an Included Investor
(or was pre-approved as an Included Investor, pursuant to written agreement of
Administrative Agent) on the Closing Date; or (B) the fiscal year for which
Administrative Agent has financial information which ended on or immediately
prior to the date of its designation as an Included Investor (in the case not
covered by clause (A) above);
(xii)    if Administrative Agent is unable to obtain, from publicly-available
sources, annual financial statements for any Non-rated Included Investor for any
fiscal year prior to the Maturity Date, reported on by independent public
accountants to the extent applicable, such Included Investor shall fail, within
thirty (30) days after written request from Borrower or Administrative Agent, to
deliver such annual financial statements to Borrower or Administrative Agent as
required by Administrative Agent to continue to designate such Investor as an
Included Investor hereunder;
(xiii)    an Investment Exclusion Event shall occur with respect to such
Included Investor, provided, that only the portion of such Included Investor’s
Capital Commitment and Unfunded


10



--------------------------------------------------------------------------------





Commitment that such Included Investor is excused or excluded from funding with
respect to the applicable investment(s) shall be subject to exclusion;
(xiv)    with respect to any Investor, the Funding Commitment Period of Borrower
terminates pursuant to Section 3(d)(ii) of such Investor’s Subscription
Agreement; or
(xv)    with respect to OHSTRS, on any date that the Adviser delivers a written
notice to OHSTRS in connection with a misrepresentation under paragraph 10 of
the OHSTRS Side Letter.
“Facility Extension Fee” means a fee as agreed by the Borrower and the
Administrative Agent in the Fee Letter relating to any extension of the Stated
Maturity Date in accordance with Section 2.15.
 
“Facility Extension Request” means a notice substantially in the form of
Exhibit O attached hereto pursuant to which Borrower requests an extension of
the Stated Maturity Date in accordance with Section 2.15.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any current or future
agreement entered into pursuant to Section 1471(b)(1) of the Code, and any
intergovernmental agreement entered into in connection with any of the foregoing
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
any such intergovernmental agreement.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that:  (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to SMBC on
such day on such transactions as determined by Administrative Agent.
“Fee Letter” means that certain fee letter agreement by and between the Borrower
and the Administrative Agent, dated as of the date of the Original Credit
Agreement, as the same may be amended, supplemented or modified from time to
time.
“Foreign Recipient” means, with respect to any Borrower Party:  (a) if such
Borrower Party is a U.S. Person, a Recipient that is not a U.S. Person; and
(b) if such Borrower Party is not a U.S. Person, a Recipient that is resident or
organized under the Laws of a jurisdiction other than that in which such
Borrower Party is resident for tax purposes. For purposes of this definition,
the United States, each State thereof and the District of Columbia shall be
deemed to constitute a single jurisdiction.
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Letter of Credit Issuer, such Defaulting Lender’s Applicable
Percentage of the outstanding Letter of Credit Obligations other than Letter of
Credit Obligations as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof.




11



--------------------------------------------------------------------------------





“Funding Commitment Period” shall have the meaning assigned to the term
“Commitment Period” in the Subscription Agreements.
“Funding Ratio” means:  (a) for a Governmental Plan Investor, the actuarial
present value of the assets of the plan over the actuarial present value of the
plan’s total benefit liabilities, as reported in such plan’s most recent audited
financial statements; and (b) for an ERISA Investor; (i) the fair market value
of the plan’s assets as defined under Section 430(g)(3) of the Code, unreduced
for any prefunding balance or funding standard carryover balance as defined and
provided for in Section 430(f) of the Code; over (ii) the plan’s funding target,
as defined under Section 430(d) of the Code, without regard to the special
at-risk rules of Section 430(i) of the Code, with each value as reported on the
most recently filed Schedule SB to the Form 5500 by such plan with the United
States Department of Labor.
“GAAP” means those generally accepted accounting principles and practices that
are recognized as such by the American Institute of Certified Public Accountants
or by the Financial Accounting Standards Board or through other appropriate
boards or committees thereof, and that are consistently applied for all periods,
after the date of the Original Credit Agreement, so as to properly reflect the
financial position of Borrower, except that any accounting principle or practice
required to be changed by the Financial Accounting Standards Board (or other
appropriate board or committee of the said Board) in order to continue as a
generally accepted accounting principle or practice may be so changed.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Governmental Plan Investor” means an Investor that is a governmental plan as
defined in Section 3(32) of ERISA.
“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guaranteeing any Indebtedness
of any other Person in any manner, whether direct or indirect, and including
without limitation any obligation, whether or not contingent:  (a) to purchase
any such Indebtedness or other obligation or any property constituting security
therefor; (b) to advance or provide funds or other support for the payment or
purchase of such Indebtedness or obligation or to maintain working capital,
solvency or other balance sheet condition of such other Person (including,
without limitation, maintenance agreements, comfort letters, take or pay
arrangements, put agreements or similar agreements or arrangements) for the
benefit of the holder of Indebtedness of such other Person; (c) to lease or
purchase property, securities or services primarily for the purpose of assuring
the owner of such Indebtedness; or (d) to otherwise assure or hold harmless the
owner of such Indebtedness or obligation against loss in respect thereof.
Guaranty Obligations shall not include obligations of the Borrower to any
special purpose Subsidiary (or its assigns) in connection with the sale of one
or more investments by the Borrower to such special purpose Subsidiary.
“Hazardous Material” means any substance, material, or waste which is or becomes
regulated, under any Environmental Law, as hazardous to public health or safety
or to the environment, including, but not limited to:  (a) any substance or
material designated as a “hazardous substance” pursuant to Section 311 of the
Clean Water Act, as amended, 33 U.S.C. §1251 et seq., or listed pursuant to
Section 307 of the Clean Water Act, as amended; (b) any substance or material
defined as “hazardous waste” pursuant to Section 1004 of the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. §6901 et seq.; (c) any
substance or


12



--------------------------------------------------------------------------------





material defined as a “hazardous substance” pursuant to Section 101 of the
Comprehensive Environmental Response, Compensation and Liability Act, as
amended, 42 U.S.C. §9601 et seq.; or (d) petroleum, petroleum products and
petroleum waste materials.
“Honor Date” is defined in Section 2.07(c)(i).
“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
“Included Investor” means any Investor (other than a Defaulting Investor): (a)
(i) on the Original Credit Agreement Closing Date, (A) that is set forth as an
Included Investor in Exhibit A hereto, which may be revised from time to time by
Administrative Agent in accordance with the terms of this Credit Agreement, and
(B) who (1) has (or that has a Credit Provider, Sponsor or Responsible Party
that has) met the Applicable Requirement or (2) is otherwise designated in
writing by the Administrative Agent and all Lenders as a Non-Rated Included
Investor, and in each case set forth in an Included Investor Designation Letter
dated as of the Original Credit Agreement Closing Date between Borrower and
Administrative Agent; and (ii) after the Original Credit Agreement Closing Date:
(A) that has, or that has a Credit Provider, Sponsor or Responsible Party that
has, met the Applicable Requirement and has been approved by the Administrative
Agent (acting alone), or (B) that has otherwise been designated and approved in
writing by the Administrative Agent and all Lenders as a Non-Rated Included
Investor, in each case as set forth in an Included Investor Designation Letter
between Borrower and Administrative Agent dated as of the date of inclusion; and
(b)(i) on the Original Credit Agreement Closing Date, that has delivered to
Administrative Agent the information and documents required under
Section 7.01(a)(xi) hereof to the reasonable satisfaction of Administrative
Agent; and (ii) after the Original Credit Agreement Closing Date, that has
delivered to Administrative Agent the information and documents required under
Section 10.05(d) hereof to the reasonable satisfaction of Administrative Agent;
provided, that a Defaulting Investor shall no longer be an Included Investor
until such Investor shall have been approved and re-designated in writing as an
Included Investor in the sole and absolute discretion of Administrative Agent,
the Letter of Credit Issuer and all Lenders, in each case as set forth in an
Included Investor Designation Letter between Borrower and Administrative Agent
dated as of the date of such re-designation.
“Included Investor Designation Letter” means one or more letters from
Administrative Agent to Borrower designating one or more Investors as Included
Investors for purposes of this Credit Agreement.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all reasonably
ascertainable obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties and similar instruments;
(c)    all net obligations of such Person under any Swap Contract;






13



--------------------------------------------------------------------------------





(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
(e)    all indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being acquired by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    all Capital Leases and Synthetic Lease Obligations; and
(g)    all Guaranty Obligations of such Person in respect of any of the
foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Capital Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date. Indebtedness of the Borrower
shall not include any transactions characterized on the books of the Borrower as
a secured borrowing by the Borrower in accordance with GAAP but does not create
any recourse to the Borrower directly to the applicable creditor.
“Indemnified Taxes” means:  (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower Party under any Loan Document; and (b) to the extent not otherwise
described in clause (a), Other Taxes.
“Indemnitee” is defined in Section 13.06(b).
“Information” is defined in Section 13.17.
“Interest Option” means each of the LIBOR Rate and the Base Rate.
“Interest Payment Date” means:  (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a LIBOR Rate Loan
exceeds three months, each of the respective dates that fall every three months
after the beginning of such Interest Period shall also be an Interest Payment
Date; and (b) as to any Base Rate Loan, the last Business Day of each calendar
month and the Maturity Date.
“Interest Period” means as to each LIBOR Rate Loan, the period commencing on the
date such LIBOR Rate Loan is disbursed or converted to or continued as a LIBOR
Rate Loan and ending on the date one (1), two (2) or three (3) months
thereafter, as selected by the Borrower in its Loan Notice, or such other period
that is twelve months or less requested by the Borrower and consented to by all
the Lenders; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such


14



--------------------------------------------------------------------------------





Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Stated Maturity Date.
“Investment Advisory Agreement” means that certain Investment Advisory Agreement
by and between the Adviser and the Borrower, substantially in the form attached
to the Subscription Agreements as Appendix D, as amended, restated and/or
supplemented from time to time.
“Investment Exclusion Event” shall mean the exclusion or excuse of any Investor
from participating in any investment pursuant to the terms of the Subscription
Agreements (including, without limitation, Section 7(o) or 11 of the
Subscription Agreements).
“Investor” means a Subscriber of Borrower.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Request for
Letter of Credit, the Letter of Credit Application, and any other document,
agreement and instrument entered into by the Letter of Credit Issuer and a
Borrower Party or in favor of the Letter of Credit Issuer and relating to any
such Letter of Credit, including, as applicable, any documentation relating to
Cash Collateral (which may include, without limitation, the Assignment of
Account).
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lender” means each lending institution, including the Letter of Credit Issuer,
listed on the signature pages hereof, each lending institution that becomes a
Lender hereunder pursuant to Section 13.11 or otherwise, and “Lenders” means
more than one Lender.
“Lending Office” means, as to any Recipient, the office or offices of such
Recipient (or an Affiliate of such Recipient) described as such, in the case of
a Lender, in such Lender’s Administrative Questionnaire delivered to
Administrative Agent, or such other office or offices as a Recipient may from
time to time notify in writing to Borrower and, in the case of a Recipient other
than Administrative Agent, Administrative Agent.


15



--------------------------------------------------------------------------------





“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder by the
Letter of Credit Issuer pursuant to Section 2.07 either as originally issued or
as the same may, from time to time, be amended or otherwise modified or
extended.
“Letter of Credit Application” means an application and agreement for a Letter
of Credit by and between a Borrower Party and the Letter of Credit Issuer in a
form acceptable to the Letter of Credit Issuer (and customarily used by it in
similar circumstances) and conformed to the terms of this Credit Agreement,
either as originally executed or as it may from time to time be supplemented,
modified, amended, renewed, or extended; provided, however, to the extent that
the terms of such Letter of Credit Application are inconsistent with the terms
of this Credit Agreement, the terms of this Credit Agreement shall control.
“Letter of Credit Cash Collateralization Date” means the day that is the earlier
of:  (a) thirty (30) days prior to the Stated Maturity Date then in effect (or,
if such day is not a Business Day, the next preceding Business Day); or (b) the
Maturity Date.
“Letter of Credit Fee” is defined in Section 2.12(a).
“Letter of Credit Issuer” means SMBC in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
“Letter of Credit Obligations” means the aggregate amount available to be drawn
under all outstanding Letters of Credit plus the aggregate of all Unreimbursed
Amounts, including all L/C Borrowings. For all purposes of this Credit
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, or because a pending drawing submitted on or before the
expiration date of such Letter of Credit has not yet been honored, such Letter
of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.
“Letter of Credit Sublimit” means, at any time, the lesser of:  (a) one hundred
percent (100%) of the Available Loan Amount at such time; or (b) twenty percent
(20%) of the Maximum Commitment at such time.
“LIBOR” is defined in the definition of LIBOR Rate, below.
“LIBOR Rate” means:
(a)    for any Interest Period, the rate per annum equal to the London Interbank
Offered Rate (“LIBOR”) or a comparable or successor rate, which rate is approved
by Administrative Agent, as published on the applicable Reuters screen page (or
such other commercially available source providing such quotations as may be
designated by Administrative Agent from time to time) at approximately
11:00 a.m. (London time) two (2) London Banking Days prior to the commencement
of such Interest Period, with a term equivalent to such Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at approximately 11:00 a.m. London
time, determined two (2) London Banking Days prior to such date for U.S. Dollar
deposits with a term of one month commencing that day;


16



--------------------------------------------------------------------------------





provided that, if the LIBOR Rate shall be less than zero (0), such rate shall be
deemed to be zero (0) for all purposes of this Credit Agreement; provided,
further, that, to the extent a comparable or successor rate is approved by
Administrative Agent in connection herewith, the approved rate shall be applied
to the applicable Interest Period in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for Administrative Agent, such approved rate shall be
applied to the applicable Interest Period as otherwise reasonably determined by
Administrative Agent.
“LIBOR Rate Loan” means a Loan made hereunder with respect to which the interest
rate is calculated by reference to the LIBOR Rate for a particular Interest
Period.
“Lien” means any lien, mortgage, security interest, tax lien, pledge,
encumbrance, or conditional sale or title retention arrangement, or any other
interest in property designed to secure the repayment of indebtedness, whether
arising by agreement or under common law, any statute or other Law, contract, or
otherwise.
“Loan” means an extension of credit by a Lender to a Borrower Party hereunder in
the form of a Base Rate Loan or a LIBOR Rate Loan.
“Loan Documents” means this Credit Agreement, the Notes (including any renewals,
extensions, re-issuances and refundings thereof), each Letter of Credit
Application, each of the Collateral Documents, each Borrower Guaranty, each
Assignment and Assumption, each Borrowing Base Certificate, any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.16 of this Credit Agreement, and such other agreements and documents,
and any amendments or supplements thereto or modifications thereof, executed or
delivered pursuant to the terms of this Credit Agreement or any of the other
Loan Documents and any additional documents delivered in connection with any
such amendment, supplement or modification.
“Loan Notice” means a notice of:  (a) a Borrowing; (b) a conversion of Loans
from one Type of Loan to the other; or (c) a continuation of LIBOR Rate Loans,
pursuant to Section 2.02(e), which, if in writing, shall be substantially in the
form of Exhibit C or such other form as may be approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer of the applicable Borrower.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Mandatory Prepayment Amount” is defined in Section 3.04(a).
“Margin Stock” is defined in Regulation U.
“Material Adverse Effect” means:  (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent) or financial condition of Borrower, Adviser or Borrower
and its Subsidiaries taken as a whole; (b) a material impairment of the ability
of any Borrower Party or Adviser to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Borrower Party
or Adviser of any Loan Document to which it is a party.
“Material Amendment Termination Event” is defined in Section 10.04.


17



--------------------------------------------------------------------------------





“Maturity Date” means the earliest of:  (a) the Stated Maturity Date; (b) the
date upon which Administrative Agent declares the Obligations, or the
Obligations become, due and payable after the occurrence of an Event of Default;
(c) the date upon which Borrower terminates the Commitments pursuant to
Section 3.06 or otherwise; (d) the date that is thirty (30) days before the
earliest date upon which the Funding Commitment Period of Borrower terminates
pursuant to clause (i) of Section 3(d) of any Subscription Agreement; or (e) the
date a Material Amendment Termination Event shall occur.
“Maximum Commitment” means an amount equal to the aggregate Commitments of the
Lenders, as such amount may be reduced by Borrower pursuant to Section 3.06. As
of the date hereof, the Maximum Commitment is $75,000,000.
“Maximum Rate” means, on any day, the highest rate of interest (if any)
permitted by applicable Law on such day.
“Minimum Collateral Amount” means, at any time:  (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of the Letter of Credit Issuer
with respect to Letters of Credit issued and outstanding at such time; (b) with
respect to Cash Collateral consisting of cash or deposit account balances
provided in accordance with the provisions of Section 2.16(a)(i), (a)(ii) or
(a)(iii), an amount equal to 100% of the outstanding amount of all Letter of
Credit Obligations; and (c) otherwise, an amount determined by Administrative
Agent and the Letter of Credit Issuer in their sole discretion.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding six plan
years, has made or been obligated to make contributions.
“Multiple Employer Plan” means any employee benefit plan which has two or more
contributing sponsors (including any Borrower Party or any ERISA Affiliate) at
least two of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.
“No Plan Asset Certificate” means a certificate from a Borrower Party, delivered
by the relevant Responsible Officer of such Borrower Party, based on
consultation with its counsel and in a form reasonably acceptable to
Administrative Agent, (a) certifying that throughout the period beginning from
the date of the prior No Plan Asset Certificate or the date of the Credit
Agreement, as applicable, and continuing through the date of the subject No Plan
Asset Certificate, “benefit plan investors” (as defined in Section 3(42) of
ERISA) hold less than 25% of the total value of each class of equity interest in
the Borrower Party (calculated in accordance with Section 3(42) of ERISA) and,
accordingly, the underlying assets of such Borrower Party have not constituted
and do not constitute Plan Assets; and (b) covenanting that at all times
following the date of such certificate, less than 25% of the total value of each
class of equity interest in such Borrower Party (calculated in accordance with
Section 3(42) of ERISA) will continue to be held by “benefit plan investors” (as
defined in Section 3(42) of the ERISA).
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that:  (a) requires the approval of all affected Lenders
pursuant to the terms of Section 13.01; and (b) has received the approval of the
Required Lenders.


18



--------------------------------------------------------------------------------





“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Rated Included Investor” means any Investor that does not, or whose Credit
Provider, Sponsor, or Responsible Party does not, meet the Applicable
Requirement and is approved by the Administrative Agent and all Lenders as an
Included Investor pursuant to the definition of “Included Investor” herein.
“Notes” means, together with the Qualified Borrower Notes, the promissory
note(s) made by a Borrower in favor of a Lender evidencing Loans made by such
Lender, substantially in the form of Exhibit B.
“Obligations” means all present and future indebtedness, obligations, and
liabilities of any Borrower Party to Lenders, and all renewals and extensions
thereof, or any part thereof (including, without limitation, Loans, Letter of
Credit Obligations, or both), or any part thereof, arising pursuant to this
Credit Agreement (including, without limitation, the indemnity provisions
hereof) or represented by the Notes and each Letter of Credit Application, and
all interest accruing thereon, and attorneys’ fees incurred in the enforcement
or collection thereof, regardless of whether such indebtedness, obligations, and
liabilities are direct, indirect, fixed, contingent, joint, several, or joint
and several; together with all indebtedness, obligations, and liabilities of any
Borrower Party to Lenders evidenced or arising pursuant to any of the other Loan
Documents, and all renewals and extensions thereof, or any part thereof.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“OHSTRS” means the State Teachers Retirement System of Ohio.
“OHSTRS Side Letter” means that certain Side Letter dated December 31, 2014 by
and between OHSTRS and the Adviser, as amended, restated and/or supplemented
from time to time.
“Original Credit Agreement” is defined in the recitals hereof.
“Original Credit Agreement Closing Date” means the “Closing Date” of the
Original Credit Agreement, which occurred on May 17, 2016.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction (or any political subdivision thereof) imposing such Tax (other
than connections arising from such Recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.06).
“Participant” is defined in Section 13.11(e).
“Participant Register” has the meaning specified in Section 13.11(e).




19



--------------------------------------------------------------------------------





“Patriot Act” is defined in Section 13.18.
“Pending Capital Call” means any Capital Call that has been made upon the
Investors and that has not yet been funded by the applicable Investor, but with
respect to which such Investor is not in default.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Borrower Party or any ERISA Affiliate and is either covered by Title IV
of ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Person” means an individual, sole proprietorship, joint venture, association,
trust, estate, business trust, corporation, non-profit corporation, partnership,
sovereign government or agency, instrumentality, or political subdivision
thereof, or any similar entity or organization.
“Plan” means any Pension Plan or any retirement medical plan, each as
established or maintained for employees of any Borrower Party or any ERISA
Affiliate, or any such Plan to which any Borrower Party or any ERISA Affiliate
is required to contribute on behalf of any of its employees.
“Plan Assets” means “plan assets” within the meaning of the Plan Assets
Regulation or otherwise.
“Plan Assets Regulation” means 29 C.F.R. §2510.3-101, et seq., as modified by
Section 3(42) of ERISA.
“Platform” is defined in Section 13.07(e).
“Potential Default” means any condition, act, or event which, with the giving of
notice or lapse of time or both, would become an Event of Default.
“Prime Rate” means, on any day, the prime rate in effect on or most recently
prior to each Interest Payment Date as published in the Money Rate section of
the New York Edition of The Wall Street Journal or, if no such rate is published
therein, the rate of interest per annum then most recently established by SMBC
as its “prime rate” charged to similarly situated borrowers. Any such rate is a
general reference rate of interest, may not be related to any other rate, and
may not be the lowest or best rate actually charged by SMBC to any customer or a
favored rate and may not correspond with future increases or decreases in
interest rates charged by other lenders or market rates in general, and SMBC may
make various business or other loans at rates of interest having no relationship
to such rate.
“Principal Obligation” means the sum of:  (a) the aggregate outstanding
principal amount of the Loans; plus (b) the Letter of Credit Obligations.
“Property” means any real property, improvements thereon and any leasehold or
similar interest in real property which is owned, directly or indirectly, by any
Borrower Party, or secures any investment of any Borrower Party.
“Qualified Borrower” means any entity, which entity may be organized in the
United States or outside of the United States, in which Borrower owns a direct
or indirect ownership interest or through which Borrower will acquire an
investment, the indebtedness of which entity can be guaranteed by Borrower
pursuant to the terms of the Borrower’s Constituent Documents, and which entity
has executed a Qualified Borrower Note and in respect of which entity Borrower
has executed a Borrower Guaranty.


20



--------------------------------------------------------------------------------





“Qualified Borrower Letter of Credit Promissory Note” means a letter of credit
note executed and delivered by a Qualified Borrower, substantially in the form
of Exhibit F attached hereto, the payment of which is guaranteed by Borrower
pursuant to a Borrower Guaranty, as such note may be amended, restated,
reissued, extended or modified.
“Qualified Borrower Notes” means the Qualified Borrower Promissory Notes and the
Qualified Borrower Letter of Credit Promissory Notes, and “Qualified Borrower
Note” means any one of them.
“Qualified Borrower Promissory Note” means a promissory note executed and
delivered by a Qualified Borrower, substantially in the form of Exhibit E
attached hereto, the payment of which is guaranteed by Borrower pursuant to a
Borrower Guaranty, as such note may be amended, restated, reissued, extended or
modified.
“Rated Investor” means any Investor that has a Rating (or that has a Credit
Provider, Sponsor, or Responsible Party that has a Rating).
“Rating” means, for any Person, its senior unsecured debt rating (or equivalent
thereof, such as, but not limited to, a corporate credit rating, issuer
rating/insurance financial strength rating (for an insurance company), general
obligation rating (for a governmental entity), or revenue bond rating (for an
educational institution)) from either of S&P or Moody’s.
“Recipient” means Administrative Agent (but only with respect to any amounts
payable or paid to it for its own account by any Borrower Party) and any Lender
(including, for avoidance of doubt, the Letter of Credit Issuer).
“Register” is defined in Section 13.11(d).
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, from time to time in effect, and shall include any successor or
other regulation relating to reserve margin requirements applicable to member
banks of the Federal Reserve System.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration of Hazardous
Materials into the environment, or into or out of any Property, including the
movement of any Hazardous Material through or in the air, soil, surface water,
groundwater, of any Property.
“Removal Effective Date” is defined in Section 12.06(b).
“Request for Credit Extension” means:  (a) with respect to a Borrowing,
conversion or continuation of Loans, a Loan Notice; and (b) with respect to an
L/C Credit Extension, the related Request for Letter of Credit and Letter of
Credit Application.
“Request for Letter of Credit” means a request for the issuance of a Letter of
Credit substantially in the form of Exhibit D attached hereto.
“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Total Credit Exposures representing more than 50% of the Total Credit
Exposures of all non-Defaulting Lenders; provided


21



--------------------------------------------------------------------------------





that, at any time when there are two or more Lenders (other than Defaulting
Lenders) parties hereto, any decision to be made by the Required Lenders shall
be approved by at least two Lenders (other than Defaulting Lenders). The Total
Credit Exposure of any Defaulting Lender shall be disregarded in determining
Required Lenders at any time; provided that, the amount of any participation in
any Unreimbursed Amounts that such Defaulting Lender has failed to fund that
have not been reallocated to and funded by another Lender shall be deemed to be
held by the Lender that is the Letter of Credit Issuer in making such
determination.
“Resignation Effective Date” is defined in Section 12.06(a).
“Responsible Officer” means:  (a) in the case of a corporation, its chief
executive officer, president, chief financial officer, senior vice president,
any vice president or treasurer, and, in any case where two Responsible Officers
are acting on behalf of such corporation, the second such Responsible Officer
may be a secretary or assistant secretary; (b) in the case of a limited
partnership, the Responsible Officer of the general partner, acting on behalf of
such general partner in its capacity as general partner; or (c) in the case of a
limited liability company, the manager or the Responsible Officer of the
manager, acting on behalf of such manager in its capacity as manager, or any
other Person authorized and appointed by the manager or pursuant to the terms of
such limited liability company’s Constituent Documents; and (d) and, solely for
purposes of notices given pursuant to Section 2, any other officer or employee
of the applicable Borrower Party so designated by any of the foregoing officers
in a notice to the Administrative Agent or any other officer or employee of the
applicable Borrower Party designated in or pursuant to an agreement between the
applicable Borrower Party and the Administrative Agent.
“Responsible Party” means, for any Governmental Plan Investor:  (a) if the state
or political subdivision under which the Governmental Plan Investor operates is
obligated to fund the Governmental Plan Investor and is liable to fund any
shortfalls, the state or political subdivision, as applicable; and
(b) otherwise, the Governmental Plan Investor itself.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Loans and such Lender’s
participation in the Letter of Credit Obligations at such time.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of the McGraw
& Hill Companies, Inc. and any successor thereto.
“Sanction(s)” means any international economic sanction administered or enforced
by a United States Governmental Authority (including, without limitation, OFAC),
the United Nations Security Council, the European Union, Her Majesty’s Treasury
or other relevant sanctions authority.
“Security Agreement” means a security agreement substantially in the form of
Exhibit H, executed and delivered by Borrower and Adviser to Administrative
Agent for the benefit of Lenders.
“SEMS” means the U.S. Environmental Protection Agency Superfund Enterprise
Management System.
“Shareholder Interest” of any Investor means the shareholder interest of such
Investor in Borrower under the Subscription Agreements; provided, however, for
the purpose of this Credit Agreement, the parties hereto agree that an
Investor’s Shareholder Interest shall include, without limitation, such
Investor’s Capital Commitment and Shares (as defined in the Subscription
Agreements).


22



--------------------------------------------------------------------------------





“Side Letter” means any side letter by and between an Investor and Borrower (or
Adviser) that amends the Subscription Agreements.
“SMBC” is defined in the preamble to this Credit Agreement.
“Sponsor” of an ERISA Investor means a sponsor as that term is understood under
ERISA, specifically, the entity that established the plan and is responsible for
the maintenance of the plan and, in the case of a plan that has a sponsor and
participating employers, the entity that has the ability to amend or terminate
the plan.
“Stated Maturity Date” means May 17, 2019, as it may be extended pursuant to
Section 2.15.
“Subordinated Claims” is defined in Section 5.03.
“Subscriber” means any one of the subscribers of Borrower who has executed and
delivered a Subscription Agreement and whose subscription has been accepted by
the Borrower, whether in whole or in part, and reference to “Subscribers” shall
be to all of such subscribers, collectively.
“Subscription Agreement” means a Subscription Agreement executed by an Investor
in connection with the subscription for a Shareholder Interest in Borrower, as
amended, restated and/or supplemented from time to time, including, without
limitation, amendment or supplement through any Side Letter or supplement or
addendum to any existing Subscription Agreement.
“Subsequent Investor” is defined in Section 10.05(d).
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower.
“Swap Contract” means:  (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement; and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts:  (a) for any date on or after the
date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s); and (b) for any
date prior to the date referenced in clause (a),


23



--------------------------------------------------------------------------------





the amount(s) determined as the mark-to-market value(s) for such Swap Contracts,
as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include a Lender or any Affiliate of a Lender).
“Synthetic Lease Obligation” means the monetary obligation of a Person
under:  (a) a so-called synthetic, off-balance sheet or tax retention lease; or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, including, without limitation, stamp
taxes (including mortgage recording taxes), levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges, in each case, in the nature of
taxes, imposed by any Governmental Authority, including any interest, additions
to tax, penalties or similar liabilities applicable thereto.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitment and Revolving Credit Exposure of such Lender at such time.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
LIBOR Rate Loan.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in
Section 4.01(e)(ii)(B)(3).
“UCC” means the Uniform Commercial Code as adopted in the State of New York and
any other state, which governs creation or perfection (and the effect thereof)
of security interests in any Collateral for the Obligations.
“Unfunded Commitment” means, with respect to any Investor in Borrower at any
time, the Capital Commitment of such Investor, minus the aggregate Capital
Contributions made to Borrower by such Investor.
“Unreimbursed Amount” is defined in Section 2.07(c)(i).
“Withholding Agent” means any Borrower Party or Administrative Agent, as
applicable.
1.02    Other Definitional Provisions. All terms defined in this Credit
Agreement shall have the above-defined meanings when used in the Notes or any
other Loan Documents or any certificate, report or other document made or
delivered pursuant to this Credit Agreement, unless otherwise defined in such
other document.
(a)    Defined terms used in the singular shall import the plural and vice
versa.
(b)    The words “hereof,” “herein,” “hereunder,” and similar terms when used in
this Credit Agreement shall refer to this Credit Agreement as a whole and not to
any particular provisions of this Credit Agreement.
(c)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.


24



--------------------------------------------------------------------------------





(d)    The term “including” is by way of example and not limitation.
(e)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(f)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(g)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Credit Agreement or any other Loan Document.
1.03    Times of Day; Rates. Unless otherwise specified in the Loan Documents,
time references are to time in New York, New York. Administrative Agent does not
warrant, nor accept responsibility for, nor shall Administrative Agent have any
liability with respect to the administration, submission or any other matter
related to the rates in the definition of LIBOR Rate or with respect to any
comparable or successor rate thereto.
1.04    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Credit Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the audited financial statements
of Borrower, except as otherwise specifically prescribed herein.
(b)    Changes in GAAP. If at any time any change in GAAP (including the
adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either Borrower or Required
Lenders shall so request, Administrative Agent, Lenders and Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended:  (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein; and (ii) the Borrower shall provide to Administrative Agent and
the Lenders financial statements and other documents required under this Credit
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the audited financial statements for all purposes of this Credit
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.
1.05    Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Issuer Documents
related thereto, whether or not such maximum face amount is in effect at such
time.




25



--------------------------------------------------------------------------------





2.    LOANS AND LETTERS OF CREDIT.
2.01    Revolving Credit Commitment. Subject to the terms and conditions herein
set forth, each Lender severally agrees, on any Business Day during the
Availability Period, to make Loans to the Borrower Parties at any time and from
time to time in an aggregate principal amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that,
after making any such Loans:  (a) such Lender’s Revolving Credit Exposure would
not exceed such Lender’s Commitment as of such date; and (b) the Principal
Obligation would not exceed the Available Loan Amount. Subject to the foregoing
limitation, the conditions set forth in Section 7 and the other terms and
conditions hereof, the Borrower Parties may borrow, repay without penalty or
premium, and re-borrow hereunder, during the Availability Period. Each Borrowing
pursuant to this Section 2.01 shall be made ratably by Lenders in proportion to
each Lender’s Applicable Percentage.
2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Request for Borrowing. Each Borrowing, each conversion of Loans from one
Type of Loan to the other, and each continuation of LIBOR Rate Loans shall be
made upon the applicable Borrower Party’s irrevocable notice to Administrative
Agent, which may be given by (A) telephone or (B) a Loan Notice; provided that
any telephonic notice must be confirmed promptly by delivery to the
Administrative Agent of a Loan Notice (and each Loan Notice submitted by a
Qualified Borrower must be countersigned by a Responsible Officer of Borrower).
Each such Loan Notice must be received by Administrative Agent not later than
1:00 p.m. at least:  (i) three (3) Business Days prior to the requested date of
any Borrowing of, conversion to or continuation of LIBOR Rate Loans or of any
conversion of LIBOR Rate Loans to Base Rate Loans; and (ii) one (1) Business Day
prior to the requested date of any Borrowing of Base Rate Loans. Each Loan
Notice shall specify:  (A) whether the Borrower Party is requesting a Borrowing,
a conversion of Loans from one Type of Loan to the other, or a continuation of
LIBOR Rate Loans; (B) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day); (C) the
principal amount of Loans to be borrowed, converted or continued; (D) the Type
of Loans to be borrowed or to which existing Loans are to be converted; (E) if
applicable, the duration of the Interest Period with respect thereto; and (F) to
which account the proceeds of such Borrowing should be directed. If a Borrower
Party fails to specify a Type of Loan in a Loan Notice or if a Borrower Party
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable LIBOR Rate
Loans. If a Borrower Party requests a Borrowing of, conversion to, or
continuation of LIBOR Rate Loans in any such Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.
(b)    Additional Certification to be Submitted with Request for Credit
Extension; Consequences of Investment Exclusion Event. Together with each
Request for Credit Extension, Borrower shall deliver a certification stating
that no Investment Exclusion Event has occurred with respect to any investment
by the Borrower. To the extent such certification cannot be made, such
certification shall be given setting forth in reasonable detail the exceptions
thereto.
(c)    Administrative Agent Notification of Lenders. Following receipt of a Loan
Notice, Administrative Agent shall promptly notify each Lender of the amount of
its Applicable Percentage of the applicable Loans, and if no timely notice of a
conversion or continuation is provided


26



--------------------------------------------------------------------------------





by a Borrower Party, Administrative Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans described in the
preceding subsection.
(d)    Tranches. Notwithstanding anything to the contrary contained herein, the
Borrower Parties shall not have the right to have more than five (5) LIBOR Rate
Loans in the aggregate outstanding hereunder at any one time during the
Availability Period.
(e)    Continuations and Conversions of LIBOR Rate Loans. Except as otherwise
provided herein, a LIBOR Rate Loan may be continued or converted only on the
last day of an Interest Period for such LIBOR Rate Loan. During the existence of
an Event of Default, no Loans may be requested as, converted to or continued as
LIBOR Rate Loans without the consent of the Required Lenders.
2.03    Minimum Loan Amounts. Each Borrowing of, conversion to or continuation
of LIBOR Rate Loans shall be in a principal amount that is an integral multiple
of $100,000 and not less than $1,000,000, and each Borrowing of, conversion to
or continuation of Base Rate Loans shall be in an amount that is an integral
multiple of $100,000 and not less than $500,000; provided, however, that a Loan
may be in an aggregate amount that is equal to the entire unused balance of the
total Commitments or that is required for the reimbursement of a Letter of
Credit under Section 2.07(c).
2.04    Funding.
(a)    Funding by Lenders; Presumption by Administrative Agent. Each Lender
shall make the proceeds of its Applicable Percentage of each Borrowing available
to Administrative Agent at Administrative Agent’s Office for the account of the
appropriate Borrower Party no later than 1:00 p.m. on the Borrowing date in
immediately available funds, and upon fulfillment of all applicable conditions
set forth herein, Administrative Agent shall promptly deposit such proceeds in
immediately available funds in such Borrower Party’s account at Administrative
Agent specified in the Loan Notice, or, if requested by such Borrower Party in
the Loan Notice, shall wire transfer such funds as requested. The failure of any
Lender to advance the proceeds of its Applicable Percentage of any Borrowing
required to be advanced hereunder shall not relieve any other Lender of its
obligation to advance the proceeds of its Applicable Percentage of any Borrowing
required to be advanced hereunder. Absent contrary written notice from a Lender,
Administrative Agent may assume that each Lender has made its Applicable
Percentage of the requested Borrowing available to Administrative Agent on the
applicable Borrowing date, and Administrative Agent may, in reliance upon such
assumption (but is not required to), make available to the appropriate Borrower
Party a corresponding amount.
(b)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 13.06(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 13.06(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 13.06(c).
2.05    Interest.
(a)    Interest Rate. Subject to the provisions of clause (b) below:  (i) each
LIBOR Rate Loan shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate


27



--------------------------------------------------------------------------------





per annum equal to the LIBOR Rate for such Interest Period plus the Applicable
Margin; and (ii) each Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate.
(b)    Default Rate.
(i)    If any amount of principal of the Obligations is not paid when due
(without regard to any applicable grace periods), then (in lieu of the interest
rate provided in Section 2.05(a)) such amount shall bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate.
(ii)    If any amount of interest or fees or other obligations (other than
principal, interest or fees) payable by Borrower under any Loan Document is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, then upon the request of the
Required Lenders (in lieu of the interest rate provided in Section 2.05(a)),
such amount shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate.
(iii)    Upon the request of Required Lenders, while any Event of Default
exists, then (in lieu of the interest rate provided in Section 2.05(a)) the
principal amount of the Obligations shall bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate, from the date of
the occurrence of such Event of Default until such Event of Default is cured or
is waived.
2.06    Determination of Rate. Each change in the rate of interest for any
Borrowing shall become effective, without prior notice to the Borrower Parties,
automatically as of the opening of business of Administrative Agent on the date
of said change. Administrative Agent shall promptly notify Borrower and the
Lenders of the interest rate applicable to any Interest Period for LIBOR Rate
Loans upon determination of such interest rate. The determination of the LIBOR
Rate by Administrative Agent shall be conclusive in the absence of manifest
error. At any time that Base Rate Loans are outstanding, to the extent
applicable, Administrative Agent shall notify Borrower and the Lenders of any
change in SMBC’s Prime Rate used in determining the Base Rate promptly following
the public announcement of such change.
2.07    Letters of Credit.
(a)    Letter of Credit Commitment.
(i)    Subject to the terms and conditions hereof, on any Business Day during
the Availability Period:  (A) the Letter of Credit Issuer agrees, in reliance
upon the agreements of the Lenders set forth in this Section 2.07:  (1) to issue
Letters of Credit for the account of a Borrower Party, in aggregate face amounts
that shall be not less than $500,000, as a Borrower Party may request (except to
the extent a lesser amount is requested by such Borrower Party and agreed by
Administrative Agent and the Letter of Credit Issuer), and to amend or extend
Letters of Credit previously issued by it; and (2) to honor drawings under the
Letters of Credit; and (B) Lenders severally agree to participate in Letters of
Credit issued for the account of a Borrower Party and any drawings thereunder;
provided, however that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit:  (1) the Principal Obligation will not exceed
the Available Loan Amount; (2) the Revolving Credit Exposure of any Lender shall
not exceed such Lender’s Commitment; and (3) the Letter of Credit Obligations
will not exceed the Letter of Credit Sublimit. Within


28



--------------------------------------------------------------------------------





the foregoing limits, and subject to the terms and conditions hereof, a Borrower
Party’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly a Borrower Party may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired (without any pending
drawing) or that have been drawn upon and reimbursed. The Letter of Credit
Issuer shall have the right to approve the form of Letter of Credit requested.
(ii)    The Letter of Credit Issuer shall not issue any Letter of Credit,
if:  (A) the expiry date of such Letter of Credit would occur more than twelve
(12) months after the date of issuance or last extension, unless the Letter of
Credit Issuer has approved such expiry date in its sole discretion; or (B) the
expiry date of such Letter of Credit would occur after the date that is thirty
(30) days prior to the Stated Maturity Date, without the consent of the Letter
of Credit Issuer and all Lenders, in which case any such Letter of Credit shall
be Cash Collateralized on the Letter of Credit Cash Collateralization Date.
(iii)    The Letter of Credit Issuer shall be under no obligation to issue any
Letter of Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Letter of Credit Issuer
from issuing such Letter of Credit, or any Law applicable to the Letter of
Credit Issuer or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Letter of Credit
Issuer shall prohibit, or request that the Letter of Credit Issuer refrain from,
the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Letter of Credit Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Letter of Credit Issuer is not otherwise compensated hereunder) not in effect on
the Original Credit Agreement Closing Date, or shall impose upon the Letter of
Credit Issuer any unreimbursed loss, cost or expense which was not applicable on
the Original Credit Agreement Closing Date and which the Letter of Credit Issuer
in good faith deems material to it (for which the Letter of Credit Issuer is not
otherwise compensated hereunder);
(B)    the issuance of such Letter of Credit would violate any Laws or one or
more policies of the Letter of Credit Issuer applicable to letters of credit
generally;
(C)    such Letter of Credit is to be denominated in a currency other than
Dollars;
(D)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder; or
(E)    any Lender is at that time a Defaulting Lender (other than a Defaulting
Lender that has not funded to the extent such Lender has notified the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that one or more conditions precedent
to such funding have not been satisfied), unless the Letter of Credit Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Letter of Credit Issuer (in its sole discretion) with the
applicable Borrower Party or


29



--------------------------------------------------------------------------------





such Lender to eliminate the Letter of Credit Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other Letter of Credit Obligations as
to which the Letter of Credit Issuer has actual or potential Fronting Exposure,
as it may elect in its sole discretion.
(iv)    The Letter of Credit Issuer shall be under no obligation to amend any
Letter of Credit if:  (A) the Letter of Credit Issuer would have no obligation
at such time to issue such Letter of Credit in its amended form under the terms
hereof; or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.
(v)    The Letter of Credit Issuer shall act on behalf of Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the Letter of Credit Issuer shall have all of the benefits and
immunities:  (A) provided to Administrative Agent in Section 12 with respect to
any acts taken or omissions suffered by Letter of Credit Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Section 12 included Letter of Credit Issuer
with respect to such acts or omissions; and (B) as additionally provided herein
with respect to Letter of Credit Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of a Borrower Party made in the form of a Request for Credit
Extension delivered to the Letter of Credit Issuer (with a copy to
Administrative Agent), appropriately completed and signed by a Responsible
Officer of such Borrower Party. Such Request for Credit Extension may be sent by
fax, by United States mail, by overnight courier, by electronic transmission
using the system provided by the Letter of Credit Issuer, by personal delivery
or by any other means acceptable to the Letter of Credit Issuer. Such Request
for Credit Extension must be received by the Letter of Credit Issuer and
Administrative Agent not later than 11:00 a.m. at least two (2) Business Days
prior to the proposed issuance date or date of amendment, as the case may be, of
any Letter of Credit (or such later date and time as Administrative Agent and
the Letter of Credit Issuer may agree in a particular instance in their sole
discretion). In the case of a request for an initial issuance of a Letter of
Credit, each Request for Letter of Credit shall specify in form and detail
satisfactory to the Letter of Credit Issuer:  (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the Letter of Credit Issuer may reasonably require. In the case
of a request for an amendment of any outstanding Letter of Credit, the related
Request for Letter of Credit shall specify in form and detail satisfactory to
the Letter of Credit Issuer:  (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the Letter of
Credit Issuer may reasonably require. Additionally, the applicable Borrower
Party shall furnish to the Letter of Credit Issuer and Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any additional Issuer Documents, as the Letter
of Credit Issuer or Administrative Agent may reasonably require.


30



--------------------------------------------------------------------------------





(ii)    Promptly after receipt of any Request for Credit Extension relating to a
Letter of Credit, the Letter of Credit Issuer will confirm with Administrative
Agent (by telephone or in writing) that Administrative Agent has received a copy
of such Request for Credit Extension from a Borrower Party and, if not, the
Letter of Credit Issuer will provide Administrative Agent with a copy thereof.
Unless the Letter of Credit Issuer has received written notice from any Lender,
Administrative Agent or any Borrower Party, at least one (1) Business Day prior
to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Section 7 shall not
then be satisfied, then, subject to the terms and conditions hereof, the Letter
of Credit Issuer shall, on the requested date, issue a Letter of Credit for the
account of such Borrower Party or enter into the applicable amendment, as the
case may be, in each case in accordance with the Letter of Credit Issuer’s usual
and customary business practices. Immediately upon the issuance of each Letter
of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Letter of Credit Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit. With
the approval of Administrative Agent and the Letter of Credit Issuer, the risk
participation of each Lender shall terminate upon the occurrence of the Maturity
Date and the full and final payment of the Obligations (other than the Cash
Collateralized Letter of Credit Obligations described below and unmatured
contingent Obligations), and the Issuer Documents, rather than this Credit
Agreement, shall govern the rights and obligations of Administrative Agent,
Letter of Credit Issuer and Borrower Parties with respect to such Letter of
Credit Obligations, so long as Borrower has Cash Collateralized all Letter of
Credit Obligations then outstanding, to the satisfaction of Administrative Agent
and Letter of Credit Issuer, in their respective sole discretion.
(iii)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the Letter of Credit Issuer will also deliver to the
applicable Borrower Party and Administrative Agent a true and complete copy of
such Letter of Credit or amendment.
(c)    Drawings and Reimbursements; Funding of Participation.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the Letter of Credit Issuer shall
notify the applicable Borrower Party and Administrative Agent thereof. Not later
than 11:00 a.m. (or such later time as agreed by the Letter of Credit Issuer) on
the date of any payment by the Letter of Credit Issuer under a Letter of Credit
(each such date, an “Honor Date”), the applicable Borrower Party shall reimburse
the Letter of Credit Issuer through Administrative Agent in an amount equal to
the amount of such drawing. So long as the Unreimbursed Amount is repaid using
the proceeds of a Base Rate Loan such failure to reimburse shall not be
considered a default hereunder. If a Borrower Party fails to so reimburse the
Letter of Credit Issuer by such time, Administrative Agent shall promptly notify
each Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Lender’s Applicable Percentage
thereof. In such event, the applicable Borrower Party shall be deemed to have
requested a Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.03 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Available Loan


31



--------------------------------------------------------------------------------





Amount and the conditions set forth in Section 7.02 and, if applicable,
Section 7.03 (other than the delivery of a Loan Notice). Any notice given by the
Letter of Credit Issuer or Administrative Agent pursuant to this
Section 2.07(c)(i) may be given by telephone if promptly confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.
(ii)    Each Lender (including the Lender acting as Letter of Credit Issuer)
shall upon any notice pursuant to Section 2.07(c)(i) make funds available (and
Administrative Agent may apply Cash Collateral provided for this purpose) for
the account of the Letter of Credit Issuer at Administrative Agent’s Office in
an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by
Administrative Agent, whereupon, subject to the provisions of
Section 2.07(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to Borrower in such amount. Administrative Agent
shall remit the funds so received to the Letter of Credit Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Borrowing of Base Rate Loans because the Administrative Agent determinates
that the conditions set forth in Section 7.02 and, if applicable, Section 7.03,
cannot be satisfied, the applicable Borrower Party shall be deemed to have
incurred from the Letter of Credit Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to Administrative Agent for
the account of the Letter of Credit Issuer pursuant to Section 2.07(c)(ii) shall
be deemed payment in respect of its participation in such L/C Borrowing and
shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.07.
(iv)    Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.07(c) to reimburse the Letter of Credit Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of the Letter of
Credit Issuer.
(v)    Each Lender’s obligation to make Loans or L/C Advances to reimburse the
Letter of Credit Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.07(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including:  (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the Letter of Credit Issuer, any Borrower Party, or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Potential Default
or Event of Default; or (C) any other occurrence, event or condition, whether or
not similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Loans pursuant to this Section 2.07(c) is subject to the
conditions set forth in Section 7.02 and, if applicable, Section 7.03 (other
than delivery of a Loan Notice). No such making of an L/C Advance shall relieve
or otherwise impair the obligation of any Borrower Party to reimburse the Letter
of Credit Issuer for the amount of any payment made by the Letter of Credit
Issuer under any Letter of Credit, together with interest as provided herein.
(vi)    If any Lender fails to make available to Administrative Agent for the
account of the Letter of Credit Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.07(c) by the time
specified in Section 2.07(c)(ii), then, without limiting the other provisions of
this Credit Agreement,


32



--------------------------------------------------------------------------------





the Letter of Credit Issuer shall be entitled to recover from such Lender
(acting through Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Letter of Credit Issuer at a
rate per annum equal to the Federal Funds Rate from time to time in effect. A
certificate of the Letter of Credit Issuer submitted to any Lender (through
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after the Letter of Credit Issuer has made a payment under
any Letter of Credit and has received from any Lender such Lender’s L/C Advance
in respect of such payment in accordance with Section 2.07(c), if Administrative
Agent receives for the account of the Letter of Credit Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from a Borrower Party or otherwise, including proceeds of Cash Collateral
applied thereto by Administrative Agent), Administrative Agent will distribute
to such Lender its Applicable Percentage thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by
Administrative Agent.
(ii)    If any payment received by Administrative Agent for the account of the
Letter of Credit Issuer pursuant to Section 2.07(c)(i) is required to be
returned under any of the circumstances described in Section 13.04 (including
pursuant to any settlement entered into by the Letter of Credit Issuer in its
discretion), each Lender shall pay to Administrative Agent for the account of
the Letter of Credit Issuer its Applicable Percentage thereof on demand of
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.
(e)    Obligations Absolute. The obligation of each Borrower Party to reimburse
the Letter of Credit Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Credit Agreement
under all circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Credit Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, set-off, defense or other
right that any Borrower Party may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the Letter of Credit Issuer
or any other Person, whether in connection with this Credit Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the


33



--------------------------------------------------------------------------------





transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;
(iv)    waiver by the Letter of Credit Issuer of any requirement that exists for
the Letter of Credit Issuer’s protection and not the protection of a Borrower
Party or any waiver by the Letter of Credit Issuer which does not in fact
materially prejudice a Borrower Party;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vi)    any payment made by the Letter of Credit Issuer in respect of an
otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under such Letter of
Credit if presentation after such date is authorized by the UCC or the ISP, as
applicable;
(vii)    any payment by the Letter of Credit Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the Letter of
Credit Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or
(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower Party.
Each Borrower Party shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with such Borrower Party’s instructions or other irregularity,
such Borrower Party will immediately notify the Letter of Credit Issuer. Each
Borrower Party shall be conclusively deemed to have waived any such claim
against the Letter of Credit Issuer and its correspondents unless such notice is
given as aforesaid.
(f)    Role of Letter of Credit Issuer. Each Lender and each Borrower Party
agree that, in paying any drawing under a Letter of Credit, the Letter of Credit
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the Letter of Credit Issuer, any of its Related Parties nor
any of the respective correspondents, participants or assignees of the Letter of
Credit Issuer shall be liable to any Lender for:  (i) any action taken or
omitted in connection herewith at the request or with the approval of the
Lenders or the Required Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or related Request for Credit
Extension. Each Borrower Party hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude each Borrower Party’s pursuing such rights and remedies as it may
have against the beneficiary or transferee at Law or under any other agreement.
None of the Letter of Credit Issuer, any of its Related Parties, nor any of the
respective correspondents, participants or assignees of the Letter of Credit
Issuer, shall be liable or responsible for any of the matters described


34



--------------------------------------------------------------------------------





in clauses (i) through (viii) of Section 2.07(e); provided, however, that
anything in such clauses to the contrary notwithstanding, a Borrower Party may
have a claim against the Letter of Credit Issuer, and the Letter of Credit
Issuer may be liable to such Borrower Party, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by such Borrower Party which such Borrower Party proves were caused by
the Letter of Credit Issuer’s willful misconduct or gross negligence or the
Letter of Credit Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the Letter of
Credit Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the Letter of Credit Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The Letter of Credit Issuer may
send a Letter of Credit or conduct any communication to or from the beneficiary
via the Society for Worldwide Interbank Financial Telecommunication (known as
SWIFT) message or overnight courier, or any other commercially reasonable means
of communicating with a beneficiary.
(g)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Documents, the terms hereof shall
control.
(h)    Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the Letter of Credit Issuer and the applicable Borrower Party, when a
Letter of Credit is issued, the rules of the ISP shall apply to each Letter of
Credit. Notwithstanding the foregoing, Letter of Credit Issuer shall not be
responsible to the Borrower Parties for, and Letter of Credit Issuer’s rights
and remedies against any Borrower Party shall not be impaired by, any action or
inaction of the Letter of Credit Issuer required or permitted under any Law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Credit Agreement, including the Law or any order of a
jurisdiction where Letter of Credit Issuer or the beneficiary is located, the
practice stated in the ISP, or in the decisions, opinions, practice statements,
or official commentary of the ICC Banking Commission, the Bankers Association
for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit specifies that such Law or practice is applicable.
2.08    Payment of Borrower Guaranties. In consideration of Lenders’ agreement
to advance funds to a Qualified Borrower hereunder, to cause Letters of Credit
to be issued for the account of a Qualified Borrower, and to accept Borrower
Guaranties in support thereof, Borrower hereby authorizes, empowers, and directs
Administrative Agent, for the benefit of Lenders, to disburse directly to
Lenders, with notice to Borrower, in immediately available funds an amount equal
to the amount due and owing under any Qualified Borrower Note or Borrower
Guaranty, together with all interest, costs, expenses and fees due to Lenders
pursuant thereto in the event Administrative Agent shall have not received
payment of such Qualified Borrower Note when due. Administrative Agent will
promptly notify Borrower of any disbursement made to Lenders pursuant to the
terms hereof, provided that the failure to give such notice shall not affect the
validity of the disbursement. Any such disbursement made by Administrative Agent
to Lenders shall be deemed to be a Base Rate Loan, and Borrower shall be deemed
to have given to Administrative Agent, in accordance with the terms and
conditions of Section 2.02(a), a Loan Notice with respect thereto.
Administrative Agent may conclusively rely on Lenders as to the amount due to
Lenders under any Qualified Borrower Note or Borrower Guaranty.


35



--------------------------------------------------------------------------------





2.09    Use of Proceeds and Letters of Credit. The proceeds of the Loans and the
Letters of Credit shall be used solely for the purposes permitted under the
Constituent Documents of the Borrower Parties. Neither Lenders nor
Administrative Agent shall have any liability, obligation, or responsibility
whatsoever with respect to any Borrower Party’s use of the proceeds of the Loans
or the Letters of Credit, and neither Lenders nor Administrative Agent shall be
obligated to determine whether or not any Borrower Party’s use of the proceeds
of the Loans or the Letters of Credit are for purposes permitted under such
Constituent Documents. Nothing, including, without limitation, any Borrowing,
any conversion or continuation thereof, or any issuance of any Letter of Credit,
or acceptance of any other document or instrument, shall be construed as a
representation or warranty, express or implied, to any party by Lenders or
Administrative Agent as to whether any investment by Borrower is permitted by
the terms of the Constituent Documents of the Borrower Parties.
2.10    Unused Commitment Fee. In addition to the payments provided for in
Section 3, Borrower shall pay to Administrative Agent, for the account of each
Lender, according to its Applicable Percentage, an unused commitment fee on the
daily amount of the Maximum Commitment which was unused (through the extension
of Loans or issuance of Letters of Credit) during the immediately preceding
calendar quarter at the rate of twenty basis points (0.20%) per annum, payable
in arrears on the first Business Day of each calendar quarter for the preceding
calendar quarter and on the Maturity Date for the period from the end of the
preceding calendar quarter until the Maturity Date. Borrower and Lenders
acknowledge and agree that the unused commitment fees payable hereunder are bona
fide unused commitment fees and are intended as reasonable compensation to
Lenders for committing to make funds available to Borrower as described herein
and for no other purposes and shall be due and payable whether or not the
conditions precedent in Section 7.02 are satisfied.
2.11    Administrative Agent and Arranger Fees. Borrower shall pay to
Administrative Agent and Arranger fees in consideration of the arrangement of
the Commitments and administration of this Credit Agreement, which fees shall be
payable in amounts and on the dates agreed to between Borrower and
Administrative Agent in the Fee Letter.
2.12    Letter of Credit Fees.
(a)    Letter of Credit Fee. The Borrower Parties shall pay to Administrative
Agent for the account of each Lender in accordance, subject to Section 2.17,
with its Applicable Percentage, a fee for each Letter of Credit (the “Letter of
Credit Fee”) equal to the Applicable Margin per annum times the daily amount
available to be drawn under such Letter of Credit. Such fee shall be:  (i) due
and payable in quarterly installments in arrears on the first Business Day of
each calendar quarter for the preceding calendar quarter, commencing on the
first such date to occur after the issuance of any Letter of Credit, on the
Maturity Date, and thereafter (if applicable) on demand; and (ii) computed
quarterly in arrears. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.05. If there is any change in the
Applicable Margin during any quarter, the daily amount available to be drawn
under each Letter of Credit shall be computed and multiplied by the Applicable
Margin separately for each period during such quarter that such Applicable
Margin was in effect. Notwithstanding anything to the contrary contained herein,
upon the request of the Required Lenders, while any Event of Default exists,
such fee shall accrue at a rate equal to the Applicable Margin plus two percent
(2%).




36



--------------------------------------------------------------------------------





(b)    Fronting Fee and Administrative Charges. To the extent that there are two
or more unaffiliated Lenders party to this Credit Agreement, the Borrower
Parties shall pay to the Letter of Credit Issuer, for its own account, in
consideration of the issuance and fronting of Letters of Credit, a fronting fee
with respect to each Letter of Credit, at a rate equal to 0.15% per annum,
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. Such fronting fee shall be due and payable on
the tenth Business Day after the end of each March, June, September and December
in respect of the most recently-ended quarterly period (or portion thereof, in
the case of the first payment), commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Maturity Date and thereafter
(if applicable) on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.05. In addition, the Borrower
Parties shall pay directly to the Letter of Credit Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the Letter of Credit Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.
2.13    Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the LIBOR
Rate), shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan from and including the
day on which the Loan is made, and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid, provided that
any Loan that is repaid on the same day on which it is made shall, subject to
Section 3.03 bear interest for one day.
2.14    [Reserved].
2.15    Extension of Stated Maturity Date. So long as (x) no Event of Default
or, to the knowledge of the Borrower, Potential Default shall have occurred and
be continuing on the date on which notice is given in accordance with the
following clause (a) or on the Stated Maturity Date and (y) to the knowledge of
the Borrower, the representations and warranties contained in Section 8 or in
any other Loan Document shall be true and correct on and as of the date on which
notice is given in accordance with the following clause (a) and on the Stated
Maturity Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 2.15, the representations and warranties contained in Section 8.08 shall
be deemed to refer to the most recent financial statements furnished pursuant to
clauses (a) and (b), respectively, of Section 9.01, Borrower may extend the
Stated Maturity Date to a Business Day that is not later than twelve (12) months
after the then-effective Stated Maturity Date, no more than one (1) time,
upon:  (a) delivery of a Facility Extension Request to Administrative Agent at
least thirty (30) days, but no more than (60) days, prior to the Stated Maturity
Date then in effect; (b) payment to Administrative Agent for the benefit of the
Lenders of the applicable Facility Extension Fee; and (c) payment by Borrower of
all fees and expenses to Administrative Agent and the Lenders to the extent then
due. Such extension shall be evidenced by delivery of written confirmation of
the same by Administrative Agent to Borrower.
2.16    Cash Collateral.
(a)    Certain Credit Support Events. If:  (i) the Letter of Credit Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an


37



--------------------------------------------------------------------------------





L/C Borrowing that has not been repaid in accordance with the provisions of this
Credit Agreement; (ii) as of the Letter of Credit Cash Collateralization Date,
any Letter of Credit Obligations for any reason has not been paid, reimbursed or
Cash Collateralized; (iii) the applicable Borrower Party shall be required to
provide Cash Collateral pursuant to Section 11.02(d); or (iv) there shall exist
a Defaulting Lender (other than a Defaulting Lender that has not funded to the
extent such Lender has notified the Administrative Agent and the Borrower in
writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to such funding have not
been satisfied); Borrower shall immediately (in the case of clause (iii) above)
or within one (1) Business Day (in all other cases) following any request by
Administrative Agent or the Letter of Credit Issuer, provide Cash Collateral in
an amount not less than the applicable Minimum Collateral Amount (determined in
the case of Cash Collateral provided pursuant to clause (iv) above after giving
effect to Section 2.17(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).
(b)    Grant of Security Interest. Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) Administrative Agent, for the benefit of Administrative Agent, the
Letter of Credit Issuer and the Lenders, and agrees to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to Section 2.16(c). If at any time
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than Administrative Agent or the Letter of Credit
Issuer as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, Borrower will, promptly upon demand by
Administrative Agent, pay or provide to Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at SMBC.
Borrower shall pay on demand therefor from time to time all customary account
opening, activity and other administrative fees and charges in connection with
the maintenance and disbursement of Cash Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Credit Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.07, 2.17, 3.04, 3.06 or 11.02 in respect of Letters of Credit shall
be held and applied to the satisfaction of the specific Letter of Credit
Obligations, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following:  (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 13.11(b)(vii))); or (ii) the
determination by Administrative Agent and the Letter of Credit Issuer that there
exists excess Cash Collateral; provided, however:  (x) that Cash Collateral
furnished by or on behalf of a Borrower Party shall not be released during the
continuance of a Potential Default or Event of Default (and following
application as provided in this Section 2.16 may be otherwise applied in
accordance with Section 11.04); and (y) the Person providing Cash Collateral and
the Letter of Credit Issuer may agree that Cash Collateral shall not be released
but instead held to support future anticipated Fronting Exposure or other
obligations.


38



--------------------------------------------------------------------------------





2.17    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Credit Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in the definition of “Required
Lenders” and Section 13.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 11 or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 13.02, shall be applied at such time or times as may
be determined by Administrative Agent as follows:  first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Letter of Credit Issuer hereunder; third, to Cash
Collateralize the Letter of Credit Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.16; fourth, as Borrower may
request (so long as no Event of Default or, to the knowledge of the Borrower,
Potential Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Credit Agreement, as determined by Administrative Agent; fifth, if so determined
by Administrative Agent and Borrower, to be held in a deposit account and
released pro rata in order to:  (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Credit Agreement;
and (y) Cash Collateralize the Letter of Credit Issuer’s future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Credit Agreement, in accordance with Section 2.16;
sixth, to the payment of any amounts owing to the Lenders or the Letter of
Credit Issuer as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or the Letter of Credit Issuer against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Credit Agreement; seventh, so long as no Event of Default or, to the
knowledge of the Borrower, Potential Default exists, to the payment of any
amounts owing to Borrower as a result of any judgment of a court of competent
jurisdiction obtained by Borrower against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Credit Agreement;
and eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if:  (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share; and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 7.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and Letter of Credit Obligations
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or Letter of Credit Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letter of Credit Obligations are held by the Lenders pro rata
in accordance with the Total Credit Exposures hereunder without giving effect to
Section 2.17(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or


39



--------------------------------------------------------------------------------





held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 2.17(a)(ii) shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    A Defaulting Lender (x) shall not be entitled to receive any unused
commitment fee payable under to Section 2.10 for any period during which that
Lender is a Defaulting Lender (and Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender); (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.12; and (z) shall not be entitled to
receive interest at the Default Rate for any period during which that Lender is
a Defaulting Lender (and the Borrower shall not be required to pay interest at
the Default Rate that would have been required to have been paid to such
Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.16.
(C)    With respect to any fee payable under Section 2.10 or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to
clause (A) or clause (B) above, Borrower shall:  (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Letter of Credit
Obligations that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below; (y) pay to the Letter of Credit Issuer the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
Letter of Credit Issuer’s Fronting Exposure to such Defaulting Lender; and
(z) not be required to pay the remaining amount of any such fee.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in Letter of Credit
Obligations shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that:  (x) the conditions
set forth in Section 7.02 are satisfied at the time of such reallocation (and,
unless Borrower shall have otherwise notified Administrative Agent at such time,
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time); and (y) such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.
(v)    Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, Borrower shall, without prejudice to
any right or remedy


40



--------------------------------------------------------------------------------





available to it hereunder or under applicable Law, Cash Collateralize the Letter
of Credit Issuers’ Fronting Exposure in accordance with the procedures set forth
in Section 2.16.
(b)    Defaulting Lender Cure. If Borrower, Administrative Agent and the Letter
of Credit Issuer agree in writing that a Lender is no longer a Defaulting
Lender, Administrative Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held on a pro rata basis
by the Lenders in accordance with their Applicable Percentages (without giving
effect to Section 2.17(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of Borrower while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
3.    PAYMENT OF OBLIGATIONS.
3.01    Evidence of Debt.
(a)    The Borrowings funded by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by Administrative Agent in the
ordinary course of business. The accounts or records maintained by
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Borrowings made by the Lenders to the applicable Borrower
Party and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of such Borrower Party hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of Administrative Agent in
respect of such matters, the accounts and records of Administrative Agent shall
control in the absence of manifest error.
(b)    Upon the request of any Lender made through Administrative Agent, the
applicable Borrower Party shall execute and deliver to such Lender (through
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto. Each Borrower Party agrees, from
time to time, upon the request of Administrative Agent or any affected Lender,
to reissue new Notes, in accordance with the terms and in the form heretofore
provided, to any Lender and any Assignee of such Lender in accordance with
Section 13.11, in renewal of and substitution for the Note previously issued by
such Borrower Party to the affected Lender.
3.02    Payment of Interest.
(a)    Interest. Interest on the principal amount of the Obligations outstanding
shall commence to accrue in accordance with the terms of this Credit Agreement
and the other Loan Documents as of the date of the disbursal or wire transfer of
such Borrowing by Administrative Agent, consistent with the provisions of
Section 2.05, notwithstanding whether any Borrower Party received the benefit of
such Borrowing as of such date and even if such Borrowing is held in escrow


41



--------------------------------------------------------------------------------





pursuant to the terms of any escrow arrangement or agreement. When a Borrowing
is disbursed by wire transfer pursuant to instructions received from a Borrower
Party, then such Borrowing shall be considered made at the time of the
transmission of the wire, in accordance with the Loan Notice, rather than the
time of receipt thereof by the receiving bank. With regard to the repayment of
the Loans, interest shall continue to accrue on any amount repaid until such
time as the repayment has been received in federal or other immediately
available funds by Administrative Agent.
(b)    Interest Payment Dates. Accrued and unpaid interest (i) on the
Obligations shall be due and payable in arrears on each Interest Payment Date
and on the Maturity Date and (ii) on any obligation of a Borrower Party
hereunder on which such Borrower Party is in default beyond any applicable grace
period shall be due and payable at any time and from time to time following such
default upon demand by Administrative Agent. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.
(c)    Direct Disbursement. If, at any time, Administrative Agent or Letter of
Credit Issuer shall not have received on the date due, any payment of interest
upon the Loans or any fee described herein, Administrative Agent may direct the
disbursement of funds from the Collateral Account to Lenders, in accordance with
the terms hereof, to the extent available therein for payment of any such
amount.
3.03    Payments of Obligation.
(a)    Maturity Date. The principal amount of the Obligations outstanding on the
Maturity Date, together with all accrued but unpaid interest thereon, shall be
due and payable on the Maturity Date.
(b)    Payments Generally. All payments of principal of and interest on the
Obligations under this Credit Agreement by any Borrower Party to or for the
account of Lenders, or any one of them, shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff by such Borrower
Party. Except as otherwise expressly provided herein, all payments by the
Borrower Parties hereunder (including, without limitation, payments made by
Borrower pursuant to Section 3.04(a), 11.01(a), 13.06(e) or elsewhere hereunder,
where Borrower is making a payment on demand) shall be made to Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at Administrative Agent’s Office in Dollars and in immediately available funds
not later than 2:00 p.m. on the date specified herein. To the extent no
sufficient funds are available in the Collateral Account for Borrower to make
such payment, Borrower shall be permitted to make such payment (together with
applicable interest) within fifteen (15) Business Days of demand. Funds received
after 2:00 p.m. on the applicable payment date shall be treated for all purposes
as having been received by Administrative Agent on the first Business Day next
following receipt of such funds and any applicable interest or fees shall
continue to accrue. Each Lender shall be entitled to receive its Applicable
Percentage (or other applicable share as provided herein) of each payment
received by Administrative Agent hereunder for the account of Lenders on the
Obligations. Each payment received by Administrative Agent hereunder for the
account of a Lender shall be promptly distributed by Administrative Agent to
such Lender. If any payment to be made by any Borrower Party shall come due on a
day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.


42



--------------------------------------------------------------------------------





(c)    Clawback.
(i)    Funding by Lenders; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of LIBOR Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to Administrative Agent such Lender’s
share of such Borrowing, Administrative Agent may assume that such Lender has
made such share available on such date in accordance with Section 2.04 (or, in
the case of a Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.04) and may,
in reliance upon such assumption, make available to the applicable Borrower
Party a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to Administrative Agent, then
such Lender and the applicable Borrower Party severally agree to pay to
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to such Borrower Party to but
excluding the date of payment to Administrative Agent, at:  (A) in the case of a
payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by Administrative Agent in connection with the
foregoing; and (B) in the case of a payment to be made by a Borrower Party, the
interest rate applicable to Base Rate Loans; provided, however, that if funds
are not available to such Borrower Party in the Collateral Account to make
payment on demand, to the extent that it is necessary for Borrower to issue
Capital Call Notices to fund such required payment, such payment shall be made
within fifteen (15) Business Days after Administrative Agent’s demand (and, in
any event, Borrower shall issue such Capital Call Notices and shall make such
payment promptly after the related Capital Contributions are received). If any
Borrower Party and such Lender shall pay such interest to Administrative Agent
for the same or an overlapping period, Administrative Agent shall promptly remit
to such Borrower Party the amount of such interest paid by such Borrower Party
for such period. If such Lender pays its share of the applicable Borrowing to
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing as of the date of such Borrowing. Any payment by
a Borrower Party shall be without prejudice to any claim such Borrower Party may
have against a Lender that shall have failed to make such payment to
Administrative Agent.
(ii)    Payments by Borrower Parties; Presumptions by Administrative Agent.
Unless Administrative Agent shall have received notice from a Borrower Party
prior to the date on which any payment is due to Administrative Agent for the
account of the Lenders or the Letter of Credit Issuer hereunder that such
Borrower Party will not make such payment, Administrative Agent may assume that
such Borrower Party has made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders or the
Letter of Credit Issuer, as the case may be, the amount due. In such event, if
such Borrower Party has not in fact made such payment, then each of the Lenders
or the Letter of Credit Issuer, as the case may be, severally agrees to repay to
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Letter of Credit Issuer, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to Administrative Agent,
at the greater of the Federal Funds Rate and a rate


43



--------------------------------------------------------------------------------





determined by Administrative Agent in accordance with banking industry rules on
interbank compensation.
A notice of Administrative Agent to any Lender or any Borrower Party with
respect to any amount owing under this subsection (c) shall be conclusive,
absent manifest error.
3.04    Mandatory Prepayment.
(a)    Excess Loans Outstanding. If, on any day, the Borrower receives notice
from Administrative Agent that the Principal Obligation exceeds the Available
Loan Amount (including, without limitation, as a result of an Exclusion Event),
then Borrower or the applicable Qualified Borrower shall pay on demand to
Administrative Agent, for the benefit of Lenders, an amount sufficient that,
after giving effect to such prepayment and any Capital Calls to fund it, the
Principal Obligation would no longer exceed the Available Loan Amount (the
“Mandatory Prepayment Amount”) in immediately available funds (except to the
extent any such excess is addressed by Section 3.04(b)):  A) promptly (but in no
event later than two (2) Business Days after such demand), to the extent such
funds are available in the Collateral Account; or (B) otherwise within fifteen
(15) Business Days of demand.
(b)    Excess Letters of Credit Outstanding. If the amount of any Mandatory
Prepayment Amount exceeds the Principal Obligation attributable to Loans (plus,
for the avoidance of doubt, any other then-due Obligation of the Borrower
Parties other than Letter of Credit Obligations), Borrower or the applicable
Qualified Borrower shall Cash Collateralize the Letter of Credit Obligations in
the amount sufficient that, after giving effect to such prepayment and any
Capital Calls to fund it, no such Mandatory Prepayment Amount would exist, when
required pursuant to the terms of Section 3.04(a).
3.05    Voluntary Prepayments. Any Borrower Party may, upon notice to
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty; provided that:  (a) such notice
must be in a form acceptable to Administrative Agent and be received by
Administrative Agent not later than 1:00 p.m.:  (i) three (3) Business Days
prior to any date of prepayment of LIBOR Rate Loans; and (ii) on the date of
prepayment of Base Rate Loans; (b) any prepayment of LIBOR Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof; and (c) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date (which shall be a Business Day) and amount of such
prepayment and the Type(s) of Loans to be prepaid. Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by a Borrower Party, such Borrower Party shall make such prepayment and
the payment amount specified in such notice shall be due and payable on the date
specified therein (provided that the failure to make such payment shall not give
rise to a Potential Default or Event of Default hereunder). Any prepayment of a
LIBOR Rate Loan shall be accompanied by all accrued interest thereon, together
with any additional amounts required pursuant to Section 4.05. Subject to
Section 2.17, each such prepayment shall be applied to the Obligations held by
each Lender in accordance with its respective Applicable Percentage.
3.06    Reduction or Early Termination of Commitments. So long as no Request for
Credit Extension is outstanding, Borrower may terminate the Commitments, or
permanently reduce the aggregate Commitments, by giving prior irrevocable
written notice to Administrative Agent of such termination or reduction three
(3) Business Days prior to the effective date of such termination or reduction
(which date


44



--------------------------------------------------------------------------------





shall be specified by Borrower in such notice), provided that:  (a) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof; (b) Borrower shall not terminate or
reduce the aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Principal Obligation would exceed the
aggregate Commitments (except that if such Principal Obligation consists solely
of Letter of Credit Obligations, Borrower may provide Cash Collateral for such
Letter of Credit Obligations and terminate the aggregate Commitments); and
(c) if, after giving effect to any reduction of the aggregate Commitments, the
Letter of Credit Sublimit would exceed the amount of the aggregate Commitments,
such Letter of Credit Sublimit shall be automatically reduced by the amount of
such excess. Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the aggregate Commitments. In no event may
Borrower reduce the aggregate Commitments to $10,000,000 or less (other than by
a termination of all the Commitments), except in the case that the outstanding
Principal Obligation consists solely of Letter of Credit Obligations, in which
case Borrower may reduce the aggregate Commitments to the amount of Letter of
Credit Obligations outstanding. Any reduction of the aggregate Commitments shall
be applied to the Commitment of each Lender according to its Applicable
Percentage. All fees accrued until the effective date of any termination of the
aggregate Commitments shall be paid on the effective date of such termination.
3.07    Lending Office. Each Lender may:  (a) designate its principal office or
a branch, subsidiary or Affiliate of such Lender as its Lending Office (and the
office to whose accounts payments are to be credited) for any LIBOR Rate Loan;
(b) designate its principal office or a branch, subsidiary or Affiliate as its
Lending Office (and the office to whose accounts payments are to be credited)
for any Base Rate Loan; and (c) change its Lending Office from time to time by
notice to Administrative Agent and Borrower. In such event, such Lender shall
continue to hold the Note, if any, evidencing its Loans for the benefit and
account of such branch, subsidiary or Affiliate. Each Lender shall be entitled
to fund all or any portion of its Commitment in any manner it deems appropriate,
consistent with the provisions of Section 2.04, but for the purposes of this
Credit Agreement such Lender shall, regardless of such Lender’s actual means of
funding, be deemed to have funded its Commitment in accordance with the Interest
Option selected from time to time by the Borrower Parties for such Borrowing
period.
4.    TAXES; CHANGE IN CIRCUMSTANCES.
4.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by a Withholding Agent to or for the account of any
Recipient on account of any obligation of any Borrower Party hereunder or under
any other Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of any applicable Withholding Agent)
require the deduction or withholding of any Tax from any such payment by the
Withholding Agent, then the Withholding Agent shall be entitled to make such
deduction or withholding, upon the basis of the information and documentation
delivered to it pursuant to subsection (e) below.
(ii)    If any Withholding Agent shall be required by the Code to withhold or
deduct any Taxes, including both United States federal backup withholding and
withholding Taxes, from any payment, then:  (A) Withholding Agent shall withhold
or make such deductions as are determined by Withholding Agent (in its good
faith discretion) to be


45



--------------------------------------------------------------------------------





required based upon the information and documentation it has received pursuant
to subsection (e) below; (B) Withholding Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code; and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by such Borrower Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such withholding or deduction been made.
(iii)    If any Withholding Agent shall be required by any applicable Laws other
than the Code to withhold or deduct any Taxes from any payment, then:  (A) such
Withholding Agent, as required by such Laws, shall withhold or make such
deductions as are determined by it (in its good faith discretion) to be required
based upon the information and documentation it has received pursuant to
subsection (e) below; (B) such Withholding Agent, to the extent required by such
Laws, shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such Laws; and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Borrower Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 4.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.
(b)    Payment of Other Taxes by Borrower Parties. Without limiting the
provisions of subsection (a) above, each Borrower Party shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of Administrative Agent, timely reimburse it for the payment by
Administrative Agent of, any Other Taxes.
(c)    Tax Indemnifications.
(i)    Borrower shall, and does hereby, indemnify each Recipient, and shall make
payment in respect thereof within ten (10) days after written demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient, such Lender or the Letter of Credit Issuer, as the
case may be, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of any such payment or liability delivered to Borrower by a Lender or the
Letter of Credit Issuer (with a copy to Administrative Agent), or by
Administrative Agent on its own behalf or on behalf of a Lender or the Letter of
Credit Issuer, shall be conclusive absent manifest error.
(ii)    Each Lender and the Letter of Credit Issuer shall, and does hereby,
severally indemnify, and shall make payment in respect thereof within ten (10)
days after demand therefor:  (A) the Administrative Agent against any
Indemnified Taxes attributable to such Lender or the Letter of Credit Issuer
(but only to the extent that any Borrower Party has not already indemnified
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower Parties to do so); (B) Administrative Agent against
any Taxes


46



--------------------------------------------------------------------------------





attributable to such Lender’s failure to comply with the provisions of
Section 13.11(e) relating to the maintenance of a Participant Register; and
(C) Administrative Agent against any Excluded Taxes attributable to such Lender
or the Letter of Credit Issuer, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by Administrative Agent shall be conclusive absent manifest error.
Each Lender and the Letter of Credit Issuer hereby authorizes Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender
or the Letter of Credit Issuer, as the case may be, under this Credit Agreement
or any other Loan Document against any amount due to the Administrative Agent
under this Section 4.01(c)(ii).
(d)    Evidence of Payments. Upon request by a Borrower Party or Administrative
Agent, as the case may be, after any payment of Taxes by such Borrower Party or
by Administrative Agent to a Governmental Authority as provided in this
Section 4.01, such Borrower Party shall deliver to Administrative Agent or
Administrative Agent shall deliver to such Borrower Party, as the case may be,
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Laws to
report such payment or other evidence of such payment reasonably satisfactory to
such Borrower Party or Administrative Agent, as the case may be.
(e)    Status of Recipients; Tax Documentation.
(i)    Any Recipient that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower and Administrative Agent, at the time or times reasonably
requested by Borrower or Administrative Agent, such properly completed and
executed documentation prescribed by applicable Law or the taxing authorities of
a jurisdiction pursuant to applicable Law or reasonably requested by Borrower or
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Recipient, if reasonably
requested by Borrower or Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by Borrower
or Administrative Agent as will enable Borrower or Administrative Agent to
determine whether or not such Recipient is subject to backup withholding or
information reporting requirements and to enable Borrower or Administrative
Agent to comply with such requirements. Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Sections 4.01(e)(ii)(A), 4.01(e)(ii)(B) and 4.01(e)(ii)(D)) shall not be
required if in the Recipient’s reasonable judgment such completion, execution or
submission would subject such Recipient to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Recipient.
(ii)    Without limiting the generality of the foregoing, if any Borrower Party
is a U.S. Person:
(A)    any Recipient that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Credit Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), properly completed and
executed


47



--------------------------------------------------------------------------------





originals of IRS Form W-9 (or successor form) certifying that such Lender is
exempt from U.S. federal backup withholding Tax;
(B)    any Foreign Recipient shall, to the extent it is legally entitled to do
so, deliver to Borrower and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Recipient becomes a Lender under this Credit Agreement (and from time to
time thereafter upon the reasonable request of Borrower or Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Recipient claiming the benefits of an income tax
treaty to which the United States is a party:  (x) with respect to payments of
interest under any Loan Document, properly completed and executed originals of
IRS Form W-8BEN or Form W-8BEN-E, as applicable, (or successor forms)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty; and (y) with respect to
any other applicable payments under any Loan Document, properly completed and
executed originals of IRS Form W-8BEN or Form W-8BEN-E, as applicable, (or
successor forms) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)    properly completed and executed originals of IRS Form W-8ECI (or
successor form);
(3)    in the case of a Foreign Recipient claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code; (x) a certificate
substantially in the form of Exhibit P to the effect that such Foreign Recipient
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Borrower Party within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”); and (y) properly completed and executed originals of IRS Form
W-8BEN or Form W-8BEN-E, as applicable (or successor forms); or
(4)    to the extent a Foreign Recipient is not the beneficial owner, properly
completed and executed originals of IRS Form W-8IMY (or successor form),
accompanied by properly completed and executed originals of IRS Forms W-8ECI,
IRS Forms W-8BEN or Forms W-8BEN-E, as applicable (or successor forms), a U.S.
Tax Compliance Certificate substantially in the form of Exhibit P-2 or
Exhibit P-3, a properly completed and executed IRS Form W-9 (or successor form),
or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Recipient is a partnership and one or more direct
or indirect partners of such Foreign Recipient are claiming the portfolio
interest exemption, such Foreign Recipient may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit P-4 on behalf of each such
direct and indirect partner;


48



--------------------------------------------------------------------------------





(C)    any Foreign Recipient shall, to the extent it is legally entitled to do
so, deliver to Borrower and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Recipient becomes a Recipient under this Credit Agreement (and from time
to time thereafter upon the reasonable request of Borrower or Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit Borrower or Administrative Agent to
determine the withholding or deduction required to be made and to enable
Borrower and Administrative Agent to comply with those requirements; and
(D)    if a payment made to a Recipient under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to Borrower and Administrative Agent at the time or
times prescribed by Law and at such time or times reasonably requested by
Borrower or Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower or Administrative
Agent as may be necessary for the Borrower Parties and Administrative Agent to
comply with their obligations under FATCA and to determine that such Recipient
has complied with such Recipient’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Credit Agreement. For avoidance of doubt, for purposes of this Section
4.01, “Law” or “Laws” shall include “FATCA”.
(iii)    Each Recipient agrees that if any form or certification it previously
delivered pursuant to this Section 4.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify Borrower and Administrative Agent in writing of its legal
inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the Letter of Credit Issuer, or have any
obligation to pay to any Lender or the Letter of Credit Issuer, any refund (also
including for purposes of this Section, any refund received in the form of a
credit of future Taxes, rather than received in cash) of Taxes withheld or
deducted from funds paid for the account of such Lender or the Letter of Credit
Issuer, as the case may be. If any Recipient determines, in its sole discretion,
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified by any Borrower Party or with respect to which any
Borrower Party has paid additional amounts pursuant to this Section, it shall
pay to such Borrower Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by such Borrower
Party under this Section with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) incurred by such Recipient
in connection with such refund, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that Borrower Parties, upon the request of such Recipient, agree to
repay the amount paid over to any such Borrower Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to
such Recipient in the event such Recipient is required to repay such refund to
such Governmental


49



--------------------------------------------------------------------------------





Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to a Borrower
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require the Recipient to make available its tax
returns (or any other information relating to its Taxes that it deems
confidential) to any Borrower Party or any other Person.
(g)    Survival. Each party’s obligations under this Section 4.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the Letter of Credit Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.
4.02    Illegality. If any Lender determines that any Change in Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the LIBOR Rate, or to determine or charge
interest rates based upon any LIBOR Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to Borrower Parties through Administrative
Agent:  (a) any obligation of such Lender to make or continue LIBOR Rate Loans
or to convert Base Rate Loans to LIBOR Rate Loans shall be suspended; and (b) if
such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans for which the interest rate is determined by reference to the LIBOR
Rate component of the Base Rate, the interest rate for Base Rate Loans made by
such Lender shall, if necessary to avoid such illegality, be determined by
Administrative Agent without reference to the LIBOR Rate component of the Base
Rate, in each case until such Lender notifies Administrative Agent and Borrower
Parties that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice:  (i) the applicable Borrower Party shall,
upon demand from such Lender (with a copy to Administrative Agent), convert all
LIBOR Rate Loans of such Lender to Base Rate Loans (which interest rate shall,
if necessary to avoid such illegality, be determined by Administrative Agent
without reference to the LIBOR Rate component of the Base Rate), either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such LIBOR Rate Loans to such day, or, if such Lender may not
lawfully continue to maintain LIBOR Rate Loans immediately; and (ii) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the LIBOR Rate, Administrative Agent shall during the period of
such suspension compute the Base Rate applicable to such Lender without
reference to the LIBOR Rate component thereof until Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the LIBOR Rate. Upon any such
conversion, each such Borrower Party shall also pay accrued interest on the
amount so converted.
4.03    Inability to Determine Rates. If for any reason in connection with any
request for a Loan or a conversion to or continuation
thereof:  (a) Administrative Agent determines that:  (i) Dollar deposits are not
being offered to banks in the applicable offshore interbank market for the
applicable amount and Interest Period of such Loan; or (ii) adequate and
reasonable means do not exist for determining the LIBOR Rate for any requested
Interest Period with respect to a proposed LIBOR Rate Loan or in connection with
an existing or proposed Base Rate Loan (in each case, with respect to clause (a)
above, “Impacted Loans”); or (b) Administrative Agent or the Required Lenders
determine that for any reason the LIBOR Rate for any requested Interest Period
with respect to a proposed LIBOR Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan; Administrative Agent will
promptly so notify Borrower Parties and each Lender. Thereafter:  (x) the
obligation of the Lenders to make or maintain LIBOR Rate


50



--------------------------------------------------------------------------------





Loans shall be suspended (to the extent of the affected LIBOR Rate Loans or
Interest Periods); and (y) in the event of a determination described in the
preceding sentence with respect to the LIBOR Rate component of the Base Rate,
the utilization of the LIBOR Rate component in determining the Base Rate shall
be suspended, in each case until Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, any
Borrower Party may revoke any pending request for a Borrowing of, conversion to
or continuation of LIBOR Rate Loans (to the extent of the affected LIBOR Rate
Loans or Interest Periods) or, failing that, will be deemed to have converted
such request into a request for a Borrowing of Base Rate Loans, without
reference to the LIBOR Rate, in the amount specified therein.
Notwithstanding the foregoing, if Administrative Agent has made the
determination described in clause (a) of the first sentence of this Section,
Administrative Agent, in consultation with Borrower and the Required Lenders,
may establish an alternative interest rate for the Impacted Loans, in which case
such alternative rate of interest shall apply with respect to the Impacted Loans
until (1) Administrative Agent revokes the notice delivered with respect to the
Impacted Loans under clause (a) of the first sentence of this Section,
(2) Administrative Agent or the Required Lenders notify Administrative Agent and
Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (3) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides Administrative Agent and Borrower written notice thereof.
4.04    Increased Costs Generally.
(a)    Change in Law. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender or the Letter of Credit Issuer (except any reserve requirement
contemplated by Section 4.04(e));
(ii)    subject any Recipient to any Taxes (other than:  (A) Indemnified Taxes;
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes; and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the Letter of Credit Issuer or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Credit Agreement or LIBOR Rate Loans made by such Lender or any
Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting, continuing or maintaining any Loan the interest on
which is determined by reference to the LIBOR Rate (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
Letter of Credit Issuer of participating in, issuing or maintaining any Letter
of Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or the Letter of Credit Issuer hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or the Letter of
Credit Issuer, the applicable Borrower Parties will pay to such Lender or the
Letter of Credit Issuer, as the


51



--------------------------------------------------------------------------------





case may be, such additional amount or amounts as will compensate such Lender or
the Letter of Credit Issuer, as the case may be, for such additional costs
incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or the Letter of Credit Issuer
determines that any Change in Law affecting such Lender or the Letter of Credit
Issuer or any Lending Office of such Lender or such Lender’s or the Letter of
Credit Issuer’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Letter of Credit Issuer’s capital or on the capital of such
Lender’s or the Letter of Credit Issuer’s holding company, if any, as a
consequence of this Credit Agreement, the Commitment of such Lender or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by the Letter of Credit Issuer, to a level below that
which such Lender or the Letter of Credit Issuer or such Lender’s or the Letter
of Credit Issuer’s holding company could have achieved but for such Change in
Law (taking into consideration such Lender’s or the Letter of Credit Issuer’s
policies and the policies of such Lender’s or the Letter of Credit Issuer’s
holding company with respect to capital adequacy), then from time to time the
applicable Borrower Parties will pay to such Lender or the Letter of Credit
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or the Letter of Credit Issuer or such Lender’s or the Letter of
Credit Issuer’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the Letter
of Credit Issuer setting forth the amount or amounts necessary to compensate
such Lender or the Letter of Credit Issuer or its holding company, as the case
may be, as specified in subsection (a) or (b) of this Section and delivered to a
Borrower Party shall be conclusive absent manifest error. Such Borrower Party
shall pay such Lender or the Letter of Credit Issuer, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the
Letter of Credit Issuer to demand compensation pursuant to the foregoing
provisions of this Section 4.04 shall not constitute a waiver of such Lender’s
or the Letter of Credit Issuer’s right to demand such compensation, provided
that no Borrower Party shall be required to compensate a Lender or the Letter of
Credit Issuer pursuant to the foregoing provisions of this Section 4.04 for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender or the Letter of Credit Issuer, as the case may be,
notifies Borrower Parties of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the Letter of Credit Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
(e)    Reserves on LIBOR Rate Loans. The applicable Borrower Party shall pay to
each Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each LIBOR Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
such Borrower Party shall have received at least ten (10) days’ prior notice
(with a copy to the Administrative Agent) of such additional interest from such
Lender. If a Lender fails to give notice ten (10) days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable ten
(10) days from receipt of such notice.


52



--------------------------------------------------------------------------------





4.05     Compensation for Losses. Upon demand of any Lender (with a copy to
Administrative Agent) from time to time, each applicable Borrower Party shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by such Borrower Party (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by such
Borrower Party; or
(c)    any assignment of a LIBOR Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by such Borrower Party
pursuant to Section 13.12;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Each applicable Borrower Party shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by any Borrower Party to the Lenders
under this Section 4.05, each Lender shall be deemed to have funded each LIBOR
Rate Loan made by it at the LIBOR Rate for such Loan by a matching deposit or
other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such LIBOR Rate Loan was in
fact so funded.
4.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.04, or requires a Borrower Party to pay any
Indemnified Taxes or additional amounts to any Lender, the Letter of Credit
Issuer or any Governmental Authority for the account of any Lender or the Letter
of Credit Issuer pursuant to Section 4.01, or if any Lender or the Letter of
Credit Issuer gives a notice pursuant to Section 4.02, then, at the request of
Borrower, such Lender or the Letter of Credit Issuer, as applicable, shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans or Letters of Credit hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender or the Letter of Credit Issuer, such designation or
assignment:  (i) would eliminate or reduce amounts payable pursuant to
Section 4.01 or Section 4.04, as the case may be, in the future, or eliminate
the need for the notice pursuant to Section 4.02, as applicable; and (ii) in
each case, would not subject such Lender or the Letter of Credit Issuer, as the
case may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the Letter of Credit Issuer, as the case may
be. Borrower hereby agrees to pay all reasonable costs and expenses incurred by
any Lender or the Letter of Credit Issuer in connection with any such
designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 4.04 or if any Borrower Party is required to pay Indemnified Taxes or
any additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 4.01, and in each such case such
Lender has declined or is unable to designate a different Lending Office in
accordance with Section 4.06(a), Borrower may replace such Lender in accordance
with Section 13.12.


53



--------------------------------------------------------------------------------





(c)    Survival. Each Borrower Party’s obligations under this Section 4 shall
survive termination of the aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of Administrative Agent.
5.    SECURITY.
5.01    Liens and Security Interest. To secure performance by the Borrower
Parties of the payment and performance of the Obligations:  (i) Borrower shall
grant to Administrative Agent, for the benefit of each of the Lenders an
exclusive, perfected, first priority security interest and Lien in and to the
Collateral Account pursuant to an Assignment of Account for the Collateral
Account and will enter into a Deposit Account Control Agreement with respect
thereto; and (ii) Borrower and its Adviser, to the extent of their respective
interests therein, shall grant to Administrative Agent, for the benefit of
Lenders, an exclusive, perfected, first priority security interest and Lien in
and to the Capital Calls, Capital Commitments, and Capital Contributions,
including, without limitation, any rights to make Capital Calls, receive payment
of Capital Commitments and enforce the payment thereof pursuant to a Security
Agreement and to enforce the payment thereof or any guarantees thereof now
existing or hereafter arising (the collateral in clauses (i) and (ii) of this
Section 5.01 being, collectively, the “Collateral”). In order to secure further
the payment and performance of the Obligations and to effect and facilitate
Lenders’ right of setoff, Borrower hereby irrevocably appoints Administrative
Agent as subscription agent and the sole party entitled in the name of Borrower
upon the occurrence and during the continuance of an Event of Default, subject
to Section 11.02 hereof, to make any Capital Calls upon the Investors pursuant
to the terms of the Subscription Agreements.
5.02    Collateral Accounts; Capital Calls.
(a)    Collateral Accounts. Borrower shall require that all Investors
wire-transfer to: Citibank, N.A., New York, ABA No. 021-000-089, for credit to:
Sumitomo Mitsui Banking Corporation, Account No. 36023837, for further credit
to: Golub Capital Investment Corporation, Account No. 332694, reference “Golub
Capital Investment Corporation Collateral Account” (the “Collateral Account”),
all monies or sums paid or to be paid by any Investor to the capital of Borrower
as Capital Contributions as and when Capital Contributions are called pursuant
to the Capital Call Notices. In addition, Borrower shall, upon receipt, deposit
in the Collateral Account described above any payments and monies that Borrower
receives directly from its Investors as Capital Contributions.
(b)    No Duty. Notwithstanding anything to the contrary herein contained, it is
expressly understood and agreed that neither Administrative Agent, Letter of
Credit Issuer, nor any Lender undertakes any duties, responsibilities, or
liabilities with respect to Capital Calls. None of them shall be required to
refer to the Constituent Documents of Borrower or take any other action with
respect to any other matter which might arise in connection with such
Constituent Documents or the Subscription Agreements, or any Capital Call. None
of them shall have any duty to determine or inquire into any happening or
occurrence or any performance or failure of performance of Borrower or any
Investor. None of them has any duty to inquire into the use, purpose, or reasons
for the making of any Capital Call or with respect to the investment or the use
of the proceeds thereof.
(c)    Capital Calls. In order that Lenders may monitor the Collateral and the
Capital Commitments, Borrower shall not issue any Capital Call Notice or
otherwise request, notify, or demand that any Investor make any Capital
Contribution, without delivering to Administrative Agent (which delivery may be
via fax) promptly following delivery of the Capital Call Notices to any
Investors, copies of the Capital Call Notice for each Investor from whom a
Capital Contribution is being sought.


54



--------------------------------------------------------------------------------





(d)    Use of Account. Borrower may withdraw funds from the Collateral Account
only in compliance with this Section 5.02(d). Borrower may request that
Administrative Agent withdraw funds from the Collateral Account at any time or
from time to time and disburse such funds as Borrower may direct, so long as at
the time of such withdrawal or disbursement and after giving effect thereto, no
Cash Control Event has occurred and is continuing, and any request by Borrower
for withdrawal from the Collateral Account shall be deemed a representation and
warranty that the withdraw conditions set forth in the foregoing clause have
been satisfied. Lenders authorize Administrative Agent to make such withdrawals
and disbursements.
Borrower hereby irrevocably authorizes and directs Lenders, acting through
Administrative Agent, to charge from time to time after the occurrence and
during the continuance of a Cash Control Event the Collateral Account for
amounts not paid when due (after the passage of any applicable grace period) to
Lenders or any of them hereunder, under any Letter of Credit Application, under
any Letter of Credit or under the Notes. Administrative Agent, on behalf of
Lenders, is hereby authorized, in the name of Lenders or the name of Borrower,
at any time or from time to time upon the occurrence and while an Event of
Default exists and the Obligations have been accelerated pursuant to the terms
hereof and subject to the terms of Section 11.02 hereof, to notify any or all
parties obligated to Borrower with respect to the Capital Commitments to make
all payments due or to become due thereon directly to Administrative Agent on
behalf of Lenders, at a different account number, or to initiate one or more
Capital Call Notices in order to pay the Obligations. Regardless of any
provision hereof, in the absence of gross negligence or willful misconduct by
Administrative Agent or Lenders, none of Administrative Agent or Lenders shall
ever be liable for failure to collect or for failure to exercise diligence in
the collection, possession, or any transaction concerning, all or part of the
Capital Call Notices, Capital Commitments, or any Capital Contributions, or sums
due or paid thereon. Administrative Agent shall give Borrower prompt notice of
any action taken pursuant to this Section 5.02(d), but failure to give such
notice shall not affect the validity of such action or give rise to any defense
in favor of Borrower with respect to such action.
5.03    Subordination of Claims. As used herein, the term “Subordinated Claims”
means, with respect to Investors, each Borrower Party and Adviser (with respect
only to its delegated right to make Capital Call Notices), all debts and
liabilities between or among any two or more of such Persons, whether such debts
and liabilities now exist or are hereafter incurred or arise, or whether the
obligations of such Person or Persons thereon be direct, contingent, primary,
secondary, several, joint and several, or otherwise, and irrespective of whether
such debts or liabilities be evidenced by note, contract, open account, or
otherwise, and irrespective of the Person or Persons in whose favor such debts
or liabilities may, at their inception, have been, or may hereafter be created,
or the manner in which they have been or may hereafter be acquired by any
Borrower Party or Adviser (including, without limitation, by setoff pursuant to
the terms of any applicable agreement). Subordinated Claims shall include
without limitation all rights and claims of each Borrower Party and Adviser
against an Investor under the Constituent Documents of such Person or under the
Subscription Agreements. At any time that a mandatory prepayment obligation has
been triggered pursuant to Section 3.04 and until such time such amount shall be
paid and satisfied in full, or, at such time as the Borrower is aware of or is
notified of the existence and continuation of an Event of Default, neither any
Borrower Party nor Adviser shall receive or collect, directly or indirectly any
amount upon the Subordinated Claims, other than to obtain funds required to make
any mandatory prepayment pursuant to Section 3.04; provided however, unless the
Borrower or the Adviser is aware or is notified that an Event of Default has
occurred and is continuing, Borrower is permitted to pay management fees and
other amounts owed to Adviser pursuant to the terms of the Investment Advisory
Agreement and the Administration Agreement.


55



--------------------------------------------------------------------------------





Any Liens, security interests, judgment liens, charges, or other encumbrances
upon any Person’s assets securing payment of Subordinated Claims, including, but
not limited to, any Liens or security interests on an Investor’s Shareholder
Interest in Borrower, shall be and remain inferior and subordinate in right of
payment and of security to any Liens, security interests, judgment liens,
charges, or other encumbrances upon an Investor’s assets securing such
Investor’s obligations and liabilities to Lenders pursuant to any of the
Collateral Documents executed by such Person, regardless of whether such
encumbrances in favor of any Borrower Party, Adviser or Lenders presently exist
or are hereafter created or attach. Without the prior written consent of
Administrative Agent, subject to Section 11.02, if the Borrower or Adviser is
aware or is notified that an Event of Default has occurred and is continuing, no
Borrower Party nor Adviser shall:  (a) exercise or enforce any creditor’s or
partnership right it may have against an Investor; (b) foreclose, repossess,
sequester, or otherwise take steps or institute any action or proceedings
(judicial or otherwise, including without limitation, the commencement of, or
joinder in, any liquidation, bankruptcy, rearrangement, debtor’s relief, or
insolvency proceeding) to enforce any Liens, mortgages, deeds of trust, security
interest, collateral rights, judgments or other encumbrances on assets of such
Investor held by such Person; or (c) exercise any rights or remedies against an
Investor under the Constituent Documents of such Person or the Subscription
Agreements, provided that any action taken by Administrative Agent or Lenders in
any Borrower Party’s name, or any action taken by any Borrower Party that is
required under any Loan Document or to comply with any Loan Document, shall not
be a violation of this Section 5.03.
6.    [RESERVED].
7.    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS.
7.01    Conditions to Initial Credit Extension. The obligation of each Lender
and the Letter of Credit Issuer to make its initial Credit Extension hereunder
is subject to the following conditions precedent:
(a)    Documentation. Administrative Agent shall have received, on or before the
Closing Date, the following:
(i)    Credit Agreement. This Credit Agreement, duly executed and delivered by
Borrower and Adviser;
(ii)    Notes. Notes, if requested by a Lender, duly executed and delivered by
Borrower;
(iii)    Security Agreement. The Security Agreement, duly executed and delivered
by Borrower and Adviser;
(iv)    Assignment of Account and Deposit Account Control Agreement. The
Assignment of Account, duly executed and delivered by Borrower, together with
(i) evidence that the Collateral Account has been established, and (ii) the
Deposit Account Control Agreement with respect to the Collateral Account, in
form and substance reasonably satisfactory to Administrative Agent and
Depository Bank, duly executed and delivered by the Depository Bank, Borrower
and Administrative Agent;
(v)    Financing Statements.
(A)    searches of UCC filings (or their equivalent) in each jurisdiction where
a filing has been or would need to be made in order to perfect the Lenders’
security interest in the Collateral, copies of the financing statements on file
in such


56



--------------------------------------------------------------------------------





jurisdictions and evidence that no Liens exist, or, if necessary, copies of
proper financing statements, if any, filed on or before the date hereof
necessary to terminate all security interests and other rights of any Person in
any Collateral previously granted; and
(B)    duly authorized UCC financing statements, and any amendments thereto, for
each appropriate jurisdiction as is necessary, in Administrative Agent’s sole
discretion, to perfect the Lenders’ security interest in the Collateral;
(vi)    Evidence of Authority. Such certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Borrower Party and Adviser as Administrative Agent may require to establish
the identities of and verify the authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Credit Agreement and the other Loan Documents to which such Borrower Party
or Adviser is a party;
(vii)    Constituent Documents. Such evidence as Administrative Agent may
reasonably require to verify that each Borrower Party and Adviser is duly
organized or formed, validly existing, in good standing and qualified to engage
in business in each jurisdiction in which it is required to be qualified to
engage in business, including certified copies of each such Person’s Constituent
Documents (including, without limitation, a copy of the form Subscription
Agreement), and certificates of good standing and/or qualification to engage in
business;
(viii)    Responsible Officer Certificate. A certificate from a Responsible
Officer of each Borrower Party, stating that:  (A) to the knowledge of the
Borrower all of the representations and warranties contained in Section 8 and
the other Loan Documents made by such Borrower Party are true and correct in all
material respects as of such date; and (B) no event has occurred and is
continuing, or would result from the Credit Extension, which constitutes an
Event of Default or, to its knowledge, a Potential Default; (C) there have been
no changes in the business, assets, operations or condition (financial or
otherwise) of the Borrower, Adviser or the Borrower and its Subsidiaries taken
as a whole or in the facts and information regarding such entities represented
to the Administrative Agent to date, which could reasonably be expected to
result in a Material Adverse Effect; and (D) there is no action, suit,
investigation or proceeding, pending or, to such Borrower Party’s knowledge,
threatened, in any court or before any arbitrator or Government Authority that
purports to affect the Borrower or any of its Subsidiaries, or the Adviser or
any transaction contemplated hereby or, to such Borrower Party’s knowledge, that
could have a Material Adverse Effect on the Borrower or any of its Subsidiaries,
or the Adviser or any transaction contemplated hereby or on the ability of the
Borrower or the Adviser to perform its obligations under any of the Loan
Documents;
(ix)    Opinion of Counsel. A favorable opinion of Foley Hoag LLP, counsel to
the Borrower Parties and Adviser, covering such matters relating to the
transactions contemplated hereby as reasonably requested by Administrative
Agent, and in a form reasonably acceptable to Administrative Agent. The Borrower
Parties and Adviser hereby request that such counsel deliver such opinions;


57



--------------------------------------------------------------------------------





(x)    ERISA Deliverables. With respect to each Borrower Party, a No Plan Asset
Certificate to Administrative Agent;
(xi)    Investor Documents. Administrative Agent shall have received from each
Investor:  (i) a copy of such Investor’s duly executed Subscription Agreement(s)
(or its signed signature pages to the Subscription Agreement(s)) and Side
Letter, if any; and (ii) with respect to each Included Investor, if necessary as
determined in the reasonable discretion of Administrative Agent, from such
Included Investor related Credit Support Document; provided, however, for the
avoidance of doubt, no current or future Investor is required to have a Credit
Provider, unless such Investor does not otherwise satisfy the Applicable
Requirement and the Administrative Agent, Borrower and such Investor agree that
it is in the best interest with respect to the Borrower’s use of the facility as
evidenced by this Credit Agreement for such Investor to have a Credit Provider
offering credit support with respect to such Investor’s obligation to fund its
Capital Commitment so that the Administrative Agent may designate such Investor
as an Included Investor;
(xii)    Fee Letter. The Fee Letter, duly executed and delivered by the
Borrower;
(xiii)    Included Investor Designation Letter. A Included Investor Designation
Letter, duly executed and delivered by the Administrative Agent and accepted and
agreed by the Borrower;
(b)    Fees; Costs and Expenses. Payment of all fees and other amounts due and
payable by any Borrower Party to Administrative Agent, Arranger or Lenders on or
prior to the date hereof and, to the extent invoiced, reimbursement or payment
of all reasonable expenses required to be reimbursed or paid by any Borrower
Party hereunder, including, without limitation, the reasonable fees and
disbursements invoiced through the date hereof of Administrative Agent’s special
counsel, Haynes and Boone, LLP; and
(c)    Additional Information. Such other information and documents as may
reasonably be required by Administrative Agent and its counsel shall have been
delivered to Administrative Agent.
In recognition of the deliverables received by Administrative Agent as of the
Original Credit Agreement Closing Date, Borrower shall be deemed to have
delivered the Note, Security Agreement, Assignment of Account, Deposit Account
Control Agreement, Fee Letter, and applicable Financing Statements, Investor
Documents and Investor Designation Letter with respect to Investors in Borrower
set forth in Schedule 7.01 hereto, as required under Sections 7.01 (ii), (iii),
(iv), (v), (xi), (xii) and (xiii).
Without limiting the generality of the provisions of the last paragraph of
Section 12.03, for purposes of determining compliance with the conditions
specified in this Section 7.01, each Lender that has signed this Credit
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.




58



--------------------------------------------------------------------------------





7.02    All Loans and Letters of Credit. The obligation of each Lender to honor
any Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type of Loan, or a continuation of LIBOR Rate
Loans) is subject to the following conditions precedent:
(a)    Representations and Warranties. To the knowledge of the Borrower, the
representations and warranties of Borrower and each other Borrower Party
contained in Section 8 or in any other Loan Document, or which are contained in
any document furnished at any time or in connection herewith or therewith, shall
be true and correct on and as of the date of any such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 7.02(a), the representations
and warranties contained in Section 8.08 shall be deemed to refer to the most
recent financial statements furnished pursuant to clauses (a) and (b),
respectively, of Section 9.01;
(b)    No Default. No Event of Default or, to the knowledge of the Borrower,
Potential Default exists at such date;
(c)    Loan Notice. Administrative Agent shall have received a Loan Notice;
(d)    Application. In the case of a Letter of Credit, the Letter of Credit
Issuer shall have received a Request for Credit Extension executed by the
applicable Borrower Party, and shall have countersigned the same; and
(e)    Fees; Costs and Expenses. Payment of all fees and other amounts due and
payable by any Borrower Party on or prior to the date of such Credit Extension
and, to the extent invoiced, reimbursement or payment of all reasonable expenses
required to be reimbursed or paid by any Borrower Party hereunder, including,
without limitation, the reasonable fees and disbursements invoiced through the
date of such Credit Extension of Administrative Agent’s special counsel, Haynes
and Boone, LLP.
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type of Loan, or a continuation of LIBOR Rate
Loans) submitted by a Borrower Party shall be deemed to be a representation and
warranty that the conditions specified in Sections 7.02(a) and 7.02(b) have been
satisfied on and as of the date of the applicable Credit Extension.
7.03    Qualified Borrower Loans and Letters of Credit. The obligation of each
Lender to advance a Loan to a Qualified Borrower or to cause the issuance of a
Letter of Credit for a Qualified Borrower is subject to the conditions that:
(a)    Qualified Borrower Promissory Note. Administrative Agent shall have
received a duly executed Qualified Borrower Promissory Note or Qualified
Borrower Letter of Credit Promissory Note, as applicable, complying with the
terms and provisions hereof;
(b)    Authorizations of Qualified Borrower. Administrative Agent shall have
received from the Qualified Borrower appropriate evidence of the authorization
of the Qualified Borrower approving the execution, delivery and performance of
the Qualified Borrower Promissory Notes or the Qualified Borrower Letter of
Credit Promissory Notes, duly adopted by Qualified Borrower, as required by Law
or agreement, and accompanied by a certificate of an authorized Person of such
Qualified Borrower stating that such authorizations are true and correct, have
not been altered or repealed and are in full force and effect;


59



--------------------------------------------------------------------------------





(c)    Incumbency Certificate. Administrative Agent shall have received from the
Qualified Borrower a signed certificate of the appropriate Person of the
Qualified Borrower which shall certify the names of the Persons authorized to
sign the Qualified Borrower Promissory Note and the other documents or
certificates to be delivered pursuant to the terms hereof by such Qualified
Borrower, together with the true signatures of each such Person;
(d)    Borrower Guaranty. Administrative Agent shall have received from Borrower
a duly executed Borrower Guaranty complying with the terms and provisions
hereof;
(e)    Opinion of Counsel to Qualified Borrower. Administrative Agent shall have
received a favorable opinion of counsel for the Qualified Borrower, in form and
substance satisfactory to Administrative Agent and addressed to Administrative
Agent for the benefit of Lenders. Each Qualified Borrower hereby directs its
counsel to prepare and deliver such legal opinion to Administrative Agent for
the benefit of Lenders;
(f)    Opinion of Counsel to Borrower. Administrative Agent shall have received
a favorable opinion of counsel for Borrower, in form and substance satisfactory
to Administrative Agent and addressed to Administrative Agent, with respect to
the subject Borrower Guaranty, covering such matters relating thereto as
reasonably requested by Administrative Agent, and in a form reasonably
acceptable to Administrative Agent. Borrower hereby directs such counsel to
prepare and deliver such legal opinion to Administrative Agent for the benefit
of Lenders;
(g)    Fees, Costs and Expenses. Payment of all fees and other invoiced amounts
due and payable by any Borrower Party on or prior to the date hereof and, to the
extent invoiced, reimbursement or payment of all reasonable expenses required to
be reimbursed or paid by Borrower hereunder; and
(h)    Additional Information. Administrative Agent shall have received such
other information and documents as may reasonably be required by Administrative
Agent and its counsel.
8.    REPRESENTATIONS AND WARRANTIES. To induce Lenders to make the Loans and
cause the issuance of Letters of Credit hereunder, each Borrower Party, as
applicable, represents and warrants to Lenders that:
8.01    Organization and Good Standing of Borrower. Borrower is a corporation
duly organized and validly existing under the Laws of Maryland, has the
requisite power and authority to own its properties and assets and to carry on
its business as now conducted, and is qualified to do business in each
jurisdiction where the nature of the business conducted or the property owned or
leased requires such qualification or where the failure to be so qualified to do
business could reasonably be expected to have a Material Adverse Effect.
8.02    Organization and Good Standing of Adviser. Adviser is a limited
liability company duly organized and validly existing under the Laws of
Delaware, has the requisite power and authority to own its properties and assets
and to carry on its business as now conducted, and is qualified to do business
in each jurisdiction where the nature of the business conducted or the property
owned or leased requires such qualification or where the failure to be so
qualified to do business could reasonably be expected to have a Material Adverse
Effect.




60



--------------------------------------------------------------------------------





8.03    Qualification of Borrower as a BDC. Borrower has elected, pursuant to
Section 54(a) of the Investment Company Act of 1940 (the “1940 Act”), to be
subject to the provisions of Section 55 through 65 of the 1940 Act, and has
filed Form 54A, electing to be regulated as a business development company.
Borrower does not intend to qualify as an “operating company” within the meaning
of Section 2510.3-101(c) of the Plan Assets Regulation.
8.04    Authorization and Power. Each Borrower Party and Adviser has the
partnership, limited liability company or corporate power, as applicable, and
requisite authority to execute, deliver, and perform its obligations under, and
to consummate the transactions contemplated in, this Credit Agreement, the
Notes, and the other Loan Documents to be executed by it. Each Borrower Party
and Adviser is duly authorized to, and has taken all partnership, limited
liability company and corporate action, as applicable, necessary to authorize it
to, execute, deliver, and perform its obligations under, and to consummate the
transactions contemplated in, this Credit Agreement, the Notes, and such other
Loan Documents and are and will continue to be duly authorized to perform its
obligations under this Credit Agreement, the Notes, and such other Loan
Documents.
8.05    No Conflicts or Consents. None of the execution and delivery of this
Credit Agreement, the Notes, or the other Loan Documents, the consummation of
any of the transactions herein or therein contemplated, or the compliance with
the terms and provisions hereof or with the terms and provisions thereof, will
contravene or conflict with, in any material respect, any provision of Law,
statute, or regulation to which any Borrower Party or Adviser is subject, or any
of the Constituent Documents of any Borrower Party or Adviser, or any judgment,
license, order, or permit applicable to any Borrower Party or Adviser or any
indenture, mortgage, deed of trust, or other agreement or instrument to which
any Borrower Party or Adviser is a party or by which any Borrower Party or
Adviser may be bound, or to which any Borrower Party or Adviser may be subject,
nor will such execution, delivery, consummation or compliance result in the
creation or imposition of a Lien on any of the properties or assets of any
Borrower Party or any of its Subsidiaries or Affiliates. No consent, approval,
authorization, or order of any court or Governmental Authority or third party is
required in connection with the execution and delivery, or performance, by any
Borrower Party or Adviser of the Loan Documents or to consummate the
transactions contemplated hereby or thereby.
8.06    Enforceable Obligations. This Credit Agreement, the Notes and the other
Loan Documents to which it is a party are the legal and binding obligations of
each Borrower Party, enforceable in accordance with their respective terms,
subject to Debtor Relief Laws and equitable principles (whether enforcement is
sought at a proceeding at law or in equity).
8.07    Priority of Liens. The Collateral Documents create, as security for the
Obligations, valid and enforceable, exclusive, first priority security interests
in and Liens on all of the Collateral in which any Borrower Party or Adviser has
any right, title or interest, in favor of Administrative Agent for the benefit
of Lenders, subject to no other Liens, except as enforceability may be limited
by Debtor Relief Laws and equitable principles.
8.08    Financial Condition. Each Borrower Party has delivered to Administrative
Agent:  (a) the most-recently available copies of the financial statements and
reports described in Section 9.01; or, with respect to such requirement on the
Original Credit Agreement Closing Date, if such statements and reports are not
then available (b) a pro forma balance sheet as of the Original Credit Agreement
Closing Date; in each case certified by a Responsible Officer of such Borrower
Party as meeting the following standard. Such statements fairly present, in all
material respects, the financial condition of such Borrower Party as of the


61



--------------------------------------------------------------------------------





applicable date of delivery, and the results of such Borrower Party’s operations
for the period covered thereby, and have been prepared in accordance with GAAP,
except as provided therein.
8.09    Full Disclosure. To the knowledge of the Borrower, there is no material
fact known to any Borrower Party or Adviser that such Borrower Party or Adviser
has not disclosed to Administrative Agent in writing which would reasonably be
expected to result in a Material Adverse Effect. No written factual information
(other than projections and forward-looking statements) heretofore furnished by
any Borrower Party or Adviser in connection with, or pursuant to, this Credit
Agreement, the other Loan Documents or any transaction contemplated hereby or
thereby, nor this Credit Agreement or any other Loan Documents contains any
untrue statement of a material fact, nor do such documents taken as a whole omit
any material fact, in either case that would reasonably be expected to result in
a Material Adverse Effect. The foregoing shall not apply to the presence or
absence of risk or benefits associated with an Investor or any investment of the
Borrower or its Subsidiaries contained in any materials delivered by or on
behalf of the Borrower to the Administrative Agent.
8.10    No Default. No event has occurred and is continuing which constitutes an
Event of Default or, to the knowledge of the Borrower, a Potential Default.
8.11    No Litigation. There are no actions, suits, investigations or legal,
equitable, arbitration or administrative proceedings pending, or to the
knowledge of any Borrower Party or Adviser, threatened, against any Borrower
Party or Adviser that would reasonably be expected to result in a Material
Adverse Effect.
8.12    Taxes. To the extent that failure to do so could reasonably be expected
to have a Material Adverse Effect, all tax returns required to be filed by any
Borrower Party in any jurisdiction have been filed and all Taxes upon such
Borrower Party or upon any of its respective properties, income or franchises
have been paid prior to the time that such Taxes could give rise to a Lien
thereon. There is no proposed Tax assessment against any Borrower Party or any
basis for such assessment which is material and is not being contested in good
faith.
8.13    Principal Office. The principal office, chief executive office and
principal place of business of Borrower and Adviser is at 666 Fifth Avenue, 18th
Floor, New York, New York 10103.
8.14    ERISA Compliance. (a) No Borrower Party nor any ERISA Affiliate has
established, maintains, contributes to, or has any liability (contingent or
otherwise) with respect to, any Plan; (b) the underlying assets of each Borrower
Party do not constitute Plan Assets; and (c) assuming that no portion of the
assets used by any Lender in connection with the transactions contemplated under
the Loan Documents constitutes the assets of any “employee benefit plan” (within
the meaning of Section 3(3) of ERISA) that is subject to Title I of ERISA or a
“plan” within the meaning of Section 4975 of the Code, none of the transactions
contemplated under the Loan Documents constitutes a “non-exempt prohibited
transaction” under Section 4975(c)(1)(A), (B), (C) or (D) of the Code or
Section 406(a) of ERISA that could subject Administrative Agent or the Lenders
to any Tax, penalty, damages or any other claim or relief under the Code or
ERISA.
8.15    Compliance with Law. Each Borrower Party is, to the best of its
knowledge, in compliance in all respects with all Laws, rules, regulations,
orders, and decrees which are applicable to such Borrower Party or its
properties, including, without limitation, Environmental Laws, to the extent
failure to comply could reasonably be expected to have a Material Adverse
Effect.


62



--------------------------------------------------------------------------------





8.16    Hazardous Substances. No Borrower Party:  (a) has received any notice or
other communication or otherwise learned of any Environmental Liability which
would individually or in the aggregate reasonably be expected to have a Material
Adverse Effect arising in connection with:  (i) any non-compliance with or
violation of the requirements of any Environmental Law by a Borrower Party, or
any permit issued under any Environmental Law to such Borrower Party; or
(ii) the Release or threatened Release of any Hazardous Material into the
environment; and (b) to its knowledge, has any threatened or actual liability in
connection with the Release or threatened Release of any Hazardous Material into
the environment which would individually or in the aggregate reasonably be
expected to have a Material Adverse Effect.
8.17    Corporate Structure. As of the date hereof, the sole investment adviser
of Borrower is Adviser. The Investors of Borrower are set forth on Exhibit A
attached hereto and incorporated herein by reference (or on a revised Exhibit A
delivered to Administrative Agent in accordance with Section 10.05), and the
Capital Commitment of each Investor is set forth on Exhibit A (or on such
revised Exhibit A).
8.18    Capital Commitments and Contributions. The aggregate amount of the
Unfunded Commitments of all Investors as of the date hereof is $417,178,657. The
aggregate amount of the Unfunded Commitments of all Included Investors as of the
date hereof is $182,961,000. There are no Capital Call Notices outstanding
except as otherwise disclosed in writing to Administrative Agent. To the
knowledge of each Borrower Party and Adviser, no Investor is in default under
its Subscription Agreement. Prior to the date hereof, Borrower has satisfied all
conditions to its rights to make a Capital Call, including any and all
conditions contained in its Constituent Documents.
8.19    Fiscal Year. The fiscal year of each Borrower Party and Adviser ends on
September 30.
8.20    Investment Company Act. Adviser is not an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.
8.21    Margin Stock. Borrower is not engaged and will not engage, principally
or as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U), or extending credit for the
purpose of purchasing or carrying margin stock. Following the application of the
proceeds of each Borrowing or drawing under each Letter of Credit, not more than
twenty-five percent (25%) of the value of the assets of Borrower only or of
Borrower and its Subsidiaries on a consolidated basis subject to any restriction
contained in any agreement or instrument between Borrower and any Lender or any
Affiliate of any Lender relating to Indebtedness and within the scope of
Section 11.01(f) will be margin stock.
8.22    OFAC. No Borrower Party, nor any of its Subsidiaries, nor, to the
knowledge of any such Borrower Party, any director, officer, employee, agent,
Affiliate or representative thereof, is an individual or entity currently the
subject of any Sanctions, nor is any Borrower Party or any Subsidiary located,
organized or resident in a Designated Jurisdiction.
8.23    Subscription Agreements and Side Letters. (a) Each Investor has duly
executed and delivered a Subscription Agreement and its Capital Commitment
subscription has been duly accepted (in 100% of the subscription amount that
each Investor has set forth in its signed signature pages to the Subscription
Agreement(s)) by the Borrower; (b) the signed signature pages to the
Subscription Agreement(s) of each Investor as delivered by the Borrower to
Administrative Agent and the Capital Commitment subscription amount as stated
therein are true, correct and in full effect; (c) Subscription Agreements of the
Investors are substantially similar in all material respects with each other and
with the form Subscription Agreement that Borrower has delivered to
Administrative Agent; (d) the Subscription Agreements of the Investors have not
been amended, restated, modified or supplemented other than by the Side Letters
of which


63



--------------------------------------------------------------------------------





a copy has been delivered by Borrower to Administrative Agent; (e) the
Subscription Agreements and Side Letters of each of the Investors do not contain
any terms that would, or would be reasonably likely to, have a materially
adverse effect on the ability of the Administrative Agent (on behalf of the
Lenders) to enforce its (and Lenders’) rights under the Collateral Documents
against the Investors; and (f) as of: (i) the date hereof, (ii) each date on
which a Credit Extension is made hereunder; (iii) each date on which any
financial statements and compliance certificate is delivered pursuant to Section
9.01(a), (b) and (c) below, and (iv) each date on which a Borrowing Base
Certificate is delivered pursuant to Section 9.01(h) below, and during the
two-year period prior to each such date specified in clauses (i) through (iv)
above, neither Adviser nor any of its Covered Associates (as such term is used
in the OHSTRS Side Letter) has made any Contribution (as such term is used in
the OHSTRS Side Letter) to, nor has it or any of its Covered Associates
coordinated or solicited any person or political action committee to make any
Contribution to, the following Officials (as such term is used in the OHSTRS
Side Letter) (or candidates for such office), other than as permitted by Rule
206(4)-5 under the Investment Advisers Act of 1940, as amended (the “Rule”): (A)
Governor of the State of Ohio; (B) Treasurer of the State of Ohio; (C) Speaker
of the Ohio House of Representatives; or (D) President of the Ohio Senate.
9.    AFFIRMATIVE COVENANTS. So long as Lenders have any commitment to lend
hereunder or to cause the issuance of any Letters of Credit hereunder, and until
payment in full of the Notes and the performance in full of the Obligations
(other than unmatured contingent obligations) under this Credit Agreement and
the other Loan Documents, each Borrower Party and Adviser agrees that, unless
Administrative Agent shall otherwise consent in writing based upon the approval
of the Required Lenders (unless the approval of Administrative Agent alone or a
different number of Lenders is expressly permitted below):
9.01    Financial Statements, Reports and Notices. Each Borrower Party shall
deliver to Administrative Agent in form and detail satisfactory to
Administrative Agent and the Required Lenders:
(a)    Annual Statements. As soon as reasonably available and in any event
within one hundred and twenty (120) days after the end of each fiscal year of
such Borrower Party, audited, unqualified financial statements of such Borrower
Party, including a consolidated balance sheet of such Borrower Party and its
consolidated Subsidiaries as of the end of such fiscal year and the related
consolidated statements of operations for such fiscal year prepared by
independent public accountants of nationally recognized standing;
(b)    Quarterly Statements. As soon as available and in any event within sixty
(60) days after the end of each of the first three quarters of each fiscal year
of such Borrower Party, an unaudited consolidated balance sheet of such Borrower
Party and its consolidated Subsidiaries as of the end of such quarter and the
related unaudited consolidated statements of operations for such quarter and for
the portion of such Borrower Party’s fiscal year ended at the end of such
quarter;
(c)    Compliance Certificate. Simultaneously with the delivery of each set of
financial statements referred to in clauses (a) and (b) above, a certificate (a
“Compliance Certificate”) of a Responsible Officer of Borrower substantially in
the form of Exhibit M attached hereto (with blanks appropriately completed in
conformity herewith, and which delivery may, unless Administrative Agent, or a
Lender requests executed originals, be by electronic communication including fax
or email and shall be deemed to be an original authentic counterpart thereof for
all purposes):  (i) stating that each such Responsible Officer is familiar with
the terms and provisions of the Loan Documents, and has made, or caused to be
made under his or her supervision, a detailed review of the transactions and
financial condition of Borrower Parties during the period covered by such
Compliance


64



--------------------------------------------------------------------------------





Certificate; (ii) certifying that such financial statements fairly present in
all material respects the financial condition and the results of operations of
the Borrower Parties on the dates and for the periods indicated, on the basis of
GAAP, subject, in the case of interim financial statements, to normally
recurring year-end adjustments and the absence of footnotes; (iii) stating that
the Borrower Parties are in compliance with the covenants set forth in
Section 10.10, and containing the calculations evidencing such compliance, as
applicable; (iv) stating whether any Event of Default or, to the knowledge of
the Borrower, Potential Default exists on the date of such certificate and, if
any Event of Default or, to the knowledge of the Borrower, Potential Default
then exists, setting forth the details thereof and the action which the
applicable Borrower Party is taking or propose to take with respect thereto;
(v) setting forth the Unfunded Commitments of all Investors (specifying the
portion of any Investor’s Capital Commitment that is, at such time, subject to a
Pending Capital Call), and with respect to each Investor, the date the Funding
Commitment Period of Borrower will terminate pursuant to Section 3(d)(ii) of
such Investor’s Subscription Agreement, and a calculation of the Available Loan
Amount (all as of the end of the relevant period) and that the Principal
Obligation does not exceed the Available Loan Amount; (vi) specifying changes,
if aware of any, in the name of any Investor or in the identity of any Investor,
by merger or otherwise; (vii) listing Subsequent Investors that have not
satisfied the conditions of Section 10.05(d); and (viii) a report which details
the investments of each Borrower Party, including, without limitation, all
investments acquired during the period covered by such Compliance Certificate,
unless such report is being covered under financial statements delivered
pursuant to clauses (a) and (b) above; and (ix) listing Investors which have
become subject to an Exclusion Event;
(d)    Notices of Investment Exclusion Event. Promptly and in any event within
five (5) Business Days after the occurrence of any Investment Exclusion Event, a
notice setting forth each Investor that is the subject of an Investment
Exclusion Event, as the case may be, and in each case the details thereof;
(e)    Tax Returns. At the request of Administrative Agent, as soon as
available, copies of all Federal and state income tax returns filed by the
Borrower Parties;
(f)    Reporting Relating to Investors. Promptly upon the receipt thereof,
copies of all financial statements, reports and other material information and
other material correspondence sent to or received by each Borrower Party and/or
the Adviser from the Investors, including, without limitation, notices of
default, notices relating in any way to an Investor’s funding obligation and any
notice containing any reference to misconduct of the Adviser or any Borrower
Party;
(g)    Other Reporting. Simultaneously with delivery to the Investors, copies of
all other financial statements, appraisal reports and other material notices
from time to time prepared by a Borrower Party and furnished to the Investors,
including, without limitation, any notice of default, notice of election or
exercise of any rights or remedies under the Subscription Agreements or the
Constituent Documents of any Borrower Party, or any notices relating in any way
to any Investor’s Capital Commitment, and any notice relating in any way to the
misconduct of any Borrower Party or Adviser, including a written notice to
OHSTRS in connection with a misrepresentation under paragraph 8 of the OHSTRS
Side Letter;
(h)    Borrowing Base Certificate. Borrower will provide an updated Borrowing
Base Certificate certified by a Responsible Officer of Borrower to be true and
correct in all material respects setting forth a calculation whether the
Principal Obligation will exceed the Available Loan Amount in reasonable detail
at each of the following times: (i) in connection with any new Credit


65



--------------------------------------------------------------------------------





Extension; (ii) in connection with each Compliance Certificate delivered
pursuant to Section 9.01(c); (iii) within three (3) Business Days after the
issuance of any Capital Call Notice; (iv) within three (3) Business Days
following any Exclusion Event or a transfer, redemption or withdrawal of any
Included Investor’s Capital Commitment; and (v) within five (5) Business Days of
the Borrower obtaining knowledge of any other event that reduces the Available
Loan Amount; and
(i)    ERISA Deliverables. At the times a Compliance Certificate is delivered to
Administrative Agent pursuant to Section 9.01(c), each Borrower Party shall
deliver a No Plan Asset Certificate to Administrative Agent.
9.02    Electronic Delivery. Documents required to be delivered pursuant to
Section 9.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date:  (a) on which Borrower posts such
documents, or provides a link thereto on Borrower’s website on the Internet at
the website address (if any) listed on Schedule 13.07; or (b) on which such
documents are posted on Borrower’s behalf on an Internet or intranet website, if
any, to which each Lender and Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by Administrative Agent);
provided that: (i) Borrower shall deliver paper copies of such documents to
Administrative Agent or any Lender upon its request to Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by Administrative Agent or such Lender; and (ii) Borrower shall notify
Administrative Agent and each Lender (by fax or electronic mail) of the posting
of any such documents and provide to Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
9.03    [Reserved].
9.04    Payment of Taxes. Each Borrower Party will pay and discharge all Taxes,
assessments, and governmental charges or levies imposed upon it, upon its income
or profits, or upon any property belonging to it before delinquent, if such
failure would have a Material Adverse Effect; provided, however, that no
Borrower Party shall be required to pay any such Tax, assessment, charge, or
levy if and so long as the amount, applicability, or validity thereof shall
currently be contested in good faith by appropriate proceedings and appropriate
reserves therefor have been established.
9.05    Maintenance of Existence and Rights. Each Borrower Party and Adviser
will preserve and maintain its existence. Each Borrower Party shall further
preserve and maintain all of its rights, privileges, and franchises necessary in
the normal conduct of its business and in accordance with all valid regulations
and orders of any Governmental Authority the failure of which could reasonably
be expected to have a Material Adverse Effect.
9.06    Notice of Default; Suspension or Termination of Funding Commitment
Period. Each Borrower Party and Adviser will furnish to Administrative Agent,
promptly upon becoming aware of the existence of any condition or event which
constitutes an Event of Default or a Potential Default (including, without
limitation, any notice regarding termination of the Investment Advisory
Agreement under Section 10 thereof), a written notice specifying the nature and
period of existence thereof and the action which the Borrower Parties or Adviser
is taking or proposes to take with respect thereto. Each Borrower Party shall
promptly notify Administrative Agent in writing upon becoming aware:  (a) that
any Investor has violated or breached any material term of its Subscription
Agreement or has become a Defaulting Investor; (b) of the


66



--------------------------------------------------------------------------------





existence of any condition or event which, with the lapse of time or giving of
notice or both, would cause an Investor to become a Defaulting Investor; or (c)
of the suspension or termination of Funding Commitment Period pursuant to the
terms of the Subscription Agreements, whether such suspension or termination of
Funding Commitment Period affects all or only a portion of the Investors, or of
the existence of any condition or event which, with the lapse of time or giving
of notice or both, would cause the suspension or termination of Funding
Commitment Period pursuant to the terms of the Subscription Agreements, whether
such suspension or termination of Funding Commitment Period affects all or only
a portion of the Investors.
9.07    Other Notices. Each Borrower Party will, promptly upon receipt of actual
knowledge thereof, notify Administrative Agent of any of the following events
that would reasonably be expected to result in a Material Adverse
Effect:  (a) any change in the financial condition or business of such Borrower
Party or Adviser; (b) any default under any material agreement, contract, or
other instrument to which such Borrower Party is a party or by which any of its
properties are bound, or any acceleration of the maturity of any material
indebtedness owing by such Borrower Party; (c) any uninsured claim against or
affecting such Borrower Party or any of its properties; (d) the commencement of,
and any material determination in, any litigation with any third party or any
proceeding before any Governmental Authority affecting such Borrower Party;
(e) any Environmental Complaint or any claim, demand, action, event, condition,
report or investigation indicating any potential or actual liability arising in
connection with:  (i) the non-compliance with or violation of the requirements
of any Environmental Law or any permit issued under any Environmental Law; or
(ii) the Release or threatened Release of any Hazardous Material into the
environment; (f) the existence of any Environmental Lien on any Properties or
assets of such Borrower Party; (g) any material remedial action taken by any
Borrower Party in response to any order, consent decree or judgment of any
Governmental Authority or any Environmental Liability; or (h) the listing of any
of such Borrower Party’s Properties on SEMS to the extent that such Borrower
Party obtains knowledge of such listing, whether or not such listing would
reasonably be expected to result in a Material Adverse Effect.
9.08    Compliance with Loan Documents and Constituent Documents. Unless
otherwise approved in accordance with the terms of this Credit Agreement (which
approval, by such terms, may require more or fewer Lenders than the Required
Lenders), each Borrower Party and Adviser will promptly comply with any and all
covenants and provisions of the Notes and all of the other Loan Documents (other
than this Credit Agreement) executed by it, subject to any grace period or cure
period set forth therein; provided, however, that nothing contained in this
Section 9.08 waives, amends, absolves, or otherwise modifies any obligation of
any Borrower Party or the Adviser to comply with any and all covenants and
provisions contained in this Credit Agreement applicable to it. Each Borrower
Party and Adviser will use the proceeds of any Capital Call Notices only for
such purposes as are permitted by the applicable Constituent Documents and will
otherwise comply with the terms of the applicable Constituent Documents the
failure of which could reasonably be expected to have a Material Adverse Effect.
9.09    Books and Records; Access. Each Borrower Party will give any
representative of Administrative Agent or Lenders, or any of them, access during
all business hours to, and permit their representatives to examine, copy, or
make excerpts from, any and all books, records, and documents in the possession
of such Borrower Party and relating to its affairs, and to inspect any of the
properties of such Borrower Party, upon reasonable prior written notice and
during normal business hours. To the extent that there does not exist any Event
of Default, the Administrative Agent and the Lenders may not collectively access
such books and records more than one (1) time during any twelve (12) month
period.




67



--------------------------------------------------------------------------------





9.10    Compliance with Law. Each Borrower Party and Adviser will comply in all
material respects with all material Laws, rules, regulations, and orders of any
Governmental Authority, including without limitation, Environmental Laws and
ERISA.
9.11    Insurance. Each Borrower Party will maintain workers’ compensation
insurance, liability insurance, and insurance on its present and future
properties, assets, and business against such casualties, risks, and
contingencies, and in such types and amounts, as are consistent with customary
practices and standards of the real estate industry and the failure of which to
maintain could have a Material Adverse Effect.
9.12    Authorizations and Approvals. Each Borrower Party and Adviser will
promptly obtain, from time to time at its own expense, all such governmental
licenses, authorizations, consents, permits and approvals as may be required to
enable such Borrower Party and Adviser to comply with their respective
obligations hereunder, under the other Loan Documents, the Subscription
Agreements and under their respective Constituent Documents.
9.13    Maintenance of Liens. Each Borrower Party and Adviser shall (a) promptly
notify Administrative Agent of any change to its name; and (b) perform all such
acts and execute all such documents as Administrative Agent may reasonably
request in order to enable Lenders to report, file, and record every instrument
that Administrative Agent may reasonably deem necessary in order to perfect and
maintain Lenders’ Liens and security interests in the Collateral and otherwise
to preserve and protect the rights of Lenders.
9.14    Further Assurances. Each Borrower Party and Adviser will make, execute
or endorse, and acknowledge and deliver or file or cause the same to be done,
all such vouchers, invoices, notices, certifications, and additional agreements,
undertakings, conveyances, transfers, assignments, financing statements, or
other assurances, and take any and all such other action, as Administrative
Agent may, from time to time, reasonably deem necessary and request for better
assuring and confirming unto Lenders all or any part of the security for any of
such obligations anticipated herein.
9.15    Investor Financial and Rating Information. Each Borrower Party shall
request, from each Investor, financial information reasonably requested by
Administrative Agent, and shall, upon receipt of such information, promptly
deliver same to Administrative Agent, or shall promptly notify Administrative
Agent of its failure to timely obtain such information. The Borrower Parties
will promptly notify Administrative Agent in writing (but in no event later than
five (5) Business Days) after:  (a) becoming aware of:  (i) any decline in the
Rating of any Included Investor, or decline in the capital status of any
Included Investor that is a Bank Holding Company, whether or not such change
results in an Exclusion Event and (ii) any other Exclusion Event; and
(b) becoming aware of the existence of any condition or event which, with the
lapse of time or giving of notice or both, would cause an Exclusion Event.
9.16    Covenants of Qualified Borrowers. The covenants and agreements of
Qualified Borrowers hereunder shall be binding and effective with respect to a
Qualified Borrower upon and after the execution and delivery of a Qualified
Borrower Note by such Qualified Borrower.
9.17    Subscription Agreements and Side Letters. Upon the occurrence and
continuation of an Event of Default, Borrower and Adviser shall, at the request
of the Administrative Agent, promptly deliver to Administrative Agent a full and
complete copy of each Investor’s executed Subscription Agreement(s) and Side
Letter to enable the Administrative Agent to make Capital Calls against the
Investors pursuant to the Subscription Agreements and Side Letters.


68



--------------------------------------------------------------------------------





10.    NEGATIVE COVENANTS. So long as Lenders have any commitment to lend
hereunder or to cause the issuance of any Letter of Credit hereunder, and until
payment and performance in full of the Obligations under this Credit Agreement
and the other Loan Documents, each Borrower Party and Adviser agrees that,
without the written consent of Administrative Agent, based upon the approval of
Required Lenders (unless the approval of Administrative Agent alone or a
different number of Lenders is expressly permitted below):
10.01    Mergers; Dissolution. No Borrower Party will merge or consolidate with
or into any Person, unless such Borrower Party is the surviving entity, nor
shall Adviser merge or consolidate with or into any Person, unless Adviser is
the surviving entity or the Borrower has delivered to the Administrative Agent
an opinion of counsel acceptable to the Administrative Agent, stating that any
such consolidation or merger and any supplemental agreement executed in
connection therewith is legal, valid and binding with respect to the Adviser and
that the security interest granted by the Adviser hereunder remains unaffected
and perfected and setting forth such other matters as the Administrative Agent
may reasonably request, provided however, that if any such merger involves two
or more Borrower Parties or a Borrower Party and Adviser, such merger shall not
be consummated without prior confirmation from Administrative Agent that its
Liens in the Collateral, after giving effect to such merger, have been
preserved, or receipt by Administrative Agent of documentation it reasonably
requires to so preserve such Liens. Neither any Borrower Party nor Adviser will
take any action to dissolve or terminate such Borrower Party or Adviser,
including, without limitation, any action to sell or dispose of all or
substantially all of the property of such Borrower Party or Adviser.
10.02    Negative Pledge. Without the approval of all Lenders: (a) none of the
Borrower Parties or Adviser will create any Lien upon the Collateral, other than
a first priority security interest in and upon the Collateral to the
Administrative Agent, for and on behalf of the Lenders; and (b) the Borrower and
Adviser may not consent to (to the extent that its consent is required) an
Included Investor creating any Lien on its Shareholder Interest in the Borrower
unless, prior to the Borrower and Adviser consenting to permit such Included
Investor to pledge a Lien on its Shareholder Interest in the Borrower, the
Borrower and Adviser notify the Administrative Agent of such consent and such
Included Investor is removed as an Included Investor with its pledge of a Lien
on its Shareholder Interest deemed as an “Exclusion Event” under this Credit
Agreement. For the avoidance of doubt, other than providing the Administrative
Agent with a notice of Borrower’s consent to permit a non-Included Investor’s
pledge of its Shareholder Interest in the Borrower, no consent of any Lender or
Administrative Agent is needed for such non-Included Investor’s pledge.
10.03    Fiscal Year and Accounting Method. Without the prior written consent of
Administrative Agent alone (such approval not to be unreasonably withheld or
delayed), no Borrower Party will change its fiscal year or method of accounting.
10.04    Constituent Documents. Without the prior written consent of
Administrative Agent consistent with this Section, no Borrower Party shall
alter, amend, modify, terminate, or change any provision of its Constituent
Documents affecting the Investors’ debts, duties, obligations, and liabilities,
or the rights, titles, security interests, Liens, powers and privileges of such
Borrower Party, Adviser, Administrative Agent or Lenders, or relating to Capital
Call Notices, Capital Commitments, Capital Contributions or Unfunded
Commitments; or amend the terms of Section 4 of the Subscription Agreements, in
each case in any way that materially and adversely affects the rights of
Administrative Agent or Lenders (each a “material amendment”). With respect to
any proposed amendment, modification or change to any Constituent Document, the
applicable Borrower Party shall notify Administrative Agent of such proposal.
Administrative Agent shall determine, in its sole discretion (that is, the
determination of the other Lenders shall not be required) on Administrative
Agent’s good faith belief, whether such proposed amendment, modification or
change to such Constituent Document is a material amendment, and shall use
reasonable efforts to notify


69



--------------------------------------------------------------------------------





the appropriate Borrower Party of its determination within ten (10) Business
Days of the date on which it is deemed to have received such notification
pursuant to Section 13.07. If Administrative Agent determines that the proposed
amendment is a material amendment, the approval of the Required Lenders and
Administrative Agent will be required (unless the approval of all Lenders is
required consistent with the terms of Section 13.01), and Administrative Agent
shall promptly notify the Lenders of such request for such approval,
distributing, as appropriate, the proposed amendment and any other relevant
information provided by any Borrower Party. If Administrative Agent determines
that the proposed amendment is not a material amendment, the applicable Borrower
Party may make such amendment without the consent of Lenders. Notwithstanding
the foregoing, without the consent of Administrative Agent or the Lenders, a
Borrower Party may amend its Constituent Documents:  (i) to admit new Investors
to the extent permitted by this Credit Agreement; and (ii) to reflect transfers
of interests permitted by this Credit Agreement.
Notwithstanding anything to the contrary in the preceding paragraph, for the
avoidance of doubt, to the extent any amendment is being made to the Investment
Advisory Agreement pursuant to a review of the Investment Advisory Agreement by
Borrower’s board of directors pursuant to the 1940 Act and it is impractical for
the Borrower to obtain the Administrative Agent’s and Lenders’ prior review
and/or approval of such amendment pursuant to the preceding paragraph, Borrower
may make such amendment without the prior consent of Lenders, provided that
Borrower shall promptly (but in any event within five (5) Business Days of the
effectiveness of such amendment) provide a copy of the executed amendment to the
Administrative Agent for the Administrative Agent to review and determine if
such proposed amendment constitutes a “material amendment”. To the extent the
Administrative Agent determines such amendment to constitute a “material
amendment” and Borrower fails to cure such default to the reasonable
satisfaction of the Administrative Agent and the Lenders within fifteen (15)
Business Days of Administrative Agent’s notice to the Borrower that such
amendment constitutes a “material amendment”, a “Material Amendment Termination
Event” shall occur.
10.05    Transfer by, or Admission of, Investors.
(a)    Transfer, Redemption or Withdrawal of Shareholder Interest. No Borrower
Party shall permit the transfer, redemption or withdrawal of the Shareholder
Interest of any Investor which would, when effected, result in a mandatory
prepayment becoming due, prior to payment in full of amounts required to make
such mandatory prepayment pursuant to Section 10.05(e) below.
(b)    Admission of Investors. No Borrower Party shall knowingly admit any
Person as an additional Investor without prior written notice to Administrative
Agent or if such Person: (i) appears on any list of “Specially Designated
Nationals” or list of known or suspected terrorists generated by the Office of
Foreign Assets Control of the United Stated Department of Treasury; or (ii) is
otherwise prohibited from becoming an Investor by applicable Law.
(c)    Designation of Transferee or Additional Investor. A transferee or
additional Investor that meets the Applicable Requirement, as determined by
Administrative Agent in its reasonable discretion, and that has delivered
satisfactory documentation similar to that described in Section 7.01(a)(xi)
hereof to Administrative Agent may be designated as an Included Investor without
further consent. Designation of any other transferee as an Included Investor
will require the consent of all Lenders.
(d)    Documentation Requirements. Each Borrower Party shall give prior written
notice to Administrative Agent of the transfer, redemption or withdrawal by any
Investor of its Shareholder Interest, and shall deliver copies of documents
relating to such transfer, redemption or


70



--------------------------------------------------------------------------------





withdrawal and information about the transferee as reasonably required by
Administrative Agent in order to effect its due diligence under this Credit
Agreement prior to such transfer. Each Borrower Party shall require that any
Person admitted as a substitute or new Investor (whether due to a transfer by an
existing Investor or otherwise) (a “Subsequent Investor”) shall, as a condition
to such admission, deliver documentation similar to that described in
Section 7.01(a)(xi) satisfactory to Administrative Agent in its reasonable
discretion. In the event any Person is admitted as an additional or substitute
Investor, the Borrower Parties will promptly deliver to Administrative Agent a
revised Exhibit A to this Credit Agreement, containing the names of each
Investor and the Capital Commitments of each, and a Borrowing Base Certificate
within the timeframe required by Section 9.01(h).
(e)    Funding Requirements. Prior to the effectiveness of any transfer,
redemption or withdrawal by an Included Investor, the applicable Borrower Party
shall calculate whether, taking into account the Capital Commitments of the
Included Investors as if such transfer, redemption or withdrawal had occurred,
the transfer, redemption or withdrawal would cause the Principal Obligation to
exceed the Available Loan Amount, and shall make any Capital Calls required to
pay any resulting mandatory prepayment under Section 3.04 prior to permitting
such transfer, redemption or withdrawal.
10.06    Capital Commitments. No Borrower Party shall:  (a) without the prior
written consent of Administrative Agent, cancel, reduce, excuse, suspend or
defer the Capital Commitment of any Investor; and (b) without the prior written
approval of Administrative Agent and all Lenders:  (i) issue any Capital Call
Notices other than as contemplated by Section 5.02(c); (ii) cancel, reduce,
excuse, suspend or defer the Capital Commitment of any Included Investor; or
(iii) excuse any Investor from or permit any Investor to defer any Capital
Contribution, if the proceeds from the related Capital Call Notice are to be
applied to the Obligations hereunder.
10.07    ERISA Compliance. (a) No Borrower Party nor any ERISA Affiliate shall
establish, maintain, contribute to, or incur any liability (contingent or
otherwise) with respect to, any Plan; (b) without the approval of all Lenders,
no Borrower Party shall take any action that would cause its underlying assets
to constitute Plan Assets; and (c)  no Borrower Party shall take any action, or
omit to take any action, which would give rise to a “non-exempt prohibited
transaction” under Section 4975(c)(1)(A), (B), (C) or (D) of the Code or
Section 406(a) of ERISA and would subject Administrative Agent or the Lenders to
any Tax, penalty, damages or any other claim or relief under the Code or ERISA.
10.08    Environmental Matters. Except for such conditions as are in or will
promptly be brought into compliance with relevant Environmental Laws or
otherwise would not reasonably be expected to result in a Material Adverse
Effect, no Borrower Party:  (a) shall cause any Hazardous Material to be
generated, placed, held, located or disposed of on, under or at, or transported
to or from, any Property of any Borrower Party in material violation of
Environmental Law; or (b) shall permit any such Property to ever be used as a
dump site or storage site (whether permanent or temporary) for any Hazardous
Material in material violation of Environmental Law.
10.09    Limitations on Dividends and Distributions.
(a)    No Borrower Party shall declare or pay any dividends or distributions in
violation of any term of its Constituent Documents.
(b)    No Borrower Party shall declare or pay any dividends or distributions
after receipt by Borrower of notice from Administrative Agent that: (i) an Event
of Default exists; or (ii) a


71



--------------------------------------------------------------------------------





Potential Default related to Section 11.01(a), Section 11.01(g) or
Section 11.01(h) exists, but in each case only for so long as such Event of
Default or Potential Default continues to exist.
10.10    Limitation on Debt. No Borrower Party shall fail to comply with the
leverage limitations specified in its Constituent Documents (as in effect on the
Closing Date) and the Investment Company Act of 1940, unless waived by the
necessary approvals of the Investors in accordance with the Constituent
Documents; provided that intercompany debt and other exclusions under the
Constituent Documents shall be permitted and excluded from the calculation of
the applicable leverage requirements. For the avoidance of doubt, all material
amendments to the Constituent Documents that are adverse to the Lenders shall be
subject to the prior written consent of Lenders as more particularly set forth
in Section 10.04 hereof.
10.11    [Reserved].
10.12    [Reserved].
10.13    Sanctions. No Borrower Party shall, directly or indirectly, use the
proceeds of any Loan, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person, to fund any
activities of or business with any Person, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any Person (including any Person
participating in the transactions contemplated by this Credit Agreement, whether
as Lender, Arranger, Administrative Agent, Letter of Credit Issuer or otherwise)
of Sanctions.
11.    EVENTS OF DEFAULT.
11.01    Events of Default. An “Event of Default” shall exist if any one or more
of the following events shall occur and be continuing:
(a)    Borrower shall fail to pay when due:  (i) any principal of the
Obligations; or (ii) any interest on the Obligations or any fee, expense, or
other payment required hereunder or under any other Loan Document, including,
without limitation, payment of cash for deposit as Cash Collateral as required
hereunder, and such failure under this clause (ii) shall continue for five (5)
days thereafter;
(b)    any representation or warranty made or deemed made by any Borrower Party
under this Credit Agreement or any of the other Loan Documents executed by any
of them, or in any certificate or statement furnished or made to Lenders or any
of them by a Borrower Party pursuant hereto or in connection herewith or with
the Loans, shall prove to be untrue or inaccurate in any material respect as of
the date on which such representation or warranty is made or deemed made, or
when furnished and, to the extent such breach can be cured, such breach shall
continue uncured to the satisfaction of Administrative Agent for a period of
thirty (30) days after written notice thereof has been given by Administrative
Agent to such Borrower Party;
(c)    default shall occur in the performance of any of the covenants or
agreements contained herein (other than the covenants contained in Section 3.04,
Section 5.01, Section 5.02(a), Section 5.02(c), Section 5.03, Section 9.15 or
Section 10), or of the covenants or agreements of a Borrower Party contained in
any other Loan Documents executed by such Person, and such default shall
continue uncured to the satisfaction of Administrative Agent for a period of
thirty (30) days after written notice thereof has been given by Administrative
Agent to such Borrower Party (provided that such thirty (30)-day cure period
shall not apply respecting covenants of Borrower Parties relating to statements,
certificates and notices to be given by a Borrower Party, but a three (3)-day
grace period shall apply);


72



--------------------------------------------------------------------------------





(d)    default shall occur in the performance of the covenants and agreements of
any Borrower Party contained in Section 3.04, Section 5.01, Section 5.02(a),
Section 5.02(c), Section 5.03, Section 9.15 or Section 10;
(e)    any of the Loan Documents executed by a Borrower Party shall cease, in
whole or in material part, to be legal, valid, and binding agreements
enforceable against such Borrower Party in accordance with the terms thereof or
shall in any way be terminated or become or be declared ineffective or
inoperative or shall in any way whatsoever cease to give or provide the
respective Liens, security interest, rights, titles, interest, remedies, powers,
or privileges intended to be created thereby, or any of the same shall be
asserted in writing by any Borrower Party (except as limited by equitable
principals);
(f)    default shall occur in the payment of any recourse Indebtedness of any
Borrower Party (other than the Obligations), in an aggregate amount greater than
or equal to $25,000,000, and such default shall continue for more than the
applicable period of grace, if any;
(g)    any Borrower Party or Adviser shall:  (i) apply for or consent to the
appointment of a receiver, trustee, custodian, intervenor, or liquidator of
itself or of all or a substantial part of its assets; (ii) file a voluntary
petition in bankruptcy or admit in writing that it is unable to pay its debts as
they become due; (iii) make a general assignment for the benefit of creditors;
(iv) file a petition or answer seeking reorganization or an arrangement with
creditors or to take advantage of any Debtor Relief Laws; (v) file an answer
admitting the material allegations of, or consent to, or default in answering, a
petition filed against it in any bankruptcy, reorganization or insolvency
proceeding; or (vi) take partnership or corporate action for the purpose of
effecting any of the foregoing;
(h)    the commencement of any proceeding under any Debtor Relief Laws relating
to any Borrower Party or Adviser or all or any material part of its respective
property is instituted without the consent of such Person and continues
undismissed or unstayed for a period of sixty (60) days; or an order for relief,
judgment or decree shall be entered by any court of competent jurisdiction or
other competent authority approving a petition seeking reorganization or
liquidation of any Borrower Party or Adviser or appointing a receiver,
custodian, trustee, intervenor, liquidator, administrator or similar entity of
such Person, or of all or substantially all of its assets;
(i)    any:  (i) final judgments or orders for the payment of money against any
Borrower Party or Adviser in an aggregate amount (as to all such judgments or
orders) exceeding $25,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage); or
(ii) non-monetary final judgments against any Borrower Party or Adviser that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case:  (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of ten (10) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect;
(j)    (i) Adviser shall cease to be the sole investment adviser of Borrower or
Adviser shall be removed as the investment adviser of Borrower (including,
without limitation, as a result of the termination of the Investment Advisory
Agreement pursuant to Section 10 thereof); or (ii) Administrator shall cease to
be the sole administrator of Borrower or Administrator shall be removed as the
administrator of Borrower (including, without limitation, as a result of the
termination of the Administration Agreement pursuant to Section 7 thereof);


73



--------------------------------------------------------------------------------





(k)    (i) Adviser shall disaffirm the provisions of the Investment Advisory
Agreement; or (ii) Administrator shall disaffirm the provisions of the
Administration Agreement; or
(l)    Two or more Investors having Capital Commitments aggregating fifteen
percent (15%) or greater of the aggregate Capital Commitments of all Investors
shall default in their obligation to fund any Capital Call within fifteen (15)
Business Days’ written notice of such Capital Call.
11.02    Remedies Upon Event of Default. If an Event of Default shall have
occurred and be continuing, then Administrative Agent may, and, upon the
direction of the Required Lenders, shall:  (a) suspend the Commitments of
Lenders and any obligation of the Letter of Credit Issuer to make L/C Credit
Extensions and cause the Available Loan Amount to be reduced to an amount equal
to the Obligations until such Event of Default is cured; (b) terminate the
Commitment of Lenders and any obligation of the Letter of Credit Issuer to make
L/C Credit Extensions hereunder; (c) declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable (including the liability to fund the Letter of
Credit Obligations hereunder), whereupon the same shall forthwith become due and
payable without presentment, demand, protest, notice of default, notice of
acceleration, or of intention to accelerate or other notice of any kind all of
which each Borrower Party hereby expressly waives, anything contained herein or
in any other Loan Document to the contrary notwithstanding; (d) require that
each Borrower Party Cash Collateralize its respective Letter of Credit
Obligations (in an amount equal to the Minimum Collateral Amount with respect
thereto); (e) exercise any right, privilege, or power set forth in Section 5.02,
including, but not limited to, the initiation of Capital Call Notices for the
funding of Capital Commitments; or (f) without notice of default or demand,
pursue and enforce any of Administrative Agent’s or Lenders’ rights and remedies
under the Loan Documents, or otherwise provided under or pursuant to any
applicable Law or agreement; provided, however, that if any Event of Default
specified in Section 11.01(g) or Section 11.01(h) shall occur, the obligation of
each Lender to make Loans and any obligation of the Letter of Credit Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of Borrower to
Cash Collateralize the Letter of Credit Obligations as aforesaid shall
automatically become effective, in each case without further act of
Administrative Agent, any Lender or the Letter of Credit Issuer, and without
presentment, demand, protest, notice of default, notice of acceleration, or of
intention to accelerate or other notice of any kind, all of which each Borrower
Party hereby expressly waives.
Notwithstanding the foregoing, upon the occurrence and during the continuation
of an Event of Default (other than an Event of Default under Section 11.01(g) or
(h)), prior to the exercise of any remedies by the Administrative Agent, the
Borrower shall be permitted to issue a Capital Call Notice within three (3)
Business Days of receiving notice of such Event of Default from Administrative
Agent, provided that: (a) proceeds of such drawdown and other funds on deposit
in the Collateral Account are sufficient to repay the outstanding amounts of the
Obligations, (b) proceeds of such drawdown are deposited into the Collateral
Account and (c) such amounts are actually applied towards repayment of the
outstanding amount of the Obligations within fifteen (15) Business Days of
making such Capital Call.
11.03    Performance by Administrative Agent. Should any Borrower Party fail to
perform any covenant, duty, or agreement contained herein or in any of the other
Loan Documents, and such failure continues beyond any applicable cure period,
Administrative Agent may, but shall not be obligated to, perform or attempt to
perform such covenant, duty, or agreement on behalf of such Borrower Party. In
such event, each Borrower Party shall, at the request of Administrative Agent
promptly pay any amount expended by Administrative Agent in such performance or
attempted performance to Administrative Agent at


74



--------------------------------------------------------------------------------





Administrative Agent’s Office, together with interest thereon at the Default
Rate from the date of such expenditure until paid. Notwithstanding the
foregoing, it is expressly understood that neither Administrative Agent nor
Lenders assume any liability or responsibility for the performance of any duties
of any Borrower Party, or any related Person hereunder or under any of the other
Loan Documents or other control over the management and affairs of any Borrower
Party, or any related Person, nor by any such action shall Administrative Agent
or Lenders be deemed to create a partnership arrangement with any Borrower Party
or any related Person.
11.04    Application of Funds. After the exercise of remedies provided for in
Section 11.02 (or after the Loans have automatically become immediately due and
payable and the Letter of Credit Obligations has automatically been required to
be Cash Collateralized as set forth in the proviso to Section 11.02), any
amounts received on account of the Obligations shall, subject to the provisions
of Sections 2.16 and 2.17, be applied by Administrative Agent in the following
order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent and amounts payable under
Section 4) payable to Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Letter of Credit Issuer (including
fees, charges and disbursements of counsel to the respective Lenders and the
Letter of Credit Issuer and amounts payable under Section 4), ratably among them
in proportion to the respective amounts described in this clause Second payable
to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and unpaid interest on the Loans, L/C Borrowings
and other Obligations, ratably among the Lenders and the Letter of Credit Issuer
in proportion to the respective amounts described in this clause Third payable
to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the
Letter of Credit Issuer in proportion to the respective amounts described in
this clause Fourth held by them;
Fifth, to Administrative Agent for the account of the Letter of Credit Issuer,
to Cash Collateralize that portion of the Letter of Credit Obligations comprised
of the aggregate undrawn amount of Letters of Credit to the extent not otherwise
Cash Collateralized by Borrower pursuant to Sections 2.07 and 2.16; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law.
Subject to Sections 2.07(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.




75



--------------------------------------------------------------------------------





12.    ADMINISTRATIVE AGENT.
12.01    Appointment and Authority. Each of the Lenders and the Letter of Credit
Issuer hereby irrevocably appoints SMBC to act on its behalf as Administrative
Agent hereunder and under the other Loan Documents and authorizes Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to Administrative Agent by the terms hereof or thereof, together with
such actions and powers as are reasonably incidental thereto. The provisions of
this Section 12 are solely for the benefit of Administrative Agent, the Lenders,
and the Letter of Credit Issuer, and no Borrower Party shall have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
12.02    Rights as a Lender. The Person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not Administrative
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as Administrative Agent hereunder in its individual capacity. Such Person and
its Affiliates may accept deposits from, lend money to, own securities of, act
as the financial advisor or in any other advisory capacity for and generally
engage in any kind of business with the Borrower Party or any Subsidiary or
other Affiliate thereof as if such Person were not Administrative Agent
hereunder and without any duty to account therefor to the Lenders.
12.03    Exculpatory Provisions. Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether an Event of Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that Administrative Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose Administrative Agent to liability or that is contrary to any
Loan Document or applicable Law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any Debtor Relief Law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower Parties or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as Administrative Agent or any of its Affiliates in any capacity.
Administrative Agent shall not be liable for any action taken or not taken by
it:  (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.02 and 13.01); or (ii) in the absence
of its own gross negligence or willful


76



--------------------------------------------------------------------------------





misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment. Administrative Agent shall be deemed not to have
knowledge of any Potential Default or Event of Default (except with respect to
defaults in the payment of principal, interest and fees required to be paid to
Administrative Agent for the account of the Lenders) unless and until notice
describing the same is given in writing to Administrative Agent by Borrower, a
Lender or the Letter of Credit Issuer.
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into:  (i) any statement, warranty or representation made in or in
connection with this Credit Agreement or any other Loan Document; (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith; (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default; (iv) the validity, enforceability, effectiveness or genuineness of this
Credit Agreement, any other Loan Document or any other agreement, instrument or
document; or (v) the satisfaction of any condition set forth in Section 7 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to Administrative Agent.
12.04    Reliance. Administrative Agent, Letter of Credit Issuer and Lenders
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any telephonic, electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Letter of Credit Issuer, Administrative Agent
may presume that such condition is satisfactory to such Lender or the Letter of
Credit Issuer unless Administrative Agent shall have received notice to the
contrary from such Lender or the Letter of Credit Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. Administrative Agent may
consult with legal counsel (who may be counsel for Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
12.05    Delegation of Duties. Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by Administrative
Agent. Administrative Agent and any such sub-agent may perform any and all of
their duties and exercise their rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Section shall apply to any
such sub-agent and to the Related Parties of Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facility provided for herein as well as activities as
Administrative Agent. Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non‑appealable judgment that
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.
12.06    Resignation of Administrative Agent.
(a)    Administrative Agent may at any time give notice of its resignation to
the Lenders, the Letter of Credit Issuer and the Borrower Parties. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right,
with the consent of the Borrower (other than where there exists an Event of
Default), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor


77



--------------------------------------------------------------------------------





shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the Letter of Credit Issuer and with the consent of the Borrower
(other than where there exists an Event of Default), appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor Administrative Agent has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.
(b)    If the Person serving as the Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to Borrower and
such Person and remove such Person as Administrative Agent and, in consultation
with Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment,
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable):  (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Letter of Credit Issuer
under any of the Loan Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed); and (ii) except for any indemnity payments
or other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Letter of Credit Issuer directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 4.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by Borrower to a successor Administrative Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
Borrower and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Section and Section 13.06 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
(d)    Any resignation by SMBC as Administrative Agent pursuant to this
Section 12.06 shall also constitute its resignation as Letter of Credit Issuer.
If SMBC resigns as Letter of Credit Issuer, it shall retain all the rights,
powers, privileges and duties of the Letter of Credit Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as Letter of Credit Issuer and all Letter of Credit Obligations with
respect thereto, including the right to require


78



--------------------------------------------------------------------------------





the Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.07(c). In the event of any such resignation as
Letter of Credit Issuer, Borrower shall be entitled to appoint from among the
Lenders a successor Letter of Credit Issuer hereunder (which successor shall in
all cases be a Lender other than a Defaulting Lender); provided, however, that
no failure by Borrower to appoint any such successor shall affect the
resignation of SMBC as Letter of Credit Issuer. Upon the appointment by Borrower
of a successor Letter of Credit Issuer hereunder:  (i) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Letter of Credit Issuer; (ii) the retiring Letter of
Credit Issuer shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents; and (iii) the successor Letter of
Credit Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to SMBC to effectively assume the obligations of SMBC
with respect to such Letters of Credit.
12.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the Letter of Credit Issuer acknowledges that it has, independently and without
reliance upon Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this Credit
Agreement. Each Lender and the Letter of Credit Issuer also acknowledges that it
will, independently and without reliance upon Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Credit
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.
12.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arrangers or other titles as necessary listed on the cover page
hereof shall have any powers, duties or responsibilities under this Credit
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as Administrative Agent, a Lender or the Letter of Credit Issuer
hereunder.
12.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Borrower Party, Administrative Agent (irrespective of whether the principal
of any Loan or Letter of Credit Obligations shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on Borrower Parties) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letter of Credit Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Letter of Credit Issuer and Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, Letter of Credit Issuer and Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, Letter of
Credit Issuer and Administrative Agent under Sections 2.10, 2.11 and 2.12 and
otherwise hereunder) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


79



--------------------------------------------------------------------------------





and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Letter of Credit Issuer to make such payments to
Administrative Agent and, in the event that Administrative Agent shall consent
to the making of such payments directly to the Lenders and the Letter of Credit
Issuer, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent
hereunder.
Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or the Letter
of Credit Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize Administrative Agent to vote in respect of the claim of any Lender in
any such proceeding.
12.10    Collateral Matters. Without limiting the provisions of Section 12.09,
Lenders and the Letter of Credit Issuer irrevocably authorize Administrative
Agent, at its option and in its discretion to release any Lien on any property
granted to or held by Administrative Agent under any Loan Document:  (a) upon
termination of the Commitments and payment in full of all Obligations (other
than contingent indemnification obligations) and the expiration or termination
of all Letters of Credit prior to draws thereon (other than Letters of Credit as
to which other arrangements satisfactory to Administrative Agent and the Letter
of Credit Issuer shall have been made); or (b) that is sold or otherwise
disposed of or to be sold or otherwise disposed of as part of or in connection
with any sale or other disposition permitted hereunder or under any other Loan
Document; or (c) subject to Section 13.01, if approved, authorized or ratified
in writing by the Required Lenders. Upon request by Administrative Agent at any
time, the Required Lenders will confirm in writing Administrative Agent’s
authority to release its interest in particular types or items of property
pursuant to this Section 12.10.
13.    MISCELLANEOUS.
13.01    Amendments. Except as otherwise provided herein, neither this Credit
Agreement nor any other Loan Document, nor any of the terms hereof or thereof,
may be amended, waived, discharged or terminated, other than in accordance with
its terms, unless such amendment, waiver, discharge, or termination is in
writing and signed by Required Lenders or Administrative Agent (based upon the
approval of Required Lenders), on the one hand, and Borrower or the applicable
Borrower Party on the other hand; provided, that, if this Credit Agreement or
any other Loan Document specifically provides that the terms thereof may be
amended, waived, discharged or terminated with the approval of Administrative
Agent, acting alone, or all Lenders, then such amendment, waiver, discharge or
termination must be signed by Administrative Agent or all Lenders, as
applicable, on the one hand, and Borrower on the other hand; provided further,
that no such amendment, waiver, discharge, or termination shall:
(a)    without the consent of each Lender affected thereby:
(i)    extend the Maturity Date (except pursuant to Section 2.15 hereof);
(ii)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 11.02), or alter the provisions
relating to any fees (or any other payments) payable to such Lender;
(iii)    reduce the Commitment of any Lender (except pursuant to Section 3.06
hereof);


80



--------------------------------------------------------------------------------





(iv)    postpone any date fixed by this Credit Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document;
(v)    reduce the principal of (except as a result of the application of
payments or prepayments), or the rate of interest specified herein on, any Loan
or L/C Borrowing, or alter the computation of Letter of Credit Fees (including,
without limitation, pursuant to a revision to the definition of Applicable
Margin), or reduce any fees or other amounts payable hereunder or under any
other Loan Document, without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary to amend the definition of Default Rate or to waive
any obligation of Borrower to pay interest or Letter of Credit Fees at the
Default Rate;
(b)    without the consent of all Lenders:
(i)    change Section 11.04 in a manner that would alter the pro rata sharing of
payments required thereby;
(ii)    release any Liens granted under the Collateral Documents, except as
otherwise contemplated herein or therein, and except in connection with the
transfer of interests in Borrower permitted hereunder;
(iii)    [Reserved];
(iv)    permit the cancellation, excuse, reduction, suspension or deferment of
the Capital Commitment of any Included Investor;
(v)    amend the definition of “Applicable Requirement” or any of the related
defined terms;
(vi)    amend the definition of “Available Loan Amount” or any of the related
defined terms (except that the definition of “Maximum Commitment” may be revised
to increase or decrease such amount pursuant to its terms, or otherwise with the
consent of the Lenders increasing or decreasing their Commitments in connection
therewith);
(vii)    amend the definition of “Exclusion Event” or any of the related defined
terms;
(viii)    amend the definition of “Included Investor” or any of the related
defined terms;
(ix)    change the percentages specified in the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
which are required to amend, waive or modify any rights hereunder or otherwise
make any determination or grant any consent hereunder;
(x)    consent to the assignment or transfer by Borrower of any of its rights
and obligations under (or in respect of) the Loan Documents; or
(xi)    amend the terms of this Section 13.01.


81



--------------------------------------------------------------------------------





Notwithstanding the above:  (A) no provisions of Section 12 may be amended or
modified without the consent of Administrative Agent; (B) no provisions of
Section 2.07 may be amended or modified without the consent of the Letter of
Credit Issuer; and (C) Sections 9 and 10 specify the requirements for waivers of
the affirmative covenants and negative covenants listed therein, and any
amendment to any provision of Sections 9 or 10 shall require the consent of the
Lenders that are specified therein as required for a waiver thereof.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (and any amendment, waiver or consent which by its terms requires
the consent of all Lenders or each affected Lender may be effected with the
consent of the applicable Lenders other than Defaulting Lenders), except that
(x) the Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender; and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender disproportionately adversely relative
to other affected Lenders shall require the consent of such Defaulting Lender.
Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above and in Section 10:  (1) each Lender is
entitled to vote as such Lender sees fit on any reorganization plan that affects
the Loans or the Letters of Credit, and each Lender acknowledges that the
provisions of Section 1126(c) of the Bankruptcy Code supersede the unanimous
consent provisions set forth herein; and (2) the Required Lenders may consent to
allow a Borrower Party to use cash collateral in the context of a bankruptcy or
insolvency proceeding. Administrative Agent may, after consultation with
Borrower, agree to the modification of any term of this Credit Agreement or any
other Loan Document to correct any printing, stenographic or clerical errors or
omissions that are inconsistent with the terms hereof.
If Administrative Agent shall request the consent of any Lender to any
amendment, change, waiver, discharge, termination, consent or exercise of rights
covered by this Credit Agreement, and not receive such consent or denial thereof
in writing within ten (10) Business Days of the making of such request by
Administrative Agent, as the case may be, such Lender shall be deemed to have
given its consent to the request.
13.02    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the Letter of Credit Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Letter of Credit Issuer or any such Affiliate to
or for the credit or the account of any Borrower Party against any and all of
the obligations of such Borrower Party now or hereafter existing under this
Credit Agreement or any other Loan Document to such Lender or the Letter of
Credit Issuer or their respective Affiliates, irrespective of whether or not
Administrative Agent, such Lender, the Letter of Credit Issuer or Affiliate
shall have made any demand under this Credit Agreement or any other Loan
Document and although such obligations of such Borrower Party may be contingent
or unmatured or are owed to a branch, office or Affiliate of such Lender or the
Letter of Credit Issuer different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided, that in the event that
any Defaulting Lender shall exercise any such right of setoff:  (a) all amounts
so set off shall be paid over immediately to Administrative Agent for further
application in accordance with the provisions of Section 2.17 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of Administrative Agent, the Letter of
Credit Issuer and the Lenders; and (b) such Defaulting Lender shall provide
promptly to Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting


82



--------------------------------------------------------------------------------





Lender as to which it exercised such right of setoff. The rights of each Lender,
the Letter of Credit Issuer and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the Letter of Credit Issuer or their respective Affiliates may
have. Each Lender and the Letter of Credit Issuer agrees to notify Borrower and
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
13.03    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in the Letter of Credit Obligations resulting in such Lender’s receiving payment
of a proportion of the aggregate amount of such Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall:
(a)    notify Administrative Agent of such fact; and
(b)    purchase (for cash at face value) participations in the Loans and
subparticipations in the Letter of Credit Obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply
to:  (x) any payment made by or on behalf of any Borrower Party pursuant to and
in accordance with the express terms of this Credit Agreement (including the
application of funds arising from the existence of a Defaulting Lender); (y) the
application of Cash Collateral provided for in Section 2.16; or (z) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in the Letter of Credit
Obligations to any Assignee or Participant, other than an assignment to Borrower
(as to which the provisions of this Section shall apply).
Each Borrower Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
Party in the amount of such participation.
13.04    Payments Set Aside. To the extent that any Borrower Party makes a
payment to Administrative Agent, any Lender, or the Letter of Credit Issuer, or
Administrative Agent, any Lender, or the Letter of Credit Issuer exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Administrative Agent, such Lender, or the Letter of Credit Issuer, each in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise,
then:  (a) to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and


83



--------------------------------------------------------------------------------





effect as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and the Letter of Credit Issuer severally agrees to pay to
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by Administrative Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders and the Letter of Credit Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Credit Agreement.
13.05    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the Letter of Credit Issuer or Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower Parties or any of them shall be vested
exclusively in, and all actions and proceedings at Law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent in accordance with Section 11.02 for the benefit of all Lenders and Letter
of Credit Issuer; provided, however, that the foregoing shall not
prohibit:  (a) Administrative Agent from exercising on its own behalf the rights
and remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents; (b) the Letter of Credit
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as Letter of Credit Issuer) hereunder and under the other Loan
Documents; (c) any Lender from exercising setoff rights in accordance with
Section 13.02 (subject to the terms of Section 13.03); or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Borrower Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents;
then:  (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 11.02; and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 13.03, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
13.06    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. Borrower shall pay:  (i) all reasonable out-of-pocket
expenses incurred by Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for Administrative Agent),
in connection with the closing and syndication of the credit facility provided
for herein and the preparation, negotiation, execution, delivery and
administration of this Credit Agreement and the other Loan Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated); (ii) all reasonable out-of-pocket expenses incurred by the Letter
of Credit Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder; and
(iii) all out-of-pocket expenses incurred by Administrative Agent, any Lender or
the Letter of Credit Issuer (including the fees, charges and disbursements of
any counsel for Administrative Agent, any Lender or the Letter of Credit Issuer)
in connection with the enforcement or protection of its rights (A) in connection
with this Credit Agreement and the other Loan Documents, including its rights
under this Section;


84



--------------------------------------------------------------------------------





or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
(b)    Indemnification by Borrower. Borrower shall indemnify Administrative
Agent (and any sub-agent thereof), each Lender and the Letter of Credit Issuer,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee) incurred by
any Indemnitee or asserted against any Indemnitee by any Person (including
Borrower or any other Borrower Party) other than such Indemnitee and its Related
Parties, arising out of, in connection with, or as a result of:  (i) the
execution or delivery of this Credit Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Credit Agreement and the other Loan Documents;
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the Letter of Credit Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit); (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to Borrower or
any of its Subsidiaries; or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Borrower or any other Borrower Party, and regardless of whether any Indemnitee
is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE
OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE
INDEMNITEE; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses:  (A) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee; or (B) result from a claim brought by
Borrower or any other Borrower Party against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if Borrower or such Borrower Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. Without limiting the provisions of Section 4.01, this
Section 13.06(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to Administrative Agent (or any sub-agent
thereof), the Letter of Credit Issuer or any Related Party of any of the
foregoing, each Lender severally agrees to pay to Administrative Agent (or any
such sub-agent), the Letter of Credit Issuer or such Related Party, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lenders’
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,


85



--------------------------------------------------------------------------------





liability or related expense, as the case may be, was incurred by or asserted
against Administrative Agent (or any such sub-agent) or the Letter of Credit
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for Administrative Agent (or any such sub-agent) or Letter of
Credit Issuer in connection with such capacity. The obligations of the Lenders
under this subsection (c) are several.
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, Borrower shall not assert, and hereby waives, and acknowledges
that no other Person shall have, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Credit Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Credit Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence, bad faith or willful misconduct of
such Indemnitee as determined by a final and nonappealable judgment of a court
of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 13.07(f) shall survive the resignation of Administrative Agent, the
Letter of Credit Issuer, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of the Obligations, so
long as there has been no fraud or gross negligence by the Administrative Agent
or the applicable Lender.
13.07    Notices.
(a)    Notices Generally. Any notice, demand, request or other communication
which any party hereto may be required or may desire to give hereunder shall be
in writing (except where telephonic instructions or notices are expressly
authorized herein to be given) and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax as
follows, except where electronic delivery is authorized, and all notices and
other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
(i)    If to any Borrower Party, Adviser or Administrative Agent, at its notice
address and numbers set forth on Schedule 13.07 attached hereto. If to any
Lender (other than directly from Administrative Agent), in care of
Administrative Agent (which shall promptly provide a copy thereof to such
Lender), at its notice address and numbers set forth on Schedule 13.07 attached
hereto. Each Lender agrees to provide to Administrative Agent a written notice
stating such Lender’s address, fax number, telephone number, email address and
the name of a contact Person, and Administrative Agent may, unless otherwise
provided herein, rely on such written notice for purposes of delivering any
notice, demand, request or other communication under this Credit Agreement or
any other Loan Document to such


86



--------------------------------------------------------------------------------





Lender unless and until a Lender provides Administrative Agent with a written
notice designating a different address, fax number, telephone number, email
address or contact Person.
(ii)    Any party may change its address for purposes of this Credit Agreement
by giving notice of such change to the other parties pursuant to this
Section 13.07. With respect to any notice received by Administrative Agent from
any Borrower Party or any Investor not otherwise addressed herein,
Administrative Agent shall notify Lenders promptly of the receipt of such
notice, and shall provide copies thereof to Lenders. When determining the prior
days’ notice required for any Request for Credit Extension or other notice to be
provided by a Borrower Party or an Investor hereunder, the day the notice is
delivered to Administrative Agent (or such other applicable Person) shall not be
counted, but the day of the related Credit Extension or other relevant action
shall be counted.
(b)    Effectiveness of Delivery. Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices sent by fax shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient). Notices sent via telephone, shall be deemed to
have been given on the day and at the time reciprocal communication (i.e.,
direct communication between two or more Persons, which shall not include voice
mail messages) with one of the individuals designated to receive notice occurs
during a call to the telephone number or numbers indicated for such party.
Notices delivered through electronic communications to the extent provided in
subsection (c) below, shall be effective as provided in such subsection (c).
(c)    Electronic Communications. Notices and other communications to Lenders
and the Letter of Credit Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail, FpML messaging, and Internet or
intranet websites) pursuant to procedures approved by Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or the
Letter of Credit Issuer pursuant to Section 2 if such Lender or the Letter of
Credit Issuer, as applicable, has notified Administrative Agent that it is
incapable of receiving notices under such Section by electronic communication.
Administrative Agent, Letter of Credit Issuer or Borrower may, each in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.
(d)    Effectiveness of E-mail Notice. Unless Administrative Agent otherwise
prescribes:  (i) notices and other communications sent to an e-mail address
shall be deemed received upon the sender’s receipt of an acknowledgement from
the intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.
(e)    The Platform. Each Borrower Party hereby acknowledges
that:  (a) Administrative Agent or the Arranger may, but shall not be obligated
to, make available to Lenders and the Letter of Credit Issuer materials and/or
information provided by or on behalf of the Borrower Parties hereunder
(collectively, “Borrower Party Materials”) by posting the Borrower Party
Materials on


87



--------------------------------------------------------------------------------





Debt Domain, IntraLinks, SyndTrak or another similar electronic system (the
“Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER PARTY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER PARTY MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER PARTY MATERIALS OR THE PLATFORM. In no
event shall Administrative Agent or any of its Related Parties (collectively,
the “Agent Parties”) have any liability to any Borrower Party, any Lender, the
Letter of Credit Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Borrower Party’s or Administrative Agent’s transmission of
Borrower Party Materials or notices through the Platform, any other electronic
platform or electronic messaging service, or through the Internet.
(f)    Reliance by Administrative Agent, Letter of Credit Issuer and Lenders.
Administrative Agent, Letter of Credit Issuer and the Lenders shall be entitled
to rely and act upon any notices (including telephonic notices, Loan Notices and
Letter of Credit Applications) purportedly given by or on behalf of Borrower
even if:  (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein; or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. Borrower shall indemnify the
Administrative Agent, the Letter of Credit Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and other liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of Borrower except where such liabilities result from the gross
negligence or willful misconduct of the indemnitee. All telephonic notices to
and other telephonic communications with Administrative Agent may be recorded by
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
13.08    Governing Law.
(a)    GOVERNING LAW. THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR
ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH BORROWER PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH BORROWER PARTY AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH BORROWER PARTY AGREES


88



--------------------------------------------------------------------------------





THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS CREDIT AGREEMENT OR IN ANY
OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE LETTER OF CREDIT ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST
ANY BORROWER PARTY, GENERAL PARTNER, ANY INVESTOR OR ITS RESPECTIVE PROPERTIES
IN THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH BORROWER PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT
IN ANY COURT REFERRED TO IN CLAUSE (B) OF THIS SECTION. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 13.07. NOTHING IN THIS
CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
13.09    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO:  (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER; AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
13.10    Invalid Provisions. If any provision of this Credit Agreement is held
to be illegal, invalid, or unenforceable under present or future Laws effective
during the term of this Credit Agreement, such provision shall be fully
severable and this Credit Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Credit Agreement, and the remaining provisions of this Credit Agreement shall
remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance from this Credit
Agreement, unless such continued effectiveness of this Credit Agreement, as
modified, would be contrary to the basic understandings and intentions of the
parties as expressed herein. If any provision of this Credit Agreement shall
conflict with or be inconsistent with any provision of any of the other Loan
Documents, then the terms, conditions and provisions of this Credit Agreement
shall prevail.


89



--------------------------------------------------------------------------------





13.11    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Credit Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder
except:  (i) to an Eligible Assignee in accordance with the provisions of
clause (b) of this Section 13.11; (ii) by way of participation in accordance
with the provisions of clause (e) of this Section 13.11; or (iii) by way of
pledge or assignment, or grant, of a security interest subject to the
restrictions of clause (f) of this Section 13.11 (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Credit Agreement, expressed or implied, shall be construed to confer upon
any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in clause (e) of
this Section 13.11, and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Credit Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees (each, an “Assignee”) all or a portion of its rights and obligations
under this Credit Agreement (including all or a portion of its Commitment and
the Loans (including for purposes of this clause (b), participations in Letter
of Credit Obligations) at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    In the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in clause (b)(i)(B) of this Section in the aggregate or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in subclause (A) above, the aggregate amount of
the Commitments (which for this purpose includes Loans outstanding thereunder)
or, if the Commitments are not then in effect, the principal outstanding balance
of the Loans subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $10,000,000 unless each
of Administrative Agent and, so long as no Event of Default has occurred and is
continuing, Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed) and in no event shall any Lender hold a
Commitment of less than $10,000,000.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loans or the
Commitment assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:


90



--------------------------------------------------------------------------------





(A)    the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless:  (1) the Administrative Agent has given the
Borrower notice that an Event of Default has occurred and such Event of Default
is continuing at the time of such assignment; or (2) such assignment is to a
Lender, an Affiliate of a Lender, an Approved Fund or a Federal Reserve Bank;
provided that, Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to Administrative Agent within
five (5) Business Days after having received notice thereof;
(B)    the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender, an Approved Fund with respect to such
Lender or a Federal Reserve Bank; and
(C)    the consent of the Letter of Credit Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to Administrative Agent an administrative
questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be
made:  (A) to a Borrower Party or any Affiliate or Subsidiary of any Borrower
Party; (B) to any Defaulting Lender or any of its Subsidiaries, or any Person
who, upon becoming a Lender hereunder, would constitute any of the foregoing
Persons described in this clause (B); (C) to a natural Person; or (D) to any
competitor of Borrower or Adviser reasonably identified by Borrower or Adviser
and communicated to the Administrative Agent in writing.
(vi)    Borrower Requested Assignments. Each assignment made as a result of a
demand by Borrower under Section 13.12 shall be arranged by Borrower after
consultation with Administrative Agent and shall be either an assignment of all
of the rights and obligations of the assigning Lender under this Credit
Agreement or an assignment of a portion of such rights and obligations made
concurrently with another assignment or assignments that together constitute an
assignment of all of the rights and obligations of the assigning Lender.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to such assignment shall make such additional
payments to Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of Borrower and Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by such Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to:  (A) pay and satisfy in full all
payment liabilities then owed by such Defaulting Lender to Administrative Agent,
the Letter of Credit Issuer or any Lender hereunder (and interest accrued
thereon) and (B) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit in accordance with its
Applicable Percentage.


91



--------------------------------------------------------------------------------





Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Credit Agreement until such compliance occurs.
(viii)    No Tax Withholding. No assignment may be made to any Person if
payments by or on account of any Borrower Party under the Loan Documents to such
Person would be subject to deduction or withholding for any Taxes that are not
Excluded Taxes.
(c)    Effect of Assignment. Subject to acceptance and recording thereof by
Administrative Agent pursuant to clause (d) of this Section 13.11, from and
after the effective date specified in each Assignment and Assumption, the
Assignee thereunder shall be a party to this Credit Agreement and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Credit Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Credit Agreement (and,
in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Credit Agreement, such Lender shall
cease to be a party hereto) but shall continue to be entitled to the benefits
and obligations of Sections 4.01, 4.04, 4.05 and 13.06 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that, except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, each applicable Borrower Party (at its
expense) shall execute and deliver a Note to the Assignee, and the applicable
existing Note or Notes shall be returned to the applicable Borrower Party. Any
assignment or transfer by a Lender of rights or obligations under this Credit
Agreement that does not comply with this subsection shall be treated for
purposes of this Credit Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with clause (e) of this Section.
(d)    Register. Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower Parties (such agency being solely for tax
purposes), shall maintain at Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and Letter of Credit Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and each Borrower Party,
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Credit Agreement. The Register shall be available for
inspection by the Borrower Parties and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.
(e)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower Party or Administrative Agent, sell participations to
any Person (other than a natural Person, a Defaulting Lender, or a Borrower
Party or any Affiliate or Subsidiary thereof or any Person that is a competitor
of Borrower or Adviser reasonably identified by Borrower or Adviser and
communicated to the Administrative Agent in writing) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Credit
Agreement (including all or a portion of its Commitment and/or the Loans
(including such Lender’s participations in Letter of Credit Obligations) owing
to it); provided that:  (i) such Lender’s obligations under this Credit
Agreement


92



--------------------------------------------------------------------------------





shall remain unchanged; (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations; and (iii) each
Borrower Party, Administrative Agent and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Credit Agreement. For the avoidance of doubt,
each Lender shall be responsible for the indemnity under Section 13.06(c)
without regard to the existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the second proviso to Section 13.01 that directly affects such Participant.
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 4.01, 4.04, and 4.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to clause (b) of this Section 13.11
(it being understood that the documentation required under Section 4.01(e) shall
be delivered to the Lender who sells the participation) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
clause (b) of this Section; provided that such Participant:  (A) agrees to be
subject to the provisions of Sections 4.06 and 13.12 as if it were an assignee
under clause (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 4.01 or 4.05 with respect to any participation,
than the Lender from whom it acquired the applicable participation would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at Borrower's request and expense, to use reasonable efforts to
cooperate with Borrower to effectuate the provisions of Section 4.06 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 13.02 as though it were a
Lender, provided such Participant agrees to be subject to Section 13.03 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Credit Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(f)    Certain Pledges. Any Lender may at any time pledge or assign or grant a
security interest in all or any portion of its rights under this Credit
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment, or grant of a security interest, to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment, or grant of a security interest, shall release such Lender from any
of its obligations hereunder or substitute any such pledgee or assignee or
grantee for such Lender as a party hereto.


93



--------------------------------------------------------------------------------





(g)    Resignation as Letter of Credit Issuer after Assignment. Notwithstanding
anything to the contrary contained herein, if at any time SMBC assigns all of
its Commitment and Loans pursuant to Section 13.11(b), SMBC may, upon
thirty (30) days’ notice to Borrower and Lenders, resign as Letter of Credit
Issuer. In the event of any such resignation as Letter of Credit Issuer,
Borrower shall be entitled to appoint from among the Lenders a successor Letter
of Credit Issuer hereunder; provided, however, that no failure by Borrower to
appoint any such successor shall affect the resignation of SMBC as Letter of
Credit Issuer. If SMBC resigns as Letter of Credit Issuer, it shall retain all
the rights, powers, privileges and duties of the Letter of Credit Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as Letter of Credit Issuer and all Letter of Credit
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.07(c)). Upon the appointment of a successor Letter of
Credit Issuer:  (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Letter of Credit
Issuer; and (ii) the successor Letter of Credit Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to SMBC to
effectively assume the obligations of SMBC with respect to such Letters of
Credit.
13.12    Replacement of Lenders. If any Borrower Party is entitled to replace a
Lender pursuant to the provisions of Section 4.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then Borrower may, at its sole
expense and effort, upon notice to such Lender and Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 13.11), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 4.01 and 4.04) and obligations under this Credit
Agreement and the other Loan Documents to an Eligible Assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
(a)    Borrower shall have paid to Administrative Agent the assignment fee (if
any) specified in Section 13.11(b); provided, however, that Administrative Agent
may, in its sole discretion, elect to waive such assignment fee in the case of
any assignment;
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 4.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or
Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 4.04 or payments required to be made pursuant to
Section 4.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
(d)    such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.






94



--------------------------------------------------------------------------------





13.13    Maximum Interest. Regardless of any provision contained in any of the
Loan Documents, Lenders shall never be entitled to receive, collect or apply as
interest on the Obligations any amount in excess of the Maximum Rate, and, in
the event that Lenders ever receive, collect or apply as interest any such
excess, the amount which would be excessive interest shall be deemed to be a
partial prepayment of principal and treated hereunder as such; and, if the
principal amount of the Obligations is paid in full, any remaining excess shall
forthwith be paid to the applicable Borrower Party. In determining whether or
not the interest paid or payable under any specific contingency exceeds the
Maximum Rate, each Borrower Party and Lenders shall, to the maximum extent
permitted under applicable Law:  (a) characterize any nonprincipal payment as an
expense, fee or premium rather than as interest; (b) exclude voluntary
prepayments and the effects thereof; and (c) amortize, prorate, allocate and
spread, in equal parts, the total amount of interest throughout the entire
contemplated term of the Obligations so that the interest rate does not exceed
the Maximum Rate; provided that, if the Obligations are paid and performed in
full prior to the end of the full contemplated term thereof, and if the interest
received for the actual period of existence thereof exceeds the Maximum Rate,
Lenders shall refund to the applicable Borrower Party the amount of such excess
or credit the amount of such excess against the principal amount of the
Obligations and, in such event, Lenders shall not be subject to any penalties
provided by any Laws for contracting for, charging, taking, reserving or
receiving interest in excess of the Maximum Rate. As used herein, the term
“applicable Law” shall mean the Law in effect as of the date hereof; provided,
however, that in the event there is a change in the Law which results in a
higher permissible rate of interest, then the Loan Documents shall be governed
by such new Law as of its effective date.
13.14    Headings. Section headings are for convenience of reference only and
shall in no way affect the interpretation of this Credit Agreement.
13.15    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by
Administrative Agent, each Lender and the Letter of Credit Issuer, regardless of
any investigation made by Administrative Agent, any Lender or the Letter of
Credit Issuer or on their behalf and notwithstanding that Administrative Agent,
any Lender or the Letter of Credit Issuer may have had notice or knowledge of
any Potential Default or Event of Default at the time of any Credit Extension,
and shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.
13.16    Limited Liability of Investors. None of the Investors shall have any
personal, partnership, corporate or trust liability for the payment or
performance of the Obligations, other than to make its Capital Contribution to
Borrower in accordance with the terms of its Subscription Agreement. The Adviser
shall have not any personal, partnership, corporate or trust liability for the
payment or performance of the Obligations, except that for the Adviser’s
intentional misrepresentation hereunder, fraud or willful misapplication of
proceeds in contravention of this Credit Agreement, there shall be full recourse
to the Adviser. The payment and performance of the Obligations shall be fully
recourse to Borrower Parties and their respective properties and assets.
13.17    Confidentiality. Each of Administrative Agent, each Lender and the
Letter of Credit Issuer agree to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed:  (a) to its
Affiliates and to its Related Parties (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) provided that to the extent practicable Borrower and


95



--------------------------------------------------------------------------------





Adviser are first informed of such request or requirement and afforded an
opportunity to seek a protective order or other assurances that such Information
will be afforded confidential treatment and such disclosing party reasonably
cooperates with Borrower and Adviser to seek such protection; (c) to the extent
required by applicable Laws or regulations or by any subpoena or similar legal
process provided that to the extent practicable Borrower and Adviser are first
informed of such request or requirement and afforded an opportunity to seek a
protective order or other assurances that such Information will be afforded
confidential treatment and such disclosing party reasonably cooperates with
Borrower and Adviser to seek such protection; (d) to any other party to this
Credit Agreement; (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Credit Agreement or the
enforcement of rights hereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to:  (i) any
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or Participant in, any of its rights and obligations under this Credit
Agreement; or (ii) any actual or prospective party (or its Related Parties) to
any swap, derivative or other transaction under which payments are to be made by
reference to Borrower Parties and their obligations, this Credit Agreement or
payments hereunder; (g) on a confidential basis to:  (i) any rating agency,
subject to the acknowledgment and acceptance by such rating agency that such
Information will be kept confidential, in connection with rating Borrower or its
Subsidiaries or the credit facility provided hereunder; or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facility provided hereunder; (h) with the consent of the applicable
Borrower Party; or (i) to the extent such Information:  (x) becomes publicly
available other than as a result of a breach of this Section; (y) becomes
available to Administrative Agent, any Lender or the Letter of Credit Issuer on
a nonconfidential basis from a source other than a Borrower Party without breach
of this confidentiality restriction or a person known by Administrative Agent,
its Affiliates and its Related Parties to be bound by an obligation of
confidentiality with respect to such Information; or (z) was independently
developed by Administrative Agent, any Lender or the Letter of Credit Issuer
without reference to the Information. For the purposes of this Section,
“Information” means all information received from any Borrower Party relating to
any Borrower Party or its business, its investments or the Investors. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Information may only be used by Administrative Agent,
the Lenders and the Letter of Credit Issuer (and any Person to whom such Person
disclosed Information) for purpose of this Credit Agreement and the transactions
contemplated hereunder. Notwithstanding anything in this Credit Agreement to the
contrary, Information may not be disclosed to any competitor of Borrower or
Adviser reasonably identified by Borrower or Adviser and communicated to the
Administrative Agent in writing.
13.18    USA Patriot Act Notice. Each Lender and Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies Borrower, which information
includes the name and address of Borrower and other information that will allow
such Lender or Administrative Agent, as applicable, to identify Borrower in
accordance with the Patriot Act.
13.19    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of Borrower and each other Borrower Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that:  (a)(i) the arranging and
other services regarding this Credit Agreement provided by Administrative Agent,
the Arranger and the Lenders, are arm’s-length commercial transactions between
Borrower, each other Borrower Party and their respective Affiliates, on


96



--------------------------------------------------------------------------------





the one hand, and Administrative Agent, the Arranger and the Lenders, on the
other hand; (ii) each of Borrower and each other Borrower Party has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate; and (iii) each of Borrower and each other Borrower Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (b)(i) Administrative Agent, the Arranger and each Lender each is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for Borrower or any other Borrower Party or any of
their respective Affiliates, or any other Person; and (ii) neither
Administrative Agent, the Arranger nor any Lender has any obligation to Borrower
or any other Borrower Party or any of their respective Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (c) Administrative Agent, the
Arranger, the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of Borrower
or any other Borrower Party and their respective Affiliates, and neither
Administrative Agent, the Arranger nor any Lender has any obligation to disclose
any of such interests to Borrower or any other Borrower Party or any of their
respective Affiliates. To the fullest extent permitted by Law, each of Borrower
and each other Borrower Party hereby waives and releases any claims that it may
have against Administrative Agent, the Arranger and any Lender with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
13.20    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Credit Agreement
and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Loan Notices,
waivers or consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by Administrative Agent, and the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.
13.21    Counterparts; Integration; Effectiveness. This Credit Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Credit Agreement, the
other Loan Documents and any separate letter agreements with respect to fees
payable to Administrative Agent or the Letter of Credit Issuer, constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 7.01, this
Credit Agreement shall become effective when it shall have been executed by
Administrative Agent and when Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Credit Agreement by fax or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Credit
Agreement.
Remainder of page intentionally left blank
signature pages follow.


97



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the day and year first above written.
BORROWER:
GOLUB CAPITAL INVESTMENT CORPORATION


By:
/s/ Ross A. Teune
Name:   Ross A. Teune
Title: Chief Financial Officer and Treasurer

The undersigned Adviser joins in this Credit Agreement solely for the purpose of
agreeing to the applicable representations, warranties and covenants contained
herein.

ADVISER:
GC ADVISORS LLC


By:
/s/ Joshua M. Levinson
Name: Joshua M. Levinson
Title: Co-General Counsel and Chief Compliance Officer





Signature Page to
Amended and Restated Revolving Credit Agreement
(Golub Capital Investment Corporation)



--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT, THE LETTER OF CREDIT ISSUER AND LENDER:
SUMITOMO MITSUI BANKING CORPORATION,
as Administrative Agent, the Letter of Credit Issuer and a Lender


By:
/s/ William G. Karl
Name:   William G. Karl
Title: Executive Officer





Signature Page to
Amended and Restated Revolving Credit Agreement
(Golub Capital Investment Corporation)



--------------------------------------------------------------------------------






Schedule 1.01
LENDER COMMITMENTS
Name
Commitment


Applicable Percentage
Sumitomo Mitsui Banking Corporation


$75,000,000


100%
TOTAL


$75,000,000


100%





Schedule 1.01

